Exhibit 10.3

EXECUTION

 

 

 

SECOND AMENDED AND RESTATED MASTER REPURCHASE AGREEMENT

CREDIT SUISSE FIRST BOSTON MORTGAGE CAPITAL LLC, as administrative agent
(“Administrative Agent”),

CREDIT SUISSE AG, a company incorporated in Switzerland, acting through its
CAYMAN ISLANDS BRANCH, as buyer (“CS Cayman”, a “Committed Buyer” and a
“Buyer”), ALPINE SECURITIZATION LTD, as buyer (“Alpine” and a “Buyer”) and other
Buyers from time to time (“Buyers”),

PENNYMAC OPERATING PARTNERSHIP, L.P., as seller (“Seller”), and

PENNYMAC MORTGAGE INVESTMENT TRUST, as guarantor (“Guarantor”)

Dated as of April 28, 2017

 

 

 

 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

 

 

 

Page

1.

Applicability

1

2.

Definitions

2

3.

Program; Initiation of Transactions

21

4.

Repurchase

23

5.

Price Differential

23

6.

Margin Maintenance

24

7.

Income Payments

25

8.

Security Interest

25

9.

Payment and Transfer

27

10.

Conditions Precedent

27

11.

Program; Costs

31

12.

Servicing

34

13.

Representations and Warranties

35

14.

Covenants

41

15.

Events of Default

48

16.

Remedies Upon Default

51

17.

Reports

54

18.

Repurchase Transactions

58

19.

Single Agreement

58

20.

Notices and Other Communications

58

21.

Entire Agreement; Severability

60

22.

Non assignability

61

23.

Set-off

62

24.

Binding Effect; Governing Law; Jurisdiction

62

25.

No Waivers, Etc.

63

26.

Intent

63

27.

Disclosure Relating to Certain Federal Protections

64

28.

Power of Attorney

64

29.

Buyer May Act Through Administrative Agent

65

30.

Indemnification; Obligations

65

31.

Counterparts

66

32.

Confidentiality

66

33.

Recording of Communications

67

34.

Commitment Fee

68

 

-i-

 

 

--------------------------------------------------------------------------------

 

35.

Reserved

68

36.

Periodic Due Diligence Review

68

37.

Approval of Underlying Repurchase Counterparties and Servicers

69

38.

Authorizations

70

39.

Acknowledgment of Assignment and Administration of Repurchase Agreement.

70

40.

Acknowledgement Of Anti-Predatory Lending Policies

70

41.

Documents Mutually Drafted

70

42.

Conflicts

71

43.

Bankruptcy Non-Petition

71

44.

Limited Recourse

71

45.

General Interpretive Principles

71

46.

Amendment and Restatement

72

47.

Reaffirmation of Guaranty

72

 

SCHEDULES

Schedule 1 - Representations and Warranties

Part I: with Respect to Purchased Mortgage Loans

Part II: with Respect to Underlying Repurchase Transactions

Schedule 2 – Authorized Representatives

EXHIBITS

Exhibit A – Reserved

Exhibit B – Form of Mortgage Loan Schedule

Exhibit C – Reserved

Exhibit D – Form of Power of Attorney

Exhibit E – Litigation

Exhibit F – Officer’s Certificate

Exhibit G – Seller’s and Guarantor’s Tax Identification Numbers

Exhibit H – Existing Indebtedness

Exhibit I – Escrow Instruction Letter

Exhibit J – Form of Servicer Notice and Pledge

Exhibit K – Form of Servicer Notice

 

 

 

-ii-

 

 

--------------------------------------------------------------------------------

 

This is a SECOND AMENDED AND RESTATED MASTER REPURCHASE AGREEMENT, dated as of
April 28, 2017, by and among CREDIT SUISSE FIRST BOSTON MORTGAGE CAPITAL LLC
(the “Administrative Agent”) on behalf of Buyers, CREDIT SUISSE AG, a company
incorporated in Switzerland, acting through its CAYMAN ISLANDS BRANCH, as buyer
(“CS Cayman”, a “Committed Buyer” and a “Buyer”), ALPINE SECURITIZATION LTD, as
buyer (“Alpine” and a “Buyer”) and other Buyers from time to time (“Buyers”),
PENNYMAC OPERATING PARTNERSHIP, L.P. (the “Seller”) and PENNYMAC MORTGAGE
INVESTMENT TRUST (the “Guarantor”).

 

The Administrative Agent, Seller and Guarantor previously entered into an
Amended and Restated Master Repurchase Agreement, dated as of March 31, 2016
(the “Existing Master Repurchase Agreement”).

Pursuant to that certain Assignment, Assumption and Appointment Agreement, dated
as of June 16, 2016 by and among Administrative Agent, CS Cayman, as a buyer,
and certain Buyers identified therein (as amended, restated, supplemented or
otherwise modified from time to time, the “Assignment, Assumption and
Appointment Agreement”), Administrative Agent sold and assigned its right, title
and interest in the Transactions and the related Purchased Mortgage Loans and
Repurchase Assets hereunder to such Buyers and was retained as Administrative
Agent hereunder;

The parties hereto have requested that the Existing Master Repurchase Agreement
be amended and restated in its entirety on the terms and subject to the
conditions set forth herein;

NOW, THEREFORE, in consideration of the mutual agreements contained herein, and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto hereby agree as follows:

1.Applicability

From time to time the parties hereto may enter into transactions in which Seller
agrees to transfer to Administrative Agent on behalf of Buyers Mortgage Loans
(as hereinafter defined) on a servicing released basis against the transfer of
funds by Administrative Agent, with a simultaneous agreement by Administrative
Agent on behalf of Buyers to transfer to Seller such Mortgage Loans on a
servicing released basis at a date certain or on demand, against the transfer of
funds by Seller.  This Agreement is a commitment by Administrative Agent on
behalf  Committed Buyers to engage in the Transactions as set forth herein up to
the Maximum Committed Purchase Price; provided, that Administrative Agent on
behalf of Committed Buyers shall have no commitment to enter into any
Transaction requested that would result in the aggregate Purchase Price of
then-outstanding Transactions exceeding the Maximum Committed Purchase Price,
and in no event shall the aggregate Purchase Price of outstanding Transactions
exceed the Maximum Purchase Price at any time.  Each such transaction shall be
referred to herein as a “Transaction” and, unless otherwise agreed in writing,
shall be governed by this Agreement, including any supplemental terms or
conditions contained in any annexes identified herein, as applicable hereunder.

 

--------------------------------------------------------------------------------

 

2.Definitions

Whenever used in this Agreement, the following words and phrases, unless the
context otherwise requires, shall have the following meanings:

“Acceptable State” means any state acceptable pursuant to the Underwriting
Guidelines.

“Acceptable Underlying Repurchase Transaction” means an Underlying Repurchase
Transaction with an Underlying Repurchase Counterparty in which all right, title
and interest in each underlying Mortgage Loan sold to Seller pursuant to such
Underlying Repurchase Transaction is documented by Underlying Repurchase
Documents that contain the following characteristics:

i.The repurchase agreement contains broad repledge, assignment and
rehypothecation provisions in favor of Seller permitting Seller to sell,
transfer and assign to the Administrative Agent hereunder, without restriction
or rights to consent by the Underlying Repurchase Counterparty or any other
Person, all of Seller’s right, title and interest in Mortgage Loans purchased by
Seller pursuant to such repurchase agreement;

ii.The repurchase agreement contains a back‑up grant of security interest in
each related Mortgage Loan and Servicing Rights to Seller and broad
subordination language, in each case, similar in form and substance to the
security interest granted to Administrative Agent in Section 8 hereof, and the
repurchase agreement or an ancillary document thereto provides for a provision
or instruction that, (i) unless such Mortgage Loan is a Wet-Ink Mortgage Loan,
the Mortgage File in respect of such Mortgage Loan be delivered by the
Underlying Repurchase Counterparty directly to Administrative Agent or
Administrative Agent’s designee and (ii) if such Mortgage Loan is a Wet-Ink
Mortgage Loan, the Settlement Agent has been instructed to deliver or cause the
delivery of the related Mortgage File to Administrative Agent or Administrative
Agent’s designee within the prescribed time period;

iii.The repurchase agreement contains a broad grant of a power of attorney to
Seller and Seller’s attorneys-in-fact, including Administrative Agent;

iv.The repurchase agreement grants to Seller and its designee or repledgee the
right to immediately terminate the Underlying Repurchase Counterparty’s right or
any third party servicer’s right to service the Mortgage Loans upon the
occurrence of an Event of Default hereunder;

v.The repurchase agreement provides broad due diligence and inspection rights to
Seller and its repledgees;

vi.The Underlying Electronic Tracking Agreements or other Underlying Repurchase
Documents provide that the Underlying Repurchase Counterparty gives
Administrative Agent, as repledgee thereunder, the authority,

 

-2-

 

 

--------------------------------------------------------------------------------

 

following an Event of Default, to change fields in the MERS® System as
appropriate, including, without limitation, changing the “interim funder” field
to insert parties with which Seller enters into financing arrangements including
repurchase agreements with respect to such Mortgage Loans.

vii.The Underlying Repurchase Documents have not been assigned by Seller, and
Seller has not granted a security interest in the Underlying Repurchase
Documents, to any party;

viii.A financing statement on Form UCC‑1 has been filed in the applicable filing
office naming the Underlying Repurchase Counterparty as debtor/seller and Seller
as secured party/buyer with a collateral description reasonably acceptable to
Administrative Agent, which shall be similar in form and substance to the
Repurchase Assets in which a security interest is granted pursuant to Section 8
hereof;

ix.The Underlying Repurchase Documents contain events of default substantially
similar to the events of default contained in this Agreement; and

x.All of the representations and warranties set forth on Schedule 1, Part 2 are
true and correct in all material respects.

“Accepted Servicing Practices” means, with respect to any Mortgage Loan, those
mortgage servicing practices of prudent mortgage lending institutions which
service mortgage loans of the same type as such Mortgage Loan in the
jurisdiction where the related Mortgaged Property is located.

“Act of Insolvency” means, with respect to any Person or its Affiliates, (a) the
filing of a petition, commencing, or authorizing the commencement of any case or
proceeding, or the voluntary joining of any case or proceeding under any
bankruptcy, insolvency, reorganization, liquidation, dissolution or similar law
relating to the protection of creditors, or suffering any such petition or
proceeding to be commenced by another which is consented to, not timely
contested or results in entry of an order for relief; (b) the seeking of the
appointment of a receiver, trustee, custodian or similar official for such party
or an Affiliate or any substantial part of the property of either; (c) the
appointment of a receiver, conservator, or manager for such party or an
Affiliate by any governmental agency or authority having the jurisdiction to do
so; (d) the making or offering by such party or an Affiliate of a composition
with its creditors or a general assignment for the benefit of creditors; (e) the
admission by such party or an Affiliate of such party of its inability to pay
its debts or discharge its obligations as they become due or mature; or (f) that
any governmental authority or agency or any person, agency or entity acting or
purporting to act under governmental authority shall have taken any action to
condemn, seize or appropriate, or to assume custody or control of, all or any
substantial part of the property of such party or of any of its Affiliates, or
shall have taken any action to displace the management of such party or of any
of its Affiliates or to curtail its authority in the conduct of the business of
such party or of any of its Affiliates.

“Additional Buyers” has the meaning set forth in Section 39 hereof.

 

-3-

 

 

--------------------------------------------------------------------------------

 

“Adjusted Tangible Net Worth” has the meaning assigned to such term in the
Pricing Side Letter.

“Administrative Agent” means CSFBMC or any successor thereto.

“Affiliate” means, with respect to any Person, any “affiliate” of such Person,
as such term is defined in the Bankruptcy Code; provided, however, that any
entity that is otherwise not directly or indirectly owned or controlled by
Seller or Guarantor shall not be deemed an “Affiliate” of the Seller or
Guarantor for the purposes of this definition, which shall also include, for the
avoidance of doubt, with respect to Administrative Agent only, any CP Conduit.

“Aged 180 Day Non-Agency QM Mortgage Loan” means a Non-Agency QM Mortgage Loan
which has been subject to a Transaction hereunder for a period of greater than
one hundred eighty (180) days but not greater than three hundred sixty four
(364) days.

“Aged 364 Day Non-Agency QM Mortgage Loan” means a Non-Agency QM Mortgage Loan
which has been subject to a Transaction hereunder for a period of greater than
three hundred sixty four (364) days.

“Aged Loan” means an Aged 180 Day Non-Agency QM Mortgage Loan or an Aged 364 Day
Non-Agency QM Mortgage Loan.

“Agency” means Freddie Mac, Fannie Mae or GNMA, as applicable.

“Agency Mortgage Loan” means a Conforming Mortgage Loan, a Conforming High LTV
Loan, a FHA Loan and a VA Loan.

“Agency Security” means a mortgage-backed security issued by an Agency.

“Aging Limit” has the meaning assigned to such term in the Pricing Side Letter.

“Agreement” means this Second Amended and Restated Master Repurchase Agreement,
as it may be amended, supplemented or otherwise modified from time to time.

“Appraised Value” means the value set forth in an appraisal made in connection
with the origination of the related Mortgage Loan as the value of the Mortgaged
Property.

“Asset Value” has the meaning assigned to such term in the Pricing Side Letter.

“Assignment and Acceptance” has the meaning assigned to such term in Section 22
hereof.

“Assignment of Mortgage” means an assignment of the Mortgage, notice of transfer
or equivalent instrument in recordable form, sufficient under the laws of the
jurisdiction wherein the related Mortgaged Property is located to reflect the
sale of the Mortgage.

“Bailee Letter” has the meaning assigned to such term in the applicable
Custodial Agreement.

 

-4-

 

 

--------------------------------------------------------------------------------

 

“Bankruptcy Code” means the United States Bankruptcy Code of 1978, as amended
from time to time.

“Base Rate” has the meaning assigned to such term in the Pricing Side Letter.

“Business Day” means any day other than (a) a Saturday or Sunday and (b) a
public or bank holiday in New York City.

“Buyer” means CS Cayman, Alpine and each Buyer identified by the Administrative
Agent from time to time and their successors in interest and assigns pursuant to
Section 22 and, with respect to Section 11, their respective participants.

“Capital Lease Obligations” means, for any Person, all obligations of such
Person to pay rent or other amounts under a lease of (or other agreement
conveying the right to use) Property to the extent such obligations are required
to be classified and accounted for as a capital lease on a balance sheet of such
Person under GAAP, and, for purposes of this Agreement, the amount of such
obligations shall be the capitalized amount thereof, determined in accordance
with GAAP.

“Cash Equivalents” means  (a) securities with maturities of ninety (90) days or
less from the date of acquisition issued or fully guaranteed or insured by the
United States Government or any agency thereof, (b) certificates of deposit and
eurodollar time deposits with maturities of ninety (90) days or less from the
date of acquisition and overnight bank deposits of Administrative Agent or its
Affiliate or of any commercial bank having capital and surplus in excess of
$500,000,000, (c) repurchase obligations of Administrative Agent or its
Affiliate or of any commercial bank satisfying the requirements of clause (b) of
this definition, having a term of not more than seven (7) days with respect to
securities issued or fully guaranteed or insured by the United States
Government, (d) commercial paper of a domestic issuer rated at least “A‑1” or
the equivalent thereof by S&P or “P‑1” or the equivalent thereof by Moody’s and
in either case maturing within ninety (90) days after the day of acquisition,
(e) securities with maturities of ninety (90) days or less from the date of
acquisition issued or fully guaranteed by any state, commonwealth or territory
of the United States, by any political subdivision or taxing authority of any
such state, commonwealth or territory or by any foreign government, the
securities of which state, commonwealth, territory, political subdivision,
taxing authority or foreign government (as the case may be) are rated at least
“A” by S&P or “A” by Moody’s, (f) securities with maturities of ninety (90) days
or less from the date of acquisition backed by standby letters of credit issued
by Administrative Agent or its Affiliate or any commercial bank satisfying the
requirements of clause (b) of this definition or (g) shares of money market
mutual or similar funds which invest exclusively in assets satisfying the
requirements of clauses (a) through (f) of this definition.

“Change in Control” means:

(a)any transaction or event as a result of which Guarantor ceases to own,
beneficially or of record, 100% of the stock of Seller;

(b)the acquisition by any Person or group (within the meaning of the Securities
Exchange Act of 1934, as amended, and the rules of the Securities and

 

-5-

 

 

--------------------------------------------------------------------------------

 

Exchange Commission thereunder), directly or indirectly, beneficially or of
record, of ownership or control of in excess of 50% of the voting common stock
of Guarantor on a fully diluted basis at any time;

(c)the sale, transfer, or other disposition of all or substantially all of
Seller’s or Guarantor’s assets (excluding any such action taken in connection
with any securitization transaction); or

(d)the consummation of a merger or consolidation of Seller or Guarantor with or
into another entity or any other corporate reorganization, if more than 50% of
the combined voting power of the continuing or surviving entity’s stock
outstanding immediately after such merger, consolidation or such other
reorganization is owned by Persons who were not stockholders of Seller or
Guarantor immediately prior to such merger, consolidation or other
reorganization.

“Code” means the Internal Revenue Code of 1986, as amended.

“Commitment Fee” has the meaning assigned to such term in the Pricing Side
Letter.

“Committed Buyer” means CS Cayman or any successor thereto.

“Committed Mortgage Loan” means a Mortgage Loan which is the subject of a
Take-out Commitment with a Take-out Investor.

“Conforming High LTV Loan” means a Conforming Mortgage Loan with an LTV of 95%
or higher but not to exceed 135%.

“Conforming Mortgage Loan” means a first lien Mortgage Loan originated in
accordance with the criteria of an Agency for purchase of Mortgage Loans,
including, without limitation, conventional Mortgage Loans, as determined by
Administrative Agent in its sole discretion.

“CP Conduit” means a commercial paper conduit, including but not limited to
Alpine Securitization LTD, administered, managed or supported by CSFBMC or an
Affiliate of CSFBMC.

“CSFBMC” means Credit Suisse First Boston Mortgage Capital LLC, or any
successors or assigns.

“Custodial Agreement” means each custodial agreement among an Underlying
Repurchase Counterparty, Seller and Custodian, as each may be amended from time
to time, and each in the form and substance approved by Administrative Agent in
writing in its sole discretion and the related Custodial Repledgee Information
Notice.

“Custodial Mortgage Loan Schedule” has the meaning assigned to such term in the
applicable Custodial Agreement.

 

-6-

 

 

--------------------------------------------------------------------------------

 

“Custodial Repledgee Information Notice” means the repledgee information notice
delivered pursuant to the applicable Custodial Agreement.

“Custodian” means Deutsche Bank National Trust Company or such other party
specified by Administrative Agent and agreed to by Seller, which approval shall
not be unreasonably withheld.

“Default” means an Event of Default or an event that with notice or lapse of
time or both would become an Event of Default.

“Dollars” and “$” means dollars in lawful currency of the United States of
America.

“Due Date” means the day of the month on which the Monthly Payment is due on a
Mortgage Loan, exclusive of any days of grace.

“EDGAR” means the Electronic Data-Gathering, Analysis, and Retrieval system
maintained by the SEC.

“Effective Date” means the date upon which the conditions precedent set forth in
Section 10 shall have been satisfied.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

“ERISA Affiliate” means any corporation or trade or business that, together with
Seller or Guarantor is treated as a single employer under Section 414(b) or (c)
of the Code or solely for purposes of Section 302 of ERISA and Section 412 of
the Code is treated as single employer described in Section 414 of the Code.

“Escrow Instruction Letter” means the Escrow Instruction Letter from Underlying
Repurchase Counterparty to the Settlement Agent, in the form of Exhibit I
hereto, as the same may be modified, supplemented and in effect from time to
time.

“Escrow Payments” means, with respect to any Mortgage Loan, the amounts
constituting ground rents, taxes, assessments, water rates, sewer rents,
municipal charges, mortgage insurance premiums, fire and hazard insurance
premiums, condominium charges, and any other payments required to be escrowed by
the Mortgagor with the mortgagee pursuant to the Mortgage or any other document.

“ETA Repledgee Information Notice” means the repledgee information notice
delivered pursuant to the applicable Underlying Electronic Tracking Agreement.

“Event of Default” has the meaning set forth in Section 15 hereof.

“Event of Termination” means with respect to Underlying Repurchase Counterparty,
Seller or Guarantor (as applicable) (a) with respect to any Plan, a reportable
event, as defined in Section 4043 of ERISA, as to which the PBGC has not by
regulation waived the

 

-7-

 

 

--------------------------------------------------------------------------------

 

requirement of Section 4043(a) of ERISA that it be notified with 30 days of the
occurrence of such event, or (b) the withdrawal of Underlying Repurchase
Counterparty, Seller, Guarantor or any ERISA Affiliate thereof from a Plan
during a plan year in which it is a substantial employer, as defined in Section
4001(a)(2) of ERISA, or (c) the failure by Underlying Repurchase Counterparty,
Seller, Guarantor or any ERISA Affiliate thereof to meet the minimum funding
standard of Section 412 of the Code or Section 302 of ERISA with respect to any
Plan, including, without limitation, the failure to make on or before its due
date a required installment under Section 412(m) of the Code (or Section 430 (j)
of the Code as amended by the Pension Protection Act) or Section 302(e) of ERISA
(or Section 303 (j) of ERISA, as amended by the Pension Protection Act), or (d)
the distribution under Section 4041 of ERISA of a notice of intent to terminate
any Plan or any action taken by Underlying Repurchase Counterparty, Seller,
Guarantor or any ERISA Affiliate thereof to terminate any plan, or (e) the
failure to meet requirements of Section 436 of the Code resulting in the loss of
qualified status under Section 401(a)(29) of the Code, or (f) the institution by
the PBGC of proceedings under Section 4042 of ERISA for the termination of, or
the appointment of a trustee to administer, any Plan, or (g) the receipt by
Underlying Repurchase Counterparty, Seller, Guarantor or any ERISA Affiliate
thereof of a notice from a Multiemployer Plan that action of the type described
in the previous clause (f) has been taken by the PBGC with respect to such
Multiemployer Plan, or (h) any event or circumstance exists which may reasonably
be expected to constitute grounds for Underlying Repurchase Counterparty,
Seller, Guarantor or any ERISA Affiliate thereof to incur liability under Title
IV of ERISA or under Sections 412 (b) or 430 (k) of the Code with respect to any
Plan.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Buyer or other recipient of any payment hereunder or required to be withheld
or deducted from a payment to such Buyer or such other recipient: (a) Taxes
based on (or measured by) net income or net profits, franchise Taxes and branch
profits Taxes that are imposed on a Buyer or other recipient of any payment
hereunder as a result of (i) being organized under the laws of, or having its
principal office or its applicable lending office located in the jurisdiction
imposing such Tax (or any political subdivision thereof), or (ii) a present or
former connection between such Buyer or other recipient and the jurisdiction of
the Governmental Authority imposing such Tax or any political subdivision or
Taxing authority thereof (other than connections arising from such Buyer or
other recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced under
this Agreement or any Program Agreement, or sold or assigned an interest in any
Purchased Mortgage Loan); (b) any Tax imposed on a Buyer or other recipient of a
payment hereunder that is attributable to such Buyer’s or other recipient’s
failure to comply with relevant requirements set forth in Section 11(e)(ii); (c)
any withholding Tax that is imposed on amounts payable to or for the account of
such Buyer or other recipient of a payment hereunder pursuant to a law in effect
on the date such person becomes a party to or under this Agreement, or such
person changes its lending office, except in each case to the extent that
amounts with respect to Taxes were payable either to such person’s assignor
immediately before such person became a party hereto or to such person
immediately before it changed its lending office;  and (d) any U.S. federal
withholding Taxes imposed under FATCA.

“Existing Indebtedness” has the meaning set forth in Section 13(a)(23) hereof.

 

-8-

 

 

--------------------------------------------------------------------------------

 

“Fannie Mae” means the Federal National Mortgage Association or any successor
thereto.

“FHA” means the Federal Housing Administration, an agency within the United
States Department of Housing and Urban Development, or any successor thereto,
and including the Federal Housing Commissioner and the Secretary of Housing and
Urban Development where appropriate under the FHA Regulations.

“FHA Approved Mortgagee” means a corporation or institution approved as a
mortgagee by the FHA under the National Housing Act, as amended from time to
time, and applicable FHA Regulations, and eligible to own and service mortgage
loans such as the FHA Loans.

“FHA Loan” means a Mortgage Loan which is the subject of an FHA Mortgage
Insurance Contract.

“FHA Mortgage Insurance” means, mortgage insurance authorized under the National
Housing Act, as amended from time to time, and provided by the FHA.

“FHA Mortgage Insurance Contract” means the contractual obligation of the FHA
respecting the insurance of a Mortgage Loan.

“FHA Regulations” means the regulations promulgated by the HUD under the
National Housing Act, as amended from time to time and codified in 24 Code of
Federal Regulations, and other Department of Housing and Urban Development
issuances relating to FHA Loans, including the related handbooks, circulars,
notices and mortgagee letters.

“FICO” means Fair Isaac & Co., or any successor thereto.

“Fidelity Insurance” means insurance coverage with respect to employee errors,
omissions, dishonesty, forgery, theft, disappearance and destruction, robbery
and safe burglary, property (other than money and securities) and computer fraud
in an aggregate amount acceptable to Seller’s regulators.

“Freddie Mac” means the Federal Home Loan Mortgage Corporation or any successor
thereto.

“GAAP” means generally accepted accounting principles in effect from time to
time in the United States of America and applied on a consistent basis.

“GNMA” means the Government National Mortgage Association and any successor
thereto.

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, or any entity exercising executive, legislative,
judicial, regulatory or administrative functions over Underlying Repurchase
Counterparty, Seller, Guarantor, Administrative Agent or any Buyer, as
applicable.

 

-9-

 

 

--------------------------------------------------------------------------------

 

“Governmental Event” means (i) Seller’s or Underlying Repurchase Counterparty’s
(as applicable) failure to obtain licensing from any Governmental Authority
where it is required to be licensed and such failure to be licensed and
requirement to be licensed continue for 30 days following notice to or knowledge
thereof by Seller or Underlying Repurchase Counterparty, (ii) the imposition of
material sanctions on Seller or Underlying Repurchase Counterparty from any
Governmental Authority, or (iii) any material dispute, litigation,
investigation, proceeding or suspension between Seller or Underlying Repurchase
Counterparty (as applicable) and any Governmental Authority or any Person.

“Gross Margin” means, with respect to each adjustable rate Mortgage Loan, the
fixed percentage amount set forth in the related Mortgage Note.

“Guarantee” means, as to any Person, any obligation of such Person directly or
indirectly guaranteeing any Indebtedness of any other Person or in any manner
providing for the payment of any Indebtedness of any other Person or otherwise
protecting the holder of such Indebtedness against loss (whether by virtue of
partnership arrangements, by agreement to keep-well, to purchase assets, goods,
securities or services, or to take-or-pay or otherwise); provided that the term
“Guarantee” shall not include (a) endorsements for collection or deposit in the
ordinary course of business, or (b) obligations to make servicing advances for
delinquent taxes and insurance or other obligations in respect of a Mortgaged
Property, to the extent required by Administrative Agent.  The amount of any
Guarantee of a Person shall be deemed to be an amount equal to the stated or
determinable amount of the primary obligation in respect of which such Guarantee
is made or, if not stated or determinable, the maximum reasonably anticipated
liability in respect thereof as determined by such Person in good faith.  The
terms “Guarantee” and “Guaranteed” used as verbs shall have correlative
meanings.

“Guarantor” means PennyMac Mortgage Investment Trust, in its capacity as
guarantor under the Guaranty.

“Guaranty” means the amended and restated guaranty of the Guarantor dated as of
the date hereof in favor of the Administrative Agent for the benefit of Buyers
as the same may be amended from time to time, pursuant to which Guarantor fully
and unconditionally guarantees the obligations of the Seller hereunder, as it
may be amended, supplemented or otherwise modified from time to time.

“High Cost Mortgage Loan” means a Mortgage Loan classified as (a) a “high cost”
loan under the Home Ownership and Equity Protection Act of 1994 or (b) a “high
cost,” “threshold,” “covered,” or “predatory” loan under any other applicable
state, federal or local law (or a similarly classified loan using different
terminology under a law, regulation or ordinance imposing heightened regulatory
scrutiny or additional legal liability for residential mortgage loans having
high interest rates, points and/or fees).

“HUD” means the United States Department of Housing and Urban Development or any
successor thereto.

 

-10-

 

 

--------------------------------------------------------------------------------

 

“Income” means with respect to any Purchased Mortgage Loan at any time until
repurchased by the Seller, any principal received thereon or in respect thereof
and all interest, dividends or other distributions thereon.

“Indebtedness” means, for any Person: at any time, and only to the extent
outstanding at such time: (a) obligations created, issued or incurred by such
Person for borrowed money (whether by loan, the issuance and sale of debt
securities or the sale of Property to another Person subject to an understanding
or agreement, contingent or otherwise, to repurchase such Property from such
Person); (b) obligations of such Person to pay the deferred purchase or
acquisition price of Property or services, other than trade accounts payable
(other than for borrowed money) arising, and accrued expenses incurred, in the
ordinary course of business, so long as such trade accounts payable are payable
within 90 days after the date the respective goods are delivered or the
respective services are rendered; (c) Indebtedness of others secured by a Lien
on the Property of such Person, whether or not the respective Indebtedness so
secured has been assumed by such Person; (d) obligations (contingent or
otherwise) of such Person in respect of letters of credit or similar instruments
issued or accepted by banks and other financial institutions for the account of
such Person; (e) Capital Lease Obligations of such Person; (f) obligations of
such Person under repurchase agreements, sale/buy-back agreements or like
arrangements, including, without limitation, any Indebtedness arising hereunder;
(g) Indebtedness of others Guaranteed by such Person; (h) all obligations of
such Person incurred in connection with the acquisition or carrying of fixed
assets by such Person; (i) Indebtedness of general partnerships of which such
Person is a general partner and (j) with respect to clauses (a)-(i) above both
on and off balance sheet.

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of the
Seller hereunder or under any Program Agreement and (b) Other Taxes.

“Index” means, with respect to any adjustable rate Mortgage Loan, the index
identified on the Mortgage Loan Schedule and set forth in the related Mortgage
Note for the purpose of calculating the applicable Mortgage Interest Rate.

“Interest Only Adjustment Date” means, with respect to each Interest Only Loan,
the date, specified in the related Mortgage Note on which the Monthly Payment
will be adjusted to include principal as well as interest.

“Interest Only Loan” means a Mortgage Loan which only requires payments of
interest for a period of time specified in the related Mortgage Note.

“Interest Rate Adjustment Date” means the date on which an adjustment to the
Mortgage Interest Rate with respect to each Mortgage Loan becomes effective.

“Lien” means any mortgage, lien, pledge, charge, security interest or similar
encumbrance.

“Loan to Value Ratio” or “LTV” means with respect to any Mortgage Loan, the
ratio of the original outstanding principal amount of such Mortgage Loan to the
lesser of (a) the Appraised Value of the Mortgaged Property at origination or
(b) if the Mortgaged Property was

 

-11-

 

 

--------------------------------------------------------------------------------

 

purchased within 12 months of the origination of such Mortgage Loan, the
purchase price of the Mortgaged Property.

“Margin Call” has the meaning set forth in Section 6(a) hereof.

“Margin Deadline” has the meaning set forth in Section 6(b) hereof.

“Margin Deficit” has the meaning set forth in Section 6(a) hereof.

“Market Value” has the meaning assigned to such term in the Pricing Side Letter.

“Material Adverse Effect” means, as applicable, (a) a material adverse change
in, or a material adverse effect upon, the operations, business, properties,
condition (financial or otherwise) or prospects of, as applicable (i) Underlying
Repurchase Counterparty, or (ii) Seller, Guarantor or any Affiliate that is a
party to any Program Agreement taken as a whole; (b) a material impairment of
the ability of Seller, Guarantor or any Affiliate that is a party to any Program
Agreement to perform under any Program Agreement and to avoid any event of
default; (c) a material impairment of the ability of Underlying Repurchase
Counterparty to perform under Underlying Repurchase Documents and to avoid any
event of default thereunder; or (d) a material adverse effect upon the legality,
validity, binding effect or enforceability of, as applicable, (i) any Program
Agreement against Seller, Guarantor or any Affiliate that is a party to any
Program Agreement or (ii) against Underlying Repurchase Counterparty that is a
party to any Underlying Repurchase Documents, in each case as determined by the
Administrative Agent in its sole good faith discretion.

“Maximum Committed Purchase Price” means the “Maximum External Rewarehouse
Committed Purchase Price” as defined in the Pricing Side Letter.

“Maximum Purchase Price” means the “Maximum External Rewarehouse Purchase Price”
as defined in the Pricing Side Letter.

“MERS” means Mortgage Electronic Registration Systems, Inc., a corporation
organized and existing under the laws of the State of Delaware, or any successor
thereto.

“MERS Identification Number” means the mortgage identification number for any
Mortgage Loan registered with MERS on the MERS® System.

“MERS® System” means the system of recording transfers of mortgages
electronically maintained by MERS.

“Monthly Payment” means the scheduled monthly payment of principal and/or
interest on a Mortgage Loan.

“Monthly Summary Report” means the report comprised of a “scorecard” and a
“report card” in form and substance mutually agreed upon by Administrative Agent
and Seller, together with such other documents as mutually agreed upon by
Administrative Agent and Seller, with respect to each of Seller’s customers.

 

-12-

 

 

--------------------------------------------------------------------------------

 

“Moody’s” means Moody’s Investors Service, Inc. or any successors thereto.

“Mortgage” means each mortgage, assignment of rents, security agreement and
fixture filing, or deed of trust, assignment of rents, security agreement and
fixture filing, deed to secure debt, assignment of rents, security agreement and
fixture filing, or similar instrument creating and evidencing a lien on real
property and other property and rights incidental thereto.

“Mortgage File” means, with respect to a Mortgage Loan, the documents and
instruments relating to such Mortgage Loan and set forth in an exhibit to the
applicable Custodial Agreement.

“Mortgage Interest Rate” means the rate of interest borne on a Mortgage Loan
from time to time in accordance with the terms of the related Mortgage Note.

“Mortgage Interest Rate Cap” means, with respect to an adjustable rate Mortgage
Loan, the limit on each Mortgage Interest Rate adjustment as set forth in the
related Mortgage Note.

“Mortgage Loan” means any closed Agency Mortgage Loan or Non-Agency QM Mortgage
Loan which is a fixed or floating-rate, one-to-four-family residential mortgage
loan evidenced by a promissory note and secured by a first lien mortgage, which
satisfies the requirements set forth in the Underwriting Guidelines and Section
13(b) hereof.

“Mortgage Loan Documents” means the documents in the related Mortgage File to be
delivered to the Custodian.

“Mortgage Loan Schedule” means with respect to any Transaction as of any date, a
mortgage loan schedule in the form of either (a) Exhibit B attached hereto or
(b) a computer tape or other electronic medium generated by Seller, and
delivered to Administrative Agent and Custodian, which provides information
required by Administrative Agent to enter into Transactions  (including, without
limitation, the information set forth on Exhibit B attached hereto) relating to
the Purchased Mortgage Loans in a format acceptable to Administrative Agent.

“Mortgage Note” means the promissory note or other evidence of the indebtedness
of a Mortgagor secured by a Mortgage.

“Mortgaged Property” means the real property securing repayment of the debt
evidenced by a Mortgage Note.

“Mortgagor” means the obligor or obligors on a Mortgage Note, including any
person who has assumed or guaranteed the obligations of the obligor thereunder.

“Multiemployer Plan” means a multiemployer plan defined as such in Section 3(37)
of ERISA to which contributions have been or are required to be made by Seller
or any ERISA Affiliate and that is covered by Title IV of ERISA.

 

-13-

 

 

--------------------------------------------------------------------------------

 

“Net Income” means, for any period and any Person, the net income of such Person
for such period as determined in accordance with GAAP.

“Net Worth” means, with respect to any Person, an amount equal to, on a
consolidated basis, such Person’s stockholder equity (determined in accordance
with GAAP).

“1934 Act” means the Securities Exchange Act of 1934, as amended from time to
time.

“Non-Agency QM Mortgage Loan” means a Mortgage Loan that (a) does not meet the
criteria for an Agency Mortgage Loan; (b) meets all applicable criteria as set
forth in the Underwriting Guidelines and (c) is otherwise acceptable to
Administrative Agent in its sole discretion.

“Non-Performing Mortgage Loan” means (a) any Mortgage Loan for which any payment
of principal or interest is more than thirty (30) days past due, (b) any
Mortgage Loan with respect to which the related Mortgagor is in bankruptcy or
(c) any Mortgage Loan with respect to which the related Mortgaged Property is in
foreclosure.

“Non-Recourse Debt” means Indebtedness payable solely from the assets sold or
pledged to secure such Indebtedness and under which Indebtedness no party has
recourse to Seller, Guarantor or any of their Affiliates if such assets are
inadequate or unavailable to pay off such Indebtedness, and neither Seller,
Guarantor nor any of their Affiliates effectively has any obligation to directly
or indirectly pay any such deficiency.

“Obligations” means (a) all of Seller’s indebtedness, obligations to pay the
Repurchase Price on the Repurchase Date, the Price Differential on each Price
Differential Payment Date, and other obligations and liabilities, to
Administrative Agent and Buyers, or Custodian arising under, or in connection
with, the Program Agreements, whether now existing or hereafter arising; (b) any
and all sums paid by Administrative Agent, Buyers or Administrative Agent on
behalf of Buyers in order to preserve any Purchased Mortgage Loan or its
interest therein; (c) in the event of any proceeding for the collection or
enforcement of any of Seller’s indebtedness, obligations or liabilities referred
to in clause (a), the reasonable expenses of retaking, holding, collecting,
preparing for sale, selling or otherwise disposing of or realizing on any
Purchased Mortgage Loan, or of any exercise by Administrative Agent or Buyers of
their rights under the Program Agreements, including, without limitation,
attorneys’ fees and disbursements and court costs; and (d) all of Seller’s
indemnity obligations to Administrative Agent, Buyers and Custodian pursuant to
the Program Agreements.

“OFAC” has the meaning set forth in Section 13(a)(27) hereof.

“Officer’s Compliance Certificate” has the meaning assigned to such term in the
Pricing Side Letter.

“Other Taxes” means any and all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes or any excise, sales, goods and
services or transfer taxes, charges or similar levies arising from any payment
made hereunder or from the execution,

 

-14-

 

 

--------------------------------------------------------------------------------

 

delivery, performance, enforcement or registration of, from the receipt or
perfection of a security interest under, or otherwise with respect to, any
Program Agreement.

“PBGC” means the Pension Benefit Guaranty Corporation or any entity succeeding
to any or all of its functions under ERISA.

“Pension Protection Act” means the Pension Protection Act of 2006.

“Person” means an individual, partnership, corporation (including a business
trust), limited liability company, joint stock company, trust, unincorporated
association, joint venture or other entity, or a government or any political
subdivision or agency thereof.

“Plan” means an employee benefit or other plan, established or maintained by
Seller or any ERISA Affiliate and covered by Title IV of ERISA, other than a
Multiemployer Plan.

“Power of Attorney” has the meaning set forth in Section 28 hereto.

“Post Default Rate” has the meaning assigned to such term in the Pricing Side
Letter.

“Price Differential” means with respect to any Transaction as of any date of
determination, an amount equal to the product of (a) the Pricing Rate for such
Transaction and (b) the Purchase Price for such Transaction, calculated daily on
the basis of a 360‑day year for the actual number of days during the period
commencing on (and including) the Purchase Date for such Transaction and ending
on (but excluding) the Repurchase Date.

“Price Differential Payment Date” means, with respect to a Purchased Mortgage
Loan, the 5th day of the month following the related Purchase Date and each
succeeding 5th day of the month thereafter; provided, that, with respect to such
Purchased Mortgage Loan, the final Price Differential Payment Date shall be the
related Repurchase Date; and provided, further, that if any such day is not a
Business Day, the Price Differential Payment Date shall be the next succeeding
Business Day.

“Pricing Rate” has the meaning assigned to such term in the Pricing Side Letter.

“Pricing Side Letter” means the second amended and restated letter agreement
dated as of the date hereof, among Administrative Agent for the benefit of
Buyers, Buyers, Seller, PennyMac Corp., PennyMac Holdings, LLC, PMC REO
Financing Trust and the Guarantor, as the same may be amended, restated,
supplemented or otherwise modified from time to time.

“Program Agreements” means, collectively, this Agreement, the Pricing Side
Letter, the Guaranty, each Custodial Agreement, each Underlying Electronic
Tracking Agreement for each Underlying Repurchase Counterparty, the Power of
Attorney, the Servicing Agreement, if any, the Servicer Notice or the Servicer
Notice and Pledge, as applicable, the Custodial Repledgee Information Notices,
and the ETA Repledgee Information Notices.

 

-15-

 

 

--------------------------------------------------------------------------------

 

“Prohibited Person” has the meaning set forth in Section 13(a)(27) hereof.

“Property” means any right or interest in or to property of any kind whatsoever,
whether real, personal or mixed and whether tangible or intangible.

“Purchase Date” means the date on which Purchased Mortgage Loans are to be
transferred by Seller to Administrative Agent for the benefit of Buyers.

“Purchase Price” means the price at which each Purchased Mortgage Loan is
transferred by Seller to Administrative Agent for the benefit of Buyers, which
shall equal:

(a) on the Purchase Date, the applicable Purchase Price Percentage multiplied by
the lesser of either: (x) the Market Value of such Purchased Mortgage Loan or
(y) the outstanding principal amount thereof as set forth on the related
Mortgage Loan Schedule;

(b) on any day after the Purchase Date, except where Administrative Agent and
the Seller agree otherwise, the amount determined under the immediately
preceding clause (a) decreased by the amount of any cash transferred by the
Seller to Administrative Agent for the benefit of Buyers pursuant to Section 6
hereof or applied to reduce the Seller’s obligations under Section 4(b)(ii)
hereof.

“Purchase Price Percentage” has the meaning assigned to such term in the Pricing
Side Letter.

“Purchased Mortgage Loans” means the collective reference to Mortgage Loans
together with the Repurchase Assets related to such Mortgage Loans transferred
by Seller to Administrative Agent for the benefit of Buyers in a Transaction
hereunder, listed on the related Mortgage Loan Schedule identified in the
Transaction Request and uploaded to the Administrative Agent’s file transfer
protocol website, and which such Mortgage Loans the Custodian has been or will
be instructed to hold for the benefit of Administrative Agent pursuant to the
applicable Custodial Agreement.

“Qualified Insurer” means an insurance company duly authorized and licensed
where required by law to transact insurance business and approved as an insurer
by Fannie Mae or Freddie Mac.

“Qualified Originator” means an originator of Mortgage Loans which is acceptable
under the Underwriting Guidelines.

“Records” means all instruments, agreements and other books, records, and
reports and data generated by other media for the storage of information
maintained by Seller, Servicer, Guarantor, Custodian, Underlying Repurchase
Counterparty, or any other person or entity with respect to a Purchased Mortgage
Loan.  Records shall include the Mortgage Notes, any Mortgages, the Mortgage
Files, the credit files related to the Purchased Mortgage Loan and any other
instruments necessary to document or service a Mortgage Loan.  

“Register” has the meaning set forth in Section 22 hereof.

 

-16-

 

 

--------------------------------------------------------------------------------

 

“REIT” means a real estate investment trust, as defined in Section 856 of the
Code.  

“REO Property” means real property acquired by Seller, including a Mortgaged
Property acquired through foreclosure of a Mortgage Loan or by deed in lieu of
such foreclosure.

“Repledge Transaction” has the meaning set forth in Section 18 hereof.

“Repledgee” means each Repledgee identified by the Administrative Agent from
time to time.

“Reporting Date” means the 5th day of each month or, if such day is not a
Business Day, the next succeeding Business Day.

“Repurchase Assets” has the meaning set forth in Section 8 hereof.

“Repurchase Date” means the earliest of (a) the Termination Date, (b) the date
determined by application of Section 16 hereof, (c) the date that is one (1)
year from the Purchase Date and if such date is not a Business Day, the
immediately preceding Business Day, or (d) any other date requested by Seller
upon one (1) Business Day’s prior written notice subject to Section 4 hereof.

“Repurchase Price” means the price at which Purchased Mortgage Loans are to be
transferred from Administrative Agent for benefit of Buyers to Seller upon
termination of a Transaction, which will be determined in each case (including
Transactions terminable upon demand) as the sum of the Purchase Price and the
accrued but unpaid Price Differential as of the date of such determination.

“Request for Certification” means a notice sent to the Custodian reflecting the
sale of one or more Purchased Mortgage Loans to Administrative Agent for the
benefit of Buyers hereunder.

“Requirement of Law” means, as to any Person, any law, treaty, rule, regulation,
procedure or determination of an arbitrator or a court or other Governmental
Authority, in each case applicable to or binding upon such Person or any of its
property or to which such Person or any of its property is subject, and includes
all federal, state, county, municipal and other governmental statutes, laws,
rules, orders, regulations, ordinances, judgments, decrees and injunctions of
Governmental Authorities, whether now or hereafter enacted and in force, and all
permits, licenses and authorizations and regulations relating thereto, and all
covenants, agreements, restrictions and encumbrances contained in any
instruments, either of record or known to Seller, at any time in force affecting
Seller, any Mortgage Loan or REO Property or any part thereof.

“Responsible Officer” means as to any Person, the chief executive officer or,
with respect to financial matters, the chief financial officer of such
Person.  The Responsible Officers of Seller as of the date hereof are listed on
Schedule 2 hereto.

 

-17-

 

 

--------------------------------------------------------------------------------

 

“Restricted Cash” means for any Person, any amount of cash of such Person that
is contractually required to be set aside, segregated or otherwise reserved.

“S&P” means Standard & Poor’s Ratings Services, or any successor thereto.

“SEC” means the Securities and Exchange Commission, or any successor thereto.

“Seller” means PennyMac Operating Partnership, L.P. or its permitted successors
and assigns.

“Servicer” means PennyMac Loan Services, LLC or any other servicer approved by
Administrative Agent in its sole discretion.  

“Servicer Notice” means the notice to the Servicer, which Servicer shall be a
third party other than an Underlying Repurchase Counterparty or Seller,
substantially in the form of Exhibit K hereto.

“Servicer Notice and Pledge” means the notice to and pledge by the Servicer if
the Servicer is an affiliate of the Seller substantially in the form of Exhibit
J hereto.

“Servicing Agreement” means any servicing agreement approved by Administrative
Agent in writing.

“Servicing Rights” means rights of any Person to administer, service or
subservice, the Purchased Mortgage Loans or to possess related Records.

“Settlement Agent” means, with respect to any Transaction the subject of which
is a Wet-Ink Mortgage Loan, the entity approved by Administrative Agent, in its
sole good-faith discretion, which may be a title company, escrow company or
attorney in accordance with local law and practice in the jurisdiction where the
related Wet-Ink Mortgage Loan is being originated.  A Settlement Agent is deemed
approved unless Administrative Agent notifies Seller otherwise at any time
electronically or in writing.

“SIPA” means the Securities Investor Protection Act of 1970, as amended from
time to time.

“Subordinated Debt” means, Indebtedness of Seller which is (a) unsecured, (b) no
part of the principal of such Indebtedness is required to be paid (whether by
way of mandatory sinking fund, mandatory redemption, mandatory prepayment or
otherwise) prior to the date which is one year following the Termination Date
and (c) the payment of the principal of and interest on such Indebtedness and
other obligations of Seller in respect of such Indebtedness are subordinated to
the prior payment in full of the principal of and interest (including
post-petition obligations) on the Transactions and all other obligations and
liabilities of Seller to Administrative Agent and Buyers hereunder on terms and
conditions approved in writing by Administrative Agent and all other terms and
conditions of which are satisfactory in form and substance to Administrative
Agent.

 

-18-

 

 

--------------------------------------------------------------------------------

 

“Subsidiary” means, with respect to any Person, any corporation, limited
liability company, partnership, trust or other entity of which at least a
majority of the securities or other ownership interests having by the terms
thereof ordinary voting power to elect a majority of the board of directors or
other persons performing similar functions of such corporation, limited
liability company, partnership, trust or other entity (irrespective of whether
or not at the time securities or other ownership interests of any other class or
classes of such corporation, limited liability company, partnership, trust or
other entity shall have or might have voting power by reason of the happening of
any contingency) is at the time directly or indirectly owned or controlled by
such Person or one or more Subsidiaries of such Person or by such Person and one
or more Subsidiaries of such Person.

“Take-out Commitment” means a commitment of Underlying Repurchase Counterparty
to either (a) sell one or more identified Mortgage Loans to a Take-out Investor
or (b) (i) swap one or more identified Mortgage Loans with a Take-out Investor
that is an Agency for an Agency Security, and (ii) sell the related Agency
Security to a Take-out Investor, and in each case, the corresponding Take-out
Investor’s commitment back to Underlying Repurchase Counterparty to effectuate
any of the foregoing, as applicable. With respect to any Take-out Commitment
with an Agency, the applicable agency documents list Administrative Agent as the
subscriber to the Agency Security and such Agency Security is delivered to an
account specified by Administrative Agent.

“Take-out Investor” means (a) an Agency, (b) PennyMac Corp. or (c) any other
institution which has made a Take-out Commitment and has been approved by
Administrative Agent for the benefit of Buyers.

“Taxes” means any and all present or future taxes (including social security
contributions and value added taxes), levies, imposts, duties (including stamp
duties), deductions, charges (including ad valorem charges), withholdings
(including backup withholding), assessments, fees or other charges of any nature
whatsoever imposed by any Governmental Authority, including any interest,
additions to tax or penalties applicable thereto.

“Termination Date” means the earlier of (a) April 27, 2018, and (b) the date of
the occurrence of an Event of Default.

“Test Period” means any one fiscal quarter.

“TILA-RESPA Integrated Disclosure Rule” means the Truth-in-Lending Act and Real
Estate Settlement Procedures Act Integrated Disclosure Rule, adopted by the
Consumer Finance Protection Bureau, which is effective for residential mortgage
loan applications received on or after October 3, 2015.

“Transaction” has the meaning set forth in Section 1 hereof.

“Transaction Request” means a request via email from Seller to Administrative
Agent notifying Administrative Agent that Seller wishes to enter into a
Transaction hereunder that indicates that it is a Transaction Request under this
Agreement. For the avoidance of doubt, a Transaction Request may refer to
multiple Mortgage Loans; provided, that each Mortgage Loan shall be deemed to be
subject to its own Transaction.

 

-19-

 

 

--------------------------------------------------------------------------------

 

“Trust Receipt” means, with respect to any Transaction as of any date, a receipt
in the form attached as an exhibit to the applicable Custodial Agreement, which
shall be issued and delivered to Administrative Agent in its capacity as
Administrative Agent for Repledgees pursuant to the applicable Custodial
Agreement.

“Underlying Electronic Tracking Agreement” means, to the extent applicable, each
Electronic Tracking Agreement among an Underlying Repurchase Counterparty,
Seller, MERS and MERSCORP Holdings, Inc., as the same may be amended from time
to time, together with the related ETA Repledgee Information Notice executed by
Seller, MERS, MERSCORP Holdings, Inc. and Administrative Agent.

“Underlying Interest Rate Protection Agreement” means, with respect to any or
all of the Purchased Mortgage Loans, any short sale of a US Treasury Security,
or futures contract, or mortgage related security, or Eurodollar futures
contract, or options related contract, or interest rate swap, cap or collar
agreement, or similar arrangement providing for protection against fluctuations
in interest rates or the exchange of nominal interest obligations, either
generally or under specific contingencies, entered into by Underlying Repurchase
Counterparty.

“Underlying Repurchase Counterparty” means the counterparty to an Underlying
Repurchase Transaction, who has previously been approved by Administrative Agent
in writing in its sole discretion in accordance with the provisions of Section
37 hereof, that has sold, or concurrently with a purchase of a Mortgage Loan by
Administrative Agent for benefit of Buyers hereunder, will sell, such Mortgage
Loan to Seller.

“Underlying Repurchase Documents” means the repurchase agreement, pricing
letter, the applicable Custodial Agreement, the applicable Underlying Electronic
Tracking Agreement, confirmations and all documents ancillary thereto that
evidence an Underlying Repurchase Transaction in the form and substance approved
by Administrative Agent in writing in its sole discretion with any material
modifications approved by Administrative Agent in writing in its sole discretion
(excluding provisions related to the price or pricing rate of such Underlying
Repurchase Transactions, which shall not be subject to Administrative Agent
review or approval).

“Underlying Repurchase Transaction” means a transaction between Seller and an
Underlying Repurchase Counterparty whereby the Underlying Repurchase
Counterparty sells one or more Mortgage Loans to Seller against the transfer of
funds by Seller, with the simultaneous agreement by Seller to transfer to such
Underlying Repurchase Counterparty such Mortgage Loans at a date certain against
the transfer of funds by such Underlying Repurchase Counterparty, which Mortgage
Loans are concurrently or consecutively purchased by Administrative Agent for
benefit of Buyers hereunder.

“Underwriting Guidelines” means, as applicable, the Fannie Mae Single-Family
Selling and Servicing Guide, the Freddie Mac Single-Family Seller/Servicer
Guide, FHA Underwriting Guidelines or VA Underwriting Guidelines and such other
guidelines as are identified and approved in writing by Administrative Agent.

 

-20-

 

 

--------------------------------------------------------------------------------

 

“Uniform Commercial Code” means the Uniform Commercial Code as in effect on the
date hereof in the State of New York or the Uniform Commercial Code as in effect
in the applicable jurisdiction.

“U.S. Tax Compliance Certificate” has the meaning set forth in Section
11(e)(ii)(B) hereof.

“VA” means the U.S. Department of Veterans Affairs, an agency of the United
States of America, or any successor thereto including the Secretary of Veterans
Affairs.

“VA Approved Lender” means a lender which is approved by the VA to act as a
lender in connection with the origination of VA Loans.

“VA Loan” means a Mortgage Loan which is subject of a VA Loan Guaranty Agreement
as evidenced by a loan guaranty certificate, or a Mortgage Loan which is a
vendor loan sold by the VA.

“VA Loan Guaranty Agreement” means the obligation of the United States to pay a
specific percentage of a Mortgage Loan (subject to a maximum amount) upon
default of the Mortgagor pursuant to the Servicemen’s Readjustment Act, as
amended.

“Warehouse Facility” means a mortgage loan warehouse facility, warehouse line of
credit (including both on and off balance sheet facilities), and any other such
facility with terms and conditions similar to the terms and conditions of this
Agreement and the purpose of which is to fund the origination and/or purchase of
newly originated Mortgage Loans pending sale or securitization.

“Wet-Ink Documents” means, with respect to any Wet-Ink Mortgage Loan, the (a)
Transaction Request and (b) the Mortgage Loan Schedule.

“Wet-Ink Mortgage Loan” means a Mortgage Loan which Seller is selling to
Administrative Agent for the benefit of a Buyer simultaneously with the
origination thereof.

3.Program; Initiation of Transactions

a.From time to time, Administrative Agent (for the benefit of Buyers) will
facilitate the purchase by Buyers from Seller certain Mortgage Loans that have
been originated or acquired by Seller from an Underlying Repurchase Counterparty
pursuant to an Underlying Repurchase Transaction.  This Agreement is a
commitment by Administrative Agent on behalf of the Committed Buyers to enter
into Transactions with Seller up to an aggregate amount equal to the Maximum
Committed Purchase Price.  This Agreement is not a commitment by Administrative
Agent on behalf of Buyers to enter into Transactions with Seller for amounts
exceeding the Maximum Committed Purchase Price, but rather, sets forth the
procedures to be used in connection with periodic requests for Administrative
Agent on behalf of Buyers to enter into Transactions with Seller.  Seller hereby
acknowledges that, beyond the Maximum Committed Purchase Price, Administrative

 

-21-

 

 

--------------------------------------------------------------------------------

 

Agent on behalf of the Buyers is under no obligation to agree to enter into, or
to enter into, any Transaction pursuant to this Agreement.  All Purchased
Mortgage Loans shall exceed or meet the Underwriting Guidelines, and shall be
serviced by a Servicer.  The aggregate Purchase Price of Purchased Mortgage
Loans subject to outstanding Transactions shall not exceed the Maximum Purchase
Price.

b.Seller shall request that Administrative Agent enter into a Transaction by
delivering (i) to Administrative Agent, a Transaction Request on or before 3:00
p.m. (New York City time) on the Purchase Date for Transactions involving
Wet-Ink Mortgage Loans and one (1) Business Day prior to the proposed Purchase
Date for Transactions involving all Mortgage Loans other than Wet-Ink Mortgage
Loans, and (ii) to Administrative Agent and Custodian a Request for
Certification and related Mortgage Loan Schedule, in accordance with the
applicable Custodial Agreement. In the event the Mortgage Loan Schedule provided
by Seller contains erroneous computer data, is not formatted properly or the
computer fields are otherwise improperly aligned, Administrative Agent shall
provide written or electronic notice to Seller describing such error and Seller
shall correct the computer data, reformat or properly align the computer fields
itself and resubmit the Mortgage Loan Schedule as required herein.

c.Reserved.

d.Reserved.

e.Upon the satisfaction of the applicable conditions precedent set forth in
Section 10 hereof, all of Seller’s interest in the Repurchase Assets shall pass
to Administrative Agent on behalf of Buyers on the Purchase Date, against the
transfer of the Purchase Price to Seller.  Upon transfer of the Mortgage Loans
to Administrative Agent on behalf of Buyers as set forth in this Section and
until termination of any related Transactions as set forth in Sections 4 or 16
of this Agreement, ownership of each Mortgage Loan, including each document in
the related Mortgage File and Records, is vested in the Buyers; provided that,
prior to the recordation by the Custodian as provided for in the applicable
Custodial Agreement record title in the name of Underlying Repurchase
Counterparty to each Mortgage shall be retained by Underlying Repurchase
Counterparty in trust, for the benefit of Administrative Agent for the benefit
of Buyers, for the sole purpose of facilitating the supervision of the servicing
of the Mortgage Loans.  For the avoidance of doubt, with respect to the Wet-Ink
Mortgage Loans, the Purchase Price shall be remitted directly to the Settlement
Agent.

f.With respect to Mortgage Loans that are not Wet-Ink Mortgage Loans, Seller
shall cause the delivery of the Mortgage File to the Custodian, as more
particularly set forth in the applicable Custodial Agreement.

g.With respect to each Wet-Ink Mortgage Loan, by no later than the seventh (7th)
Business Day following the applicable Purchase Date, Seller shall cause the

 

-22-

 

 

--------------------------------------------------------------------------------

 

related Settlement Agent to deliver to the Custodian the remaining documents in
the Mortgage File, as more particularly set forth in the applicable Custodial
Agreement.

4.Repurchase

a.Seller shall repurchase the related Purchased Mortgage Loans from
Administrative Agent for the benefit of Buyers on each related Repurchase
Date.  Such obligation to repurchase exists without regard to any prior or
intervening liquidation or foreclosure with respect to any Purchased Mortgage
Loan (but liquidation or foreclosure proceeds received by Administrative Agent
shall be applied to reduce the Repurchase Price for such Purchased Mortgage Loan
on each Price Differential Payment Date except as otherwise provided
herein).  Seller is obligated to repurchase and take physical possession of the
Purchased Mortgage Loans from Administrative Agent or its designee (including
the Custodian) at Seller’s expense on the related Repurchase Date.

b.Provided that no Default shall have occurred and is continuing, and
Administrative Agent has received the related Repurchase Price (excluding
accrued and unpaid Price Differential, which, for the avoidance of doubt, shall
be paid on the next succeeding Price Differential Payment Date) upon repurchase
of the Purchased Mortgage Loans, Administrative Agent and Buyers agree to
release their respective interest hereunder in the Purchased Mortgage Loans
(including, the Repurchase Assets related thereto) at the request of
Seller.  The Purchased Mortgage Loans (including the Repurchase Assets related
thereto) shall be delivered to Seller free and clear of any lien, encumbrance or
claim of Administrative Agent or the Buyers. With respect to payments in full by
the related Mortgagor of a Purchased Mortgage Loan, Seller agrees to (i) provide
Administrative Agent with a copy of a report from the related Servicer
indicating that such Purchased Mortgage Loan has been paid in full, (ii) remit
to Administrative Agent for the benefit of Buyers, within two (2) Business Days,
the Repurchase Price with respect to such Purchased Mortgage Loan and
(iii) provide Administrative Agent a notice specifying each Purchased Mortgage
Loan that has been prepaid in full.  Administrative Agent and Buyers agree to
release their respective interests in Purchased Mortgage Loans which have been
prepaid in full after receipt of evidence of compliance with clauses (i) through
(iii) of the immediately preceding sentence.

5.Price Differential

a.On each Business Day that a Transaction is outstanding, the Pricing Rate shall
be reset and, unless otherwise agreed, the accrued and unpaid Price Differential
shall be settled in cash on each related Price Differential Payment Date.  Two
(2) Business Days prior to the Price Differential Payment Date, Administrative
Agent shall give Seller written or electronic notice of the amount of the Price
Differential due on such Price Differential Payment Date.  On the Price
Differential Payment Date, Seller shall pay to Administrative Agent the Price

 

-23-

 

 

--------------------------------------------------------------------------------

 

Differential for the benefit of Buyers for such Price Differential Payment Date
(along with any other amounts to be paid pursuant to Sections 7 and 34 hereof),
by wire transfer in immediately available funds.

b.If Seller fails to pay all or part of the Price Differential by 3:00 p.m. (New
York City time) on the related Price Differential Payment Date, with respect to
any Purchased Mortgage Loan, Seller shall be obligated to pay to Administrative
Agent for the benefit of Buyers (in addition to, and together with, the amount
of such Price Differential) interest on the unpaid Repurchase Price at a rate
per annum equal to the Post Default Rate until the Price Differential is
received in full by Administrative Agent for the benefit of Buyers.

6.Margin Maintenance

a.If at any time the outstanding Purchase Price of any Purchased Mortgage Loan
subject to a Transaction is greater than the Asset Value of such Purchased
Mortgage Loan subject to a Transaction (a “Margin Deficit”), then Administrative
Agent may by notice to Seller require Seller to transfer to Administrative Agent
for the benefit of Buyers cash in an amount at least equal to the Margin Deficit
(such requirement, a “Margin Call”).

b.Notice delivered pursuant to Section 6(a) may be given by any written or
electronic means.  With respect to all Margin Calls, any notice given before
1:00 p.m. (New York City time) on a Business  Day shall be met, and the related
Margin Call satisfied, no later than 5:00 p.m. (New York City time) on such
Business Day; notice given after 1:00 p.m. (New York City time) on a Business
Day shall be met, and the related Margin Call satisfied, no later than 5:00 p.m.
(New York City time) on the following Business Day (the foregoing time
requirements for satisfaction of a Margin Call are referred to as the “Margin
Deadlines”).  The failure of Administrative Agent, on any one or more occasions,
to exercise its rights hereunder, shall not change or alter the terms and
conditions to which this Agreement is subject or limit the right of
Administrative Agent to do so at a later date.  Seller and Administrative Agent
each agree that a failure or delay by Administrative Agent to exercise its
rights hereunder shall not limit or waive Administrative Agent’s or Buyers’
rights under this Agreement or otherwise existing by law or in any way create
additional rights for Seller.

c.In the event that a Margin Deficit exists with respect to any Purchased
Mortgage Loan, Administrative Agent may retain any funds received by it to which
the Seller would otherwise be entitled hereunder, which funds (i) shall be held
by Administrative Agent against the related Margin Deficit and (ii) may be
applied by Administrative Agent against the Repurchase Price of any Purchased
Mortgage Loan for which the related Margin Deficit remains otherwise
unsatisfied.  Notwithstanding the foregoing, the Administrative Agent retains
the right, in its sole discretion, to make a Margin Call in accordance with the
provisions of this Section 6.

 

-24-

 

 

--------------------------------------------------------------------------------

 

7.Income Payments

a.If Income is paid in respect of any Purchased Mortgage Loan during the term of
a Transaction, such Income shall be the property of Administrative Agent for the
benefit of Buyers.  Upon an Event of Default, Seller shall cause Servicer and
any Underlying Repurchase Counterparty to deposit all Income to the account set
forth in Section 9, upon receipt thereof, in accordance with Section 12(c)
hereof.

b.Provided no Event of Default has occurred and is continuing, on each Price
Differential Payment Date, Seller shall remit to Administrative Agent for the
benefit of Buyers an amount equal to the Price Differential out of the interest
portion of the Income paid in respect to the Purchased Mortgage Loans for the
preceding month in accordance with Section 5 of this Agreement.  Provided no
Event of Default has occurred and is continuing, upon termination of any
Transaction or portion thereof, Servicer shall retain from the Income relating
thereto any servicing fee and other amounts due under any Servicing Agreement
and remit all remaining amounts as follows:

(1)first, to Administrative Agent for the benefit of Buyers in payment of any
accrued and unpaid Price Differential, to the extent not paid by Seller to
Administrative Agent pursuant to Section 5;

(2)second, without limiting the rights of Administrative Agent under Section 6
of this Agreement, to Administrative Agent for the benefit of Buyers, in the
amount of any unpaid Margin Deficit;

(3)third, to Administrative Agent for the benefit of Buyers in reduction of the
Repurchase Price of the Purchased Mortgage Loans, an amount equal to the full or
partial prepayments of principal received on or with respect to such Purchased
Mortgage Loans;

(4)fourth, to the payment of all other costs and fees payable to Administrative
Agent or Buyers pursuant to this Agreement; and

(5)fifth, to Seller, any remaining amounts.

c.Notwithstanding any provision to the contrary in this Section 7, within two
(2) Business Days of receipt by Seller or Underlying Repurchase Counterparty of
any prepayment of principal in full, with respect to a Purchased Mortgage Loan,
Seller shall remit or cause to be remitted such amount to Administrative Agent
for the benefit of Buyers and Administrative Agent shall immediately apply any
such amount received by Administrative Agent to reduce the amount of the
Repurchase Price due upon termination of the related Transaction.

8.Security Interest

a.On each Purchase Date, Seller hereby sells, assigns and conveys all of
Seller’s rights and interest in the Purchased Mortgage Loans identified on the
related

 

-25-

 

 

--------------------------------------------------------------------------------

 

Mortgage Loan Schedule to Administrative Agent for the benefit of Buyers and
Repledgees.  Although the parties intend that all Transactions hereunder be
sales and purchases and not loans, in the event any such Transactions are deemed
to be loans, and in any event, Seller hereby pledges to Administrative Agent as
security for the performance by Seller of the Obligations and hereby grants,
assigns and pledges to Administrative Agent a fully perfected first priority
security interest in the Purchased Mortgage Loans, any Agency Security or right
to receive such Agency Security when issued to the extent backed by any of the
Purchased Mortgage Loans, the Records, and all related Servicing Rights, the
Program Agreements (to the extent such Program Agreements and Seller’s right
thereunder relate to the Purchased Mortgage Loans), any related Take-out
Commitments, any Property relating to the Purchased Mortgage Loans, all
insurance policies and insurance proceeds relating to any Purchased Mortgage
Loan or the related Mortgaged Property, including, but not limited to, any
payments or proceeds under any related primary insurance, hazard insurance and
FHA Mortgage Insurance Contracts and VA Loan Guaranty Agreements (if any),
Income, Underlying Interest Rate Protection Agreements to the extent of the
Purchased Mortgage Loans protected thereby, accounts (including any interest of
Seller in escrow accounts) related to the Purchased Mortgage Loans, and any
other contract rights, instruments, accounts, payments, rights to payment
(including payments of interest or finance charges), general intangibles and
other assets relating to the Purchased Mortgage Loans (including, without
limitation, any other accounts) or any interest in the Purchased Mortgage Loans
(excluding any rights and interests in or under the Underlying Repurchase
Documents and the Underlying Repurchase Documents themselves), and any proceeds
(including the related securitization proceeds) and distributions with respect
to any of the foregoing and any other property, rights, title or interests as
are specified on a Transaction Request and/or Trust Receipt, in all instances,
whether now owned or hereafter acquired, now existing or hereafter created
(collectively, the “Repurchase Assets”).  

b.Reserved.

c.The Seller and Guarantor each acknowledge that neither of them, nor any
Underlying Repurchase Counterparty has rights to service the Purchased Mortgage
Loans but only has rights as a party to any Servicing Agreement, if
any.  Without limiting the generality of the foregoing and in the event that the
Seller or Guarantor are deemed to retain any residual Servicing Rights and for
the avoidance of doubt, each of Seller and Guarantor grants, assigns and pledges
to Administrative Agent a security interest in the Servicing Rights and proceeds
related thereto and in all instances, whether now owned or hereafter acquired,
now existing or hereafter created.

d.The foregoing provisions (a) and (c) are intended to constitute a security
agreement or other arrangement or other credit enhancement related to this
Agreement and  Transactions hereunder as defined under Sections 101(47)(A)(v)
and 741(7)(A)(xi) of the Bankruptcy Code.

 

-26-

 

 

--------------------------------------------------------------------------------

 

e.Seller agrees to execute, deliver and/or file such documents and perform such
acts as may be reasonably necessary to fully perfect Administrative Agent’s
security interest created hereby.  Furthermore, the Seller hereby authorizes the
Administrative Agent to file financing statements relating to the Repurchase
Assets, as Administrative Agent, at its option, may deem appropriate.  The
Seller shall pay the filing costs for any financing statement or statements
prepared pursuant to this Section 8.

f.Seller acknowledges and agrees that its rights with respect to the Repurchase
Assets (including without limitation its security interest in the Purchased
Mortgage Loans and any other collateral purchased by Seller in an Underlying
Repurchase Transaction and in which a security interest is granted to
Administrative Agent pursuant to this Section 8) are and shall continue to be at
all times junior and subordinate to the rights of Administrative Agent under
this Agreement. Seller agrees that it will provide notice of any action it takes
with respect to the Repurchase Assets at any time any such Repurchase Assets are
owned by or pledged to Administrative Agent under this Agreement.  

9.Payment and Transfer

Unless otherwise mutually agreed in writing, all transfers of funds to be made
by Seller hereunder shall be made in Dollars, in immediately available funds,
without deduction, set-off or counterclaim, to Administrative Agent at the
following account maintained by Administrative Agent: Account No. **** ****, for
the account of CSFB Administrative Agent /PennyMac Operating Partnership,
L.P.-Inbound Account, Citibank, ABA No. 021 000 089 or such other account as
Administrative Agent shall specify to Seller in writing.  Seller acknowledges
that it has no rights of withdrawal from the foregoing account.  All Purchased
Mortgage Loans transferred by one party hereto to the other party shall be in
the case of a purchase by a Buyer in suitable form for transfer or shall be
accompanied by duly executed instruments of transfer or assignment in blank and
such other documentation as Administrative Agent may reasonably request.  All
Purchased Mortgage Loans shall be evidenced by a Trust Receipt.  Any Repurchase
Price received by Administrative Agent after 2:00 p.m. (New York City time)
shall be deemed received on the next succeeding Business Day.

10.Conditions Precedent

a.Effective Date.  As conditions precedent to the Effective Date, Administrative
Agent shall have received on or before the day of entering into additional
Transactions the following, in form and substance satisfactory to Administrative
Agent and duly executed by Seller, Guarantor and each other party thereto, as
applicable:

(1)Program Agreements.  The Program Agreements duly executed and delivered by
the parties thereto and being in full force and effect, free of any
modification, breach or waiver.

 

-27-

 

 

--------------------------------------------------------------------------------

 

(2)Reserved.

(3)Security Interest.  Evidence that all other actions necessary or, in the
opinion of Administrative Agent, desirable to perfect and protect Administrative
Agent’s and Buyers’ interest in the Purchased Mortgage Loans and other
Repurchase Assets have been taken, including, without limitation, duly
authorized and filed Uniform Commercial Code financing statements on Form UCC‑1
and Form UCC-3.

(4)Organizational Documents.  A certificate of the corporate secretary of the
Seller, Guarantor and PennyMac GP OP, Inc. substantially in the form of Exhibit
F hereto, attaching certified copies of Seller’s certificate of formation and
operating agreement, Guarantor’s declaration of trust and Seller’s limited
partnership certificate and limited partnership agreement and in each case
resolutions approving the Program Agreements and transactions thereunder (either
specifically or by general resolution) and all documents evidencing other
necessary corporate action or governmental approvals as may be required in
connection with the Program Agreements.

(5)Good Standing Certificate.  A certified copy of a good standing certificate
from the jurisdiction of organization of Seller and Guarantor, dated as of no
earlier than the date ten (10) Business Days prior to the date hereof.

(6)Incumbency Certificate.  An incumbency certificate of the corporate secretary
of each of Seller and Guarantor, certifying the names, true signatures and
titles of the representatives duly authorized to request transactions hereunder
and to execute the Program Agreements.

(7)Opinion of Counsel.  An opinion of Seller’s and Guarantor’s counsel, in form
and substance acceptable to Administrative Agent as to (i) general corporate
matters, (ii) enforceability, (iii) creation and perfection, (iv) bankruptcy
safe harbors and (v) Investment Company Act.

(8)Reserved.

(9)Fees.  Payment of any fees due to Administrative Agent and Buyers hereunder.

(10)Insurance.  Evidence that Seller has added Administrative Agent as an
additional loss payee under the Seller’s Fidelity Insurance.

(11)Underlying Repurchase Documents. Form of Underlying Repurchase Documents.  

b.All Transactions.  The obligation of the Administrative Agent on behalf of
Buyers to enter into each Transaction pursuant to this Agreement is subject to
the following conditions precedent:

 

-28-

 

 

--------------------------------------------------------------------------------

 

(1)Due Diligence Review.  Without limiting the generality of Section 36 hereof,
Administrative Agent and Buyers shall have completed, to their satisfaction, its
due diligence review of the related Mortgage Loans and the applicable Underlying
Repurchase Counterparty, Seller, Guarantor and the Servicer.

(2)Required Documents.

(a)With respect to each Purchased Mortgage Loan which is not a Wet-Ink Mortgage
Loan, the Mortgage File has been delivered to the Custodian in accordance with
the applicable Custodial Agreement;

(b)With respect to each Wet-Ink Mortgage Loan, the Wet-Ink Documents have been
delivered to Administrative Agent or Custodian, as the case may be, in
accordance with the applicable Custodial Agreement.

(3)Transaction Documents.  Administrative Agent or its designee shall have
received on or before the day of such Transaction (unless otherwise specified in
this Agreement) the following, in form and substance satisfactory to
Administrative Agent and (if applicable) duly executed:

(a)A Transaction Request and Mortgage Loan Schedule delivered by Seller pursuant
to Section 3(b) hereof.

(b)The Request for Certification and the related Mortgage Loan Schedule
delivered by Seller, and the Trust Receipt and Custodial Mortgage Loan Schedule
delivered by Custodian.

(c)Such certificates, opinions of counsel or other documents as Administrative
Agent may reasonably request.

(4)No Default.  No Default or Event of Default shall have occurred and be
continuing.

(5)Requirements of Law.  Neither Administrative Agent nor Buyers shall have
determined that the introduction of or a change in any Requirement of Law or in
the interpretation or administration of any Requirement of Law applicable to
Administrative Agent or any Buyer has made it unlawful, and no Governmental
Authority shall have asserted that it is unlawful, for Administrative Agent or
any Buyer to enter into Transactions with a Pricing Rate based on the Base Rate.

(6)Representations and Warranties.  Both immediately prior to the related
Transaction and also after giving effect thereto and to the intended use
thereof, the representations and warranties made by Seller in each Program
Agreement shall be true, correct and complete on and as of such Purchase Date in
all material respects with the same force and effect as if made on and as of
such

 

-29-

 

 

--------------------------------------------------------------------------------

 

date (or, if any such representation or warranty is expressly stated to have
been made as of a specific date, as of such specific date).

(7)Underlying Electronic Tracking Agreement. To the extent Seller is selling
Mortgage Loans with respect to an Underlying Repurchase Counterparty which are
registered on the MERS® System, Seller shall have delivered (i) an Underlying
Electronic Tracking Agreement with the applicable Underlying Repurchase
Counterparty, Seller and MERS each as a party, entered into, duly executed and
delivered by the parties thereto and being in full force and effect, free of any
modification, breach or waiver, (ii) the MERS Identification Numbers for each
Mortgage Loan registered on the MERS® System, and (iii) the ETA Repledgee
Information Notice executed by Seller, MERS, MERSCORP Holdings, Inc. and
Administrative Agent.

(8)Material Adverse Change.  None of the following shall have occurred and/or be
continuing:

(a)Credit Suisse AG, New York Branch’s corporate bond rating as calculated by
S&P or Moody’s has been lowered or downgraded to a rating below investment grade
by S&P or Moody’s;

(b)an event or events shall have occurred in the good faith determination of a
Buyer resulting in the effective absence of a “repo market” or comparable
“lending market” for financing debt obligations secured by mortgage loans or
securities or an event or events shall have occurred resulting in such a Buyer
not being able to finance Purchased Mortgage Loans through the “repo market” or
“lending market” with traditional counterparties at rates which would have been
reasonable prior to the occurrence of such event or events; or

(c)an event or events shall have occurred resulting in the effective absence of
a “securities market” for securities backed by mortgage loans or an event or
events shall have occurred resulting in such a Buyer not being able to sell
securities backed by mortgage loans at prices which would have been reasonable
prior to such event or events; or

(d)there shall have occurred a material adverse change in the financial
condition of a Buyer which affects (or can reasonably be expected to affect)
materially and adversely the ability of such Buyer to fund its obligations under
this Agreement.

(9)Underlying Repurchase Documents.  Seller shall provide a Transaction Request
(as defined in the Underlying Repurchase Documents) or other comparable
document, which shall reference the applicable Mortgage Loan Schedule which
shall describe the Purchased Mortgage Loans. All Underlying Repurchase Documents
and any Custodial Repledgee Information Notice or ETA Repledgee Information
Notice, applicable to each Purchased Mortgage Loan have been duly executed and
delivered by Seller and the Underlying Repurchase

 

-30-

 

 

--------------------------------------------------------------------------------

 

Counterparty and any other applicable party and are in form and substance
satisfactory to Administrative Agent in all material respects, in its sole
discretion.

(10)Acceptable Underlying Repurchase Transaction.  Such Mortgage Loan is sold to
Seller by an Underlying Repurchase Counterparty pursuant to an Acceptable
Underlying Repurchase Transaction.

(11)Escrow Instruction Letter. Evidence that an Escrow Instruction Letter has
been delivered by Underlying Repurchase Counterparty to the related Settlement
Agent.

11.Program; Costs

a.Seller shall pay the fees and expenses of Administrative Agent’s and Buyers’
counsel in connection with the original preparation and execution of the Program
Agreements.  Seller shall reimburse Administrative Agent and Buyers for any of
Administrative Agent’s and Buyers’ reasonable out‑of‑pocket costs, including due
diligence review costs and reasonable attorney’s fees incurred by Administrative
Agent and Buyers in determining the acceptability to Administrative Agent and
Buyers of any Mortgage Loans.  Seller shall also pay, or reimburse
Administrative Agent and Buyers if Administrative Agent or Buyers shall pay, any
termination fee, which may be due any servicer.  Legal fees for any subsequent
amendments to this Agreement or related documents shall be borne by
Seller.  Seller shall pay ongoing custodial and expenses as set forth in each
Custodial Agreement, and any other ongoing fees and expenses under any other
Program Agreement.

b.If any Buyer determines that, due to the introduction of, any change in, or
the compliance by such Buyer with (i) any eurocurrency reserve requirement or
(ii) the interpretation of any law, regulation or any guideline or request from
any central bank or other Governmental Authority (whether or not having the
force of law), there shall be an increase in the cost to such Buyer in engaging
in the present or any future Transactions, then Seller agrees to pay to such
Buyer, from time to time, upon demand by such Buyer (with a copy to Custodian)
the actual cost of additional amounts as specified by such Buyer to compensate
such Buyer for such increased costs; provided that this Section 11(b) shall only
apply to the extent that such increased costs are not reflected in
Administrative Agent’s calculation of Base Rate.

c.With respect to any Transaction, Administrative Agent and Buyers may
conclusively rely upon, and shall incur no liability to Seller in acting upon,
any request or other communication that Administrative Agent and Buyers
reasonably believe to have been given or made by a person authorized to enter
into a Transaction on Seller’s behalf, whether or not such person is listed on
the certificate delivered pursuant to Section 10(a)(6) hereof.  In each such
case, Seller hereby waives the right to dispute Administrative Agent’s or
Buyers’ record of the terms of the request or other communication.

 

-31-

 

 

--------------------------------------------------------------------------------

 

d.Notwithstanding the assignment of the Program Agreements with respect to each
Purchased Mortgage Loan to Administrative Agent for the benefit of Buyers,
Seller agrees and covenants with Administrative Agent and Buyers to enforce
diligently Seller’s rights and remedies set forth in the Program Agreements.

e.(i)  Any payments made by Seller or Guarantor to Administrative Agent or a
Buyer or a Buyer assignee or participant hereunder or any Program Agreement
shall be made free and clear of and without deduction or withholding for any
Taxes, except as required by applicable law. If Seller or Guarantor shall be
required by applicable law (as determined in the good faith discretion of the
applicable withholding agent) to deduct or withhold any Tax from any sums
payable to Administrative Agent or a Buyer or Buyer assignee or participant,
then (i) the Seller or Guarantor shall make such deductions or withholdings and
pay the full amount deducted to the relevant Governmental Authority in
accordance with applicable law; (ii) to the extent the withheld or deducted Tax
is an Indemnified Tax or Other Tax, the sum payable shall be increased as
necessary so that after making all required deductions and withholdings
(including deductions and withholdings applicable to additional sums payable
under this Section 11(e)) Administrative Agent receives an amount equal to the
sum it would have received had no such deductions or withholdings been made; and
(iii) the Seller shall notify the Administrative Agent of the amount paid and
shall provide the original or a certified copy of a receipt issued by the
relevant Governmental Authority evidencing such payment within ten (10) days
thereafter. Seller or Guarantor shall otherwise indemnify Administrative Agent
and such Buyer, within ten (10) days after demand therefor, for any Indemnified
Taxes or Other Taxes imposed on Administrative Agent or such Buyer (including
Indemnified Taxes and Other Taxes imposed or asserted on or attributable to
amounts payable under this Section 11(e)) and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes or
Other Taxes were correctly or legally asserted by the relevant Governmental
Authority.

(ii)  Administrative Agent shall cause each Buyer and Buyer assignee and
participant to deliver to the Seller or the Guarantor, at the time or times
reasonably requested by the Seller or Guarantor, such properly completed and
executed documentation reasonably requested by the Seller or Guarantor as will
permit payments made hereunder to be made without withholding or at a reduced
rate of withholding. In addition, Administrative Agent shall cause each Buyer
and Buyer assignee and participant, if reasonably requested by Seller or
Guarantor, to deliver such other documentation prescribed by applicable law or
reasonably requested by the Seller or Guarantor as will enable the Seller or
Guarantor to determine whether or not such Buyer or Buyer assignee or
participant is subject to backup withholding or information reporting
requirements. Notwithstanding anything to the contrary in this Section 11, the
completion, execution and submission of such documentation (other than such
documentation in Section 11(e)((ii)(A), (B) and (C) below) shall not be required
if in the Buyer’s or any Buyer’s assignee’s or participant’s judgment such
completion, execution or submission would subject such Buyer or Buyer assignee
or participant to any material unreimbursed cost or expense or would materially
prejudice the legal or commercial position of such Buyer or Buyer assignee or
participant. Without limiting the generality of the foregoing, Administrative
Agent shall cause a Buyer or Buyer assignee or

 

-32-

 

 

--------------------------------------------------------------------------------

 

participant to deliver to each of the Seller or Guarantor, to the extent legally
entitled to do so:

(A) in the case of a Buyer or Buyer assignee or participant which is a “U.S.
Person” as defined in section 7701(a)(30) of the Code, a properly completed and
executed Internal Revenue Service (“IRS”)  Form W-9 certifying that it is not
subject to U.S. federal backup withholding tax;  

(B) in the case of a Buyer or Buyer assignee or participant which is not a “U.S.
Person” as defined in Code section 7701(a)(30): (I) a properly completed and
executed IRS Form W-8BEN, W-8BENE-E or W-8ECI, as appropriate, evidencing
entitlement to a zero percent or reduced rate of U.S. federal income tax
withholding on any payments made hereunder, (II) in the case of such non-U.S.
Person claiming exemption from the withholding of U.S. federal income tax under
Code sections 871(h) or 881(c) with respect to payments of “portfolio interest,”
a duly executed certificate (a “U.S. Tax Compliance Certificate”) to the effect
that such non-U.S. Person is not (x) a “bank” within the meaning of Code section
881(c)(3)(A), (y) a “10 percent shareholder” of Seller, Guarantor or affiliate
thereof, within the meaning of Code section 881(c)(3)(B), or (z) a “controlled
foreign corporation” described in Code section 881(c)(3)(C), (III) to the extent
such non-U.S. person is not the beneficial owner, executed originals of IRS Form
W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN, IRS Form W-8BEN-E, a
U.S. Tax Compliance Certificate, IRS Form W-9, and/or other certification
documents from each beneficial owner, as applicable; provided that if
such  non-U.S. person is a partnership and one or more direct or indirect
partners of such non-U.S. person are claiming the portfolio interest exemption,
such non-U.S. person may provide a U.S. Tax Compliance Certificate on behalf of
each such direct and indirect partner, and (IV) executed originals of any other
form or supplementary documentation prescribed by law as a basis for claiming
exemption from or a reduction in United States federal withholding tax together
with such supplementary documentation as may be prescribed by law to permit
Seller or Guarantor to determine the withholding or deduction required to be
made.

(C) if a payment made to a Buyer or Buyer assignee or participant under this
Agreement would be subject to U.S. federal withholding tax imposed by FATCA if
such Buyer or assignee or participant were to fail to comply with the applicable
reporting requirements of FATCA (including those contained in Section 1471(b) or
1472(b) of the Code, as applicable), Administrative Agent on behalf of such
Buyer or assignee or participant shall deliver to the Seller or Guarantor at the
time or times prescribed by law and at such time or times reasonably requested
by the Seller such documentation prescribed by applicable law (including as
prescribed by Section 1471(b)(3)(C)(i) of the Code) and such additional
documentation reasonably requested by the Seller as may be necessary for the
Seller to comply with their obligations under FATCA or to determine the amount
to deduct and withhold from such payment. Solely for purposes of this Section
11(e), “FATCA” shall include any amendments made to FATCA after the date of this
Agreement.

 

-33-

 

 

--------------------------------------------------------------------------------

 

The applicable IRS forms referred to above shall be delivered by Administrative
Agent on behalf of each applicable Buyer or Buyer assignee or participant on or
prior to the date on which such person becomes a Buyer or Buyer assignee or
participant under this Agreement, as the case may be, and upon the obsolescence
or invalidity of any IRS form previously delivered by it hereunder.

f.Any indemnification payable by Seller or Guarantor to Administrative Agent or
a Buyer or Buyer assignee or participant for Indemnified Taxes or Other Taxes
that are imposed on such Buyer or Buyer assignee or participant, as described in
Section 11(e)(i) hereof, shall be paid by Seller or Guarantor within ten (10)
days after demand therefor from Administrative Agent.  A certificate as to the
amount of such payment or liability delivered to the Seller or Guarantor by the
Administrative Agent on behalf of a Buyer or Buyer assignee or participant shall
be conclusive absent manifest error.

g.Each party’s obligations under this Section 11 shall survive any assignment of
rights by, or the replacement of, a Buyer or a Buyer assignee or participant,
and the repayment, satisfaction or discharge of all obligations under any
Program Agreement.

h.Each party to this Agreement acknowledges that it is its intent for purposes
of U.S. federal, state and local income and franchise taxes to treat each
Transaction as indebtedness of Seller that is secured by the Purchased Mortgage
Loans, and the Purchased Mortgage Loans as owned by Seller in the absence of an
Event of Default by Seller. Administrative Agent on behalf of Buyers and Seller
agree that they will treat and report for all tax purposes the Transactions
entered into hereunder as one or more loans from a Buyer to Seller secured by
the Purchased Mortgage Loans, unless otherwise prohibited by law or upon a final
determination by any taxing authority that the Transactions are not loans for
tax purposes.

12.Servicing

a.Pursuant to the Servicing Agreement, Seller, on Administrative Agent’s and
Buyers’ behalf, has contracted with Servicer to service the Mortgage Loans
consistent with the degree of skill and care that Seller customarily requires
with respect to similar Mortgage Loans owned or managed by it and in accordance
with Accepted Servicing Practices.  The Seller and Servicer shall (i) comply
with all applicable Federal, State and local laws and regulations, (ii) maintain
all state and federal licenses necessary for it to perform its servicing
responsibilities hereunder and (iii) not impair the rights of Administrative
Agent or Buyers in any Mortgage Loans or any payment thereunder.  Administrative
Agent may terminate the servicing of any Mortgage Loan with the then‑existing
servicer in accordance with Section 12(e) hereof.

b.Seller shall and shall cause the Servicer to hold or cause to be held all
escrow funds collected by Seller and Servicer with respect to any Purchased
Mortgage Loans in trust accounts and shall apply the same for the purposes for
which such funds were collected.  

 

-34-

 

 

--------------------------------------------------------------------------------

 

c.Seller shall and shall cause the Servicer to deposit all collections received
by Servicer on the Purchased Mortgage Loans in the account set forth in Section
9 upon an Event of Default.  

d.Seller shall provide to Administrative Agent a Servicer Notice and Pledge, or
in the event that the Servicer is not an Affiliate of Seller, a Servicer Notice,
addressed to and agreed to by the Servicer of the related Purchased Mortgage
Loans, advising such Servicer of such matters as Administrative Agent may
reasonably request, including, without limitation, recognition by the Servicer
of Administrative Agent’s and Buyers’ interest in such Purchased Mortgage Loans
and the Servicer’s agreement that upon receipt of notice of an Event of Default
from Administrative Agent, it will follow the instructions of Administrative
Agent with respect to the Purchased Mortgage Loans and any related Income with
respect thereto.

e.Upon the occurrence and continuation of an Event of Default hereunder,
Administrative Agent shall have the right to immediately terminate the
Servicer’s right to service the Purchased Mortgage Loans without payment of any
penalty or termination fee under the Servicing Agreement.  Seller and the
Servicer shall cooperate in transferring the servicing of the Purchased Mortgage
Loans to a successor servicer appointed by Administrative Agent on behalf of
Buyers in its sole discretion.

f.If Seller should discover that, for any reason whatsoever, Seller or any
entity responsible to Seller for managing or servicing any such Purchased
Mortgage Loan has failed to perform fully Seller’s obligations under the Program
Agreements or any of the obligations of such entities with respect to the
Purchased Mortgage Loans, Seller shall promptly notify Administrative Agent.

g.Reserved.

h.For the avoidance of doubt, the Seller retains no economic rights to the
servicing of the Purchased Mortgage Loans; provided that the Seller shall and
shall cause the Servicer to continue to service the Purchased Mortgage Loans
hereunder as part of the Obligations hereunder.  As such, the Seller expressly
acknowledges that the Purchased Mortgage Loans are sold to Administrative
Agent  for the benefit of Buyers on a “servicing released” basis with such
servicing retained by Seller.

13.Representations and Warranties

a.Except as otherwise specifically set forth below, each of Seller and Guarantor
represents and warrants to Administrative Agent and Buyers as of the date hereof
and as of each Purchase Date for any Transaction that:

(1)Seller and Guarantor Existence.  Seller has been duly organized and is
validly existing as a limited partnership in good standing under the laws of the
State of Delaware.  Guarantor has been duly organized and is validly existing

 

-35-

 

 

--------------------------------------------------------------------------------

 

as a real estate investment trust in good standing under the laws of the State
of Maryland.  

(2)Licenses.  Each of Seller and Guarantor is duly licensed or is otherwise
qualified in each jurisdiction in which it transacts business for the business
which it conducts and is not in default of any applicable federal, state or
local laws, rules and regulations unless, in either instance, the failure to
take such action is not reasonably likely (either individually or in the
aggregate) to cause a Material Adverse Effect with respect to Seller, Guarantor
or any Affiliate.  Each of the Seller and Guarantor has the requisite power and
authority, legal right and necessary licenses (including from VA and FHA, if
applicable) to originate and purchase Mortgage Loans (as applicable) and to own,
sell and grant a lien on all of its right, title and interest in and to the
Mortgage Loans, and to execute and deliver, engage in the transactions
contemplated by, and perform and observe the terms and conditions of, each
Program Agreement and any Transaction Request.  

(3)Power.  Each of Seller and Guarantor has all requisite corporate or other
power, and has all governmental licenses, authorizations, consents and approvals
necessary to own its assets and carry on its business as now being or as
proposed to be conducted, except where the lack of such licenses,
authorizations, consents and approvals would not be reasonably likely to have a
Material Adverse Effect with respect to Seller, Guarantor or any Affiliate.

(4)Due Authorization.  Each of Seller and Guarantor has all necessary corporate
or other power, authority and legal right to execute, deliver and perform its
obligations under each of the Program Agreements, as applicable.  Each Program
Agreement and any Transaction Request has been (or, in the case of Program
Agreements and any Transaction Request not yet executed, will be) duly
authorized, executed and delivered by Seller and Guarantor, all requisite or
other corporate action having been taken, and each is valid, binding and
enforceable against Seller and Guarantor in accordance with its terms except as
such enforcement may be affected by bankruptcy, by other insolvency laws, or by
general principles of equity.

(5)Financial Statements.  Guarantor has heretofore furnished to Administrative
Agent a copy of its consolidated balance sheets for the fiscal year ended
December 31, 2016 and the related consolidated statements of income and retained
earnings and of cash flows for such fiscal year, with the opinion thereon of
Deloitte & Touche LLP.  All such financial statements are complete and correct
and fairly present, in all material respects, the consolidated financial
condition of Guarantor and its consolidated Subsidiaries, as applicable and the
consolidated results of their operations as at such dates and for such fiscal
periods, all in accordance with GAAP (other than monthly financial statements
solely with respect to footnotes, year-end adjustments and cash flow statements)
applied on a consistent basis.  Guarantor has, on the date of the statements
delivered pursuant to this Section (the “Statement Date”) no liabilities, direct
or indirect, fixed or contingent, matured or unmatured, known or unknown, or
liabilities for taxes,

 

-36-

 

 

--------------------------------------------------------------------------------

 

long-term leases or unusual forward or long-term commitments not disclosed by,
or reserved against in, said balance sheet and related statements, and at the
present time there are no material unrealized or anticipated losses from any
loans, advances or other commitments of Guarantor except as heretofore disclosed
to Administrative Agent in writing.

(6)Event of Default.  There exists no Event of Default under Section 15(b)
hereof, which default gives rise to a right to accelerate indebtedness as
referenced in Section 15(b) hereof, under any mortgage, borrowing agreement or
other instrument or agreement pertaining to indebtedness for borrowed money or
to the repurchase of mortgage loans or securities.

(7)Solvency.  Each of Seller and Guarantor is solvent and will not be rendered
insolvent by any Transaction and, after giving effect to such Transaction, will
not be left with an unreasonably small amount of capital with which to engage in
its business.  Neither Seller nor Guarantor intends to incur, nor believes that
it has incurred, debts beyond its ability to pay such debts as they mature and
is not contemplating the commencement of insolvency, bankruptcy, liquidation or
consolidation proceedings or the appointment of a receiver, liquidator,
conservator, trustee or similar official in respect of such entity or any of its
assets.  The amount of consideration being received by Seller upon the sale of
the Purchased Mortgage Loans to Administrative Agent for the benefit of Buyers
constitutes reasonably equivalent value and fair consideration for such
Purchased Mortgage Loans.  Seller is not transferring any Purchased Mortgage
Loans with any intent to hinder, delay or defraud any of its creditors.

(8)No Conflicts.  The execution, delivery and performance by each of Seller and
Guarantor of each Program Agreement or any Transaction Request hereunder do not
conflict with any term or provision of the formation documents or by‑laws of
Seller or Guarantor or any law, rule, regulation, order, judgment, writ,
injunction or decree applicable to Seller or Guarantor of any court, regulatory
body, administrative agency or governmental body having jurisdiction over Seller
or Guarantor, which conflict would have a Material Adverse Effect with respect
to Seller, Guarantor or any Affiliate and will not result in any violation of
any such mortgage, instrument, agreement or obligation to which Seller or
Guarantor is a party.

(9)True and Complete Disclosure.  All information, reports, exhibits, schedules,
financial statements or certificates of Seller, Guarantor, or any Affiliate
thereof or any of their officers furnished or to be furnished to Administrative
Agent or Buyers in connection with the initial or any ongoing due diligence of
Seller, Guarantor, or any Affiliate or officer thereof, negotiation,
preparation, or delivery of the Program Agreements are true and complete and do
not omit to disclose any material facts necessary to make the statements herein
or therein, in light of the circumstances in which they are made, not
misleading.  All financial statements have been prepared in accordance with GAAP
(other than

 

-37-

 

 

--------------------------------------------------------------------------------

 

monthly financial statements solely with respect to footnotes, year-end
adjustments and cash flow statements).

(10)Approvals.  No consent, approval, authorization or order of, registration or
filing with, or notice to any governmental authority or court is required under
applicable law in connection with the execution, delivery and performance by
Seller or Guarantor of each Program Agreement and any Transaction Request.

(11)Litigation.  Except as set forth on Exhibit E, there is no action,
proceeding or investigation pending with respect to which either Seller or
Guarantor has received service of process or, to the best of Seller’s or
Guarantor’s knowledge threatened against it before any court, administrative
agency or other tribunal (A) asserting the invalidity of any Program Agreement
and any Transaction Request, (B) seeking to prevent the consummation of any of
the transactions contemplated any Program Agreement and any Transaction Request,
(C) making a claim individually or in the aggregate in an amount greater than
$10,000,000, (D) which requires filing with the Securities and Exchange
Commission in accordance with the 1934 Act or any rules thereunder or (E) which
might materially and adversely affect the validity of the Mortgage Loans or the
performance by it of its obligations under, or the validity or enforceability of
any Program Agreement and any Transaction Request.

(12)Material Adverse Change.  There has been no material adverse change in the
business, operations, financial condition, properties or prospects of Seller,
Guarantor or their Affiliates since the date set forth in the most recent
financial statements supplied to Administrative Agent as determined by
Administrative Agent in its sole good faith discretion.

(13)Ownership.  Upon payment of the Purchase Price and the filing of the
financing statement and delivery of the Mortgage Files to the Custodian and the
Custodian’s receipt of the related Request for Certification, Administrative
Agent shall become the sole owner of the Purchased Mortgage Loans and related
Repurchase Assets for the benefit of Buyers and Repledgees, free and clear of
all liens and encumbrances.  Seller has not assigned, pledged, or otherwise
conveyed or encumbered any Mortgage Loan to any other Person, and immediately
prior to the sale and backup pledge of such Mortgage Loan to Administrative
Agent  and Buyers, Seller, was the sole owner thereof and had good and
marketable title thereto, free and clear of all Liens.  Seller has not assigned,
pledged, or otherwise conveyed or encumbered any Underlying Repurchase
Transaction Document to any other Person and Seller is the sole owner thereof,
free and clear of all Liens.

(14)Reserved.

(15)Taxes. Seller, Guarantor and their Subsidiaries have timely filed all tax
returns that are required to be filed by them and have paid all taxes,

 

-38-

 

 

--------------------------------------------------------------------------------

 

except for any such taxes as are being appropriately contested in good faith by
appropriate proceedings diligently conducted and with respect to which adequate
reserves have been provided.  The charges, accruals and reserves on the books of
Seller, Guarantor and their Subsidiaries in respect of taxes and other
governmental charges are, in the opinion of Seller or Guarantor, as applicable,
adequate.

(16)Investment Company.  None of Seller, Guarantor or any of their Subsidiaries
is required to register as an “investment company,” or a company “controlled” by
an “investment company,” within the meaning of the Investment Company Act of
1940, as amended; provided, however, that any entity that is under the
management of PNMAC Capital Management LLC in its capacity as an “investment
adviser” within the meaning of the Investment Advisers Act of 1940 and is
otherwise not directly or indirectly owned or controlled by Seller shall not be
deemed a “Subsidiary” for the purposes of this Section 13(a)(16).

(17)Chief Executive Office; Jurisdiction of Organization.  On the Effective
Date, Seller’s chief executive office, is, and has been, located at 3043
Townsgate Road, Westlake Village, California 91361.  On the Effective Date,
Seller’s jurisdiction of organization is the State of Delaware.  Seller shall
provide Administrative Agent with thirty (30) days advance notice of any change
in Seller’s principal office or place of business or jurisdiction.  Seller has
no trade name.  During the preceding five years, Seller has not been known by or
done business under any other name, corporate or fictitious, and has not filed
or had filed against it any bankruptcy receivership or similar petitions nor has
it made any assignments for the benefit of creditors.

(18)Location of Books and Records.  The location where Seller keeps its books
and records, including all computer tapes and records relating to the Purchased
Mortgage Loans and the related Repurchase Assets is its chief executive office.

(19)Adjusted Tangible Net Worth.  On the Effective Date, Seller’s and
Guarantor’s Adjusted Tangible Net Worth are not less than the amounts set forth
in Section 14.dd(1) hereof.

(20)ERISA.  Each Plan to which Seller, Guarantor or their Subsidiaries make
direct contributions, and, to the knowledge of Seller and Guarantor, each other
Plan and each Multiemployer Plan, is in compliance in all material respects
with, and has been administered in all material respects in compliance with, the
applicable provisions of ERISA, the Code and any other Federal or State law.

(21)Adverse Selection.  Seller has not selected the Purchased Mortgage Loans in
a manner so as to adversely affect Buyers’ interests.

 

-39-

 

 

--------------------------------------------------------------------------------

 

(22)Agreements.  Neither Seller nor any Subsidiary of Seller is a party to any
agreement, instrument, or indenture or subject to any restriction materially and
adversely affecting its business, operations, assets or financial condition,
except as disclosed in the financial statements described in Section 13(a)(5)
hereof.  Neither Seller nor any Subsidiary of Seller is in default in the
performance, observance or fulfillment of any of the obligations, covenants or
conditions contained in any agreement, instrument, or indenture which default
could have a material adverse effect on the business, operations, properties, or
financial condition of Seller as a whole.  No holder of any indebtedness of
Seller or of any of its Subsidiaries has given notice of any asserted default
thereunder.

(23)Other Indebtedness.  All Indebtedness (other than Indebtedness evidenced by
this Agreement) of Seller existing on the date hereof is listed on Exhibit H
hereto (the “Existing Indebtedness”).

(24)Reserved.

(25)No Reliance.  Each of Seller and Guarantor has made its own independent
decisions to enter into the Program Agreements and each Transaction and as to
whether such Transaction is appropriate and proper for it based upon its own
judgment and upon advice from such advisors (including without limitation, legal
counsel and accountants) as it has deemed necessary.  Neither Seller nor
Guarantor is relying upon any advice from Administrative Agent or Buyers as to
any aspect of the Transactions, including without limitation, the legal,
accounting or tax treatment of such Transactions.

(26)Plan Assets. Neither Seller nor Guarantor is an employee benefit plan as
defined in Section 3 of  Title I of ERISA, or a plan described in Section
4975(e)(1) of the Code, and the Purchased Mortgage Loans are not “plan assets”
within the meaning of 29 CFR §2510.3 101 as amended by Section 3(42) of ERISA,
in the Seller’s or Guarantor’s hands, and transactions by or with Seller or
Guarantor are not subject to any state or local statute regulating investments
or fiduciary obligations with respect to governmental plans within the meaning
of Section 3(32) of ERISA.

(27)No Prohibited Persons. Neither the Seller nor Guarantor, nor any of their
Affiliates, officers, directors, partners or members, is an entity or person (or
to the  Seller’s or Guarantor’s knowledge, owned or controlled by an entity or
person): (i) that is listed in the Annex to, or is otherwise subject to the
provisions of Executive Order 13224 issued on September 24, 2001 (“EO13224”);
(ii) whose name appears on the United States Treasury Department’s Office of
Foreign Assets Control (“OFAC”) most current list of “Specifically Designated
National and Blocked Persons” (which list may be published from time to time in
various mediums including, but not limited to, the OFAC website,
http:www.treas.gov/ofac/t11sdn.pdf); (iii) who commits, threatens to commit or
supports “terrorism”, as that term is defined in EO13224; or (iv) who is
otherwise affiliated with any entity or person listed above (any and

 

-40-

 

 

--------------------------------------------------------------------------------

 

all parties or persons described in clauses (i) through (iv) above are herein
referred to as a “Prohibited Person”).

(28)Servicing.  Each Servicer has adequate financial standing and adequate
servicing facilities, procedures and experienced personnel necessary for the
sound servicing of mortgage loans of the same types as may from time to time
constitute Mortgage Loans and in accordance with Accepted Servicing Practices.

(29)Real Estate Investment Trust. Guarantor is a REIT.

a.With respect to (i) every Purchased Mortgage Loan, Seller represents and
warrants to Administrative Agent and Buyers as of the applicable Purchase Date
for any Transaction and each date thereafter that each representation and
warranty set forth on Part I of Schedule 1 is true and correct in all material
respects and (ii) every Underlying Repurchase Transaction, Underlying Repurchase
Document and Underlying Repurchase Counterparty, as applicable, Seller
represents and warrants to Administrative Agent and Buyers as of the applicable
Purchase Date for any Transaction and each date thereafter that each
representation and warranty set forth on Part II of  Schedule 1 is true and
correct in all material respects.

b.The representations and warranties set forth in this Agreement shall survive
transfer of the Purchased Mortgage Loans to Administrative Agent for the benefit
of Buyers and to each Buyer and shall continue for so long as the Purchased
Mortgage Loans are subject to this Agreement.  Upon discovery by Seller,
Servicer or Administrative Agent of any breach of any of the representations or
warranties set forth in this Agreement, the party discovering such breach shall
promptly give notice of such discovery to the others.  Administrative Agent has
the right to require, in its unreviewable discretion, Seller to repurchase
within one (1) Business Day after receipt of notice from Administrative Agent
any Purchased Mortgage Loan (i) for which a breach of one or more of the
representations and warranties referenced in Section 13(b) exists and which
breach has a material adverse effect on the value of such Purchased Mortgage
Loan or the interests of Administrative Agent or Buyers or (ii) which is
determined by Administrative Agent, in its good faith discretion, to be
generally unacceptable for inclusion in a securitization.  

14.Covenants

Each of Seller and Guarantor covenants with Administrative Agent and Buyers
that, during the term of this facility:

a.Litigation. Seller and Guarantor, as applicable, will promptly, and in any
event within ten (10) days after service of process on any of the following,
give to Administrative Agent notice of all litigation, actions, suits,
arbitrations, investigations (including, without limitation, any of the
foregoing which are threatened or pending) or other legal or arbitrable
proceedings affecting Seller,

 

-41-

 

 

--------------------------------------------------------------------------------

 

Guarantor or any of their Subsidiaries or affecting any of the Property of any
of them before any Governmental Authority that (i) questions or challenges the
validity or enforceability of any of the Program Agreements or any action to be
taken in connection with the transactions contemplated hereby, (ii) makes a
claim individually or in the aggregate in an amount greater than $10,000,000, or
(iii) which, individually or in the aggregate, if adversely determined, could be
reasonably likely to have a Material Adverse Effect with respect to Seller or
Guarantor.  Seller and Guarantor, as applicable, will promptly provide notice of
any judgment, which with the passage of time, could cause an Event of Default
hereunder.

b.Prohibition of Fundamental Changes.  Seller shall not enter into any
transaction of merger or consolidation or amalgamation, or liquidate, wind up or
dissolve itself (or suffer any liquidation, winding up or dissolution) or sell
all or substantially all of its assets; provided, that Seller may merge or
consolidate with (a) any wholly owned subsidiary of Seller, or (b) any other
Person if Seller is the surviving corporation; and provided further, that if
after giving effect thereto, no Default would exist hereunder.

c.Servicing.  Seller shall not permit the Mortgage Loans to be serviced by any
servicer other than a servicer expressly approved in writing by Administrative
Agent on behalf of Buyers.

d.Insurance.  The Seller or Guarantor shall continue to maintain, for Seller and
its Subsidiaries, Fidelity Insurance in an aggregate amount at least equal to
$300,000.  The Seller or Guarantor shall maintain, for Seller and its
Subsidiaries, Fidelity Insurance in respect of its officers, employees and
agents, with respect to any claims made in connection with all or any portion of
the Repurchase Assets.  The Seller or Guarantor shall notify the Administrative
Agent of any material change in the terms of any such Fidelity Insurance.

e.No Adverse Claims.  Seller warrants and will defend, and shall cause any
Servicer and each Underlying Repurchase Counterparty to defend, the right, title
and interest of Administrative Agent and Buyers in and to all Purchased Mortgage
Loans and the related Repurchase Assets against all adverse claims and demands.

f.Assignment.  Except as permitted herein, neither Seller nor any Servicer shall
sell, assign, transfer or otherwise dispose of, or grant any option with respect
to, or pledge, hypothecate or grant a security interest in or lien on or
otherwise encumber (except pursuant to the Program Agreements), any of the
Purchased Mortgage Loans or any interest therein, provided that this Section
shall not prevent any transfer of Purchased Mortgage Loans in accordance with
the Program Agreements. Except as set forth herein, Seller shall not assign any
of its rights under any Underlying Repurchase Documents to any Person.

g.Security Interest.  Seller shall do all things necessary to preserve the
Purchased Mortgage Loans and the related Repurchase Assets so that they remain

 

-42-

 

 

--------------------------------------------------------------------------------

 

subject to a first priority perfected security interest hereunder.  Without
limiting the foregoing, Seller will comply with all rules, regulations and other
laws of any Governmental Authority and cause the Purchased Mortgage Loans,
Underlying Repurchase Documents and the related Repurchase Assets to comply with
all applicable rules, regulations and other laws.  Seller will not allow any
default for which Seller is responsible to occur under any Purchased Mortgage
Loans, or the related Underlying Repurchase Documents or the related Repurchase
Assets or any Program Agreement and Seller shall fully perform or cause to be
performed when due all of its obligations under any Purchased Mortgage Loans or
the related Repurchase Assets and any Program Agreement.  

h.Records.

(1)Seller shall collect and maintain or cause to be collected and maintained all
Records relating to the Purchased Mortgage Loans in accordance with industry
custom and practice for assets similar to the Purchased Mortgage Loans,
including those maintained pursuant to the preceding subparagraph, and all such
Records shall be in Custodian’s possession unless Administrative Agent otherwise
approves.  Except in accordance with the applicable Custodial Agreement, Seller
will not allow any such papers, records or files that are an original or an only
copy to leave Custodian’s possession, except for individual items removed in
connection with servicing a specific Mortgage Loan, in which event Seller will
obtain or cause to be obtained a receipt from a financially responsible person
for any such paper, record or file.  Seller or the Servicer of the Purchased
Mortgage Loans will maintain all such Records not in the possession of Custodian
in good and complete condition in accordance with industry practices for assets
similar to the Purchased Mortgage Loans and preserve them against loss.

(2)For so long as Administrative Agent has an interest in or lien on any
Purchased Mortgage Loan, Seller will hold or cause to be held all related
Records in trust for Administrative Agent.  Seller shall notify, or cause to be
notified, every other party holding any such Records of the interests and liens
in favor of Administrative Agent granted hereby.

(3)Upon reasonable advance notice from Custodian or Administrative Agent, Seller
shall (x) make any and all such Records available to Custodian, Administrative
Agent and a Buyer to examine any such Records, either by its own officers or
employees, or by agents or contractors, or both, and make copies of all or any
portion thereof, and (y) permit Administrative Agent or a Buyer or its
authorized agents to discuss the affairs, finances and accounts of Seller with
its chief operating officer and chief financial officer and to discuss the
affairs, finances and accounts of Seller with its independent certified public
accountants.

i.Books.  Seller shall keep or cause to be kept in reasonable detail books and
records of account of its assets and business and shall clearly reflect therein
the

 

-43-

 

 

--------------------------------------------------------------------------------

 

transfer of Purchased Mortgage Loans to Administrative Agent for the benefit of
Buyers.

j.Approvals.  Seller shall maintain all licenses, permits or other approvals
necessary for Seller to conduct its business and to perform its obligations
under the Program Agreements, and Seller shall conduct its business in all
material respects in accordance with applicable law.

k.Material Change in Business.  Neither Seller nor Guarantor shall make any
material change in the nature of its business as carried on at the date hereof.

l.Reserved.

m.Distributions. If an Event of Default has occurred and is continuing, neither
Seller nor Guarantor shall pay any dividends with respect to any capital stock
or other equity interests in such entity, whether now or hereafter outstanding,
or make any other distribution in respect thereof, either directly or
indirectly, whether in cash or property or in obligations of Seller or
Guarantor.

n.Applicable Law.  Seller and Guarantor shall comply in all material respects
with the requirements of all applicable laws, rules, regulations and orders of
any Governmental Authority.

o.Existence.  Seller and the Guarantor shall preserve and maintain their legal
existence and all of their material rights, privileges, material licenses and
franchises.

p.Chief Executive Office; Jurisdiction of Organization.  Seller shall not move
its chief executive office from the address referred to in Section 13(a)(17) or
change its jurisdiction of organization from the jurisdiction referred to in
Section 13(a)(17) unless it shall have provided Administrative Agent 30 days’
prior written notice of such change.

q.Taxes.  Seller and Guarantor shall timely file all tax returns that are
required to be filed by them and shall timely pay and discharge all taxes,
assessments and governmental charges or levies imposed on it or on its income or
profits or on any of its property prior to the date on which penalties attach
thereto, except for any such tax, assessment, charge or levy the payment of
which is being contested in good faith and by proper proceedings and against
which adequate reserves are being maintained.

r.Transactions with Affiliates.  Seller will not enter into any transaction,
including, without limitation, any purchase, sale, lease or exchange of property
or the rendering of any service, with any Affiliate unless such transaction is
(a) otherwise permitted under the Program Agreements, (b) in the ordinary course
of Seller’s business and (c) upon fair and reasonable terms no less favorable to
Seller than it would obtain in a comparable arm’s length transaction with a
Person which

 

-44-

 

 

--------------------------------------------------------------------------------

 

is not an Affiliate, or make a payment that is not otherwise permitted by this
Section to any Affiliate.

s.Guarantees.  Seller shall not create, incur, assume or suffer to exist any
Guarantees, except (i) to the extent reflected in Seller’s financial statements
or notes thereto, (ii) to the extent the aggregate Guarantees of Seller
(excluding Guarantees incurred pursuant to clauses (iii), (iv) and (v) below) do
not exceed $250,000, (iii) to guarantee the Existing Indebtedness specified on
Exhibit H hereto, (iv) to guarantee Indebtedness incurred in connection with new
or existing secured lending facilities, and (v) to the extent incurred in
connection with an intercompany lending agreement.

t.Indebtedness. Seller shall not incur any additional material Indebtedness
(other than (i) the Existing Indebtedness specified on Exhibit H hereto; (ii)
usual and customary accounts payable for a mortgage company; (iii) Indebtedness
incurred in connection with new or existing secured lending facilities; and (iv)
Indebtedness incurred in connection with an intercompany lending agreement)
without the prior written consent of Administrative Agent.

u.Reserved.

v.True and Correct Information.  All information, reports, exhibits, schedules,
financial statements or certificates of each Seller, Guarantor, any Affiliate
thereof or any of their officers furnished to Administrative Agent and/or Buyers
hereunder and during Administrative Agent’s and/or Buyers’ diligence of Seller
and Guarantor are and will be true and complete and do not omit to disclose any
material facts necessary to make the statements herein or therein, in light of
the circumstances in which they are made, not misleading.  All required
financial statements, information and reports delivered by Seller to
Administrative Agent and/or Buyers pursuant to this Agreement shall be prepared
in accordance with U.S. GAAP, or, if applicable, to SEC filings, the appropriate
SEC accounting regulations.

w.Reserved.

x.Take-out Payments. With respect to each Committed Mortgage Loan, Seller shall
arrange or caused to be arranged that all payments under the related Take-out
Commitment shall be paid directly to Administrative Agent at the account set
forth in Section 9 hereof, or to an account approved by Administrative Agent in
writing prior to such payment. With respect to any Agency Take-out Commitment,
if applicable, (1) with respect to the wire transfer instructions as set forth
in Freddie Mac Form 987 (Wire Transfer Authorization for a Cash Warehouse
Delivery) such wire transfer instructions are identical to Administrative
Agent’s wire instructions or Administrative Agent has approved such wire
transfer instructions in writing in its sole discretion, or (2) the Payee Number
set forth on Fannie Mae Form 1068 (Fixed-Rate, Graduated-Payment, or
Growing-Equity Mortgage Loan Schedule) or Fannie Mae Form 1069

 

-45-

 

 

--------------------------------------------------------------------------------

 

(Adjustable-Rate Mortgage Loan Schedule), as applicable, shall be identical to
the Payee Number that has been identified by Administrative Agent in writing as
Administrative Agent’s Payee Number or Administrative Agent shall have
previously approved the related Payee Number in writing in its sole discretion;
with respect to any Take-out Commitment with an Agency, the applicable agency
documents shall list Administrative Agent as sole subscriber, unless otherwise
agreed to in writing by Administrative Agent, in Administrative Agent’s sole
discretion.

y.Reserved.

z.Plan Assets. Neither Seller nor Guarantor shall be an employee benefit plan as
defined in Section 3 of Title I of ERISA, or a plan described in Section
4975(e)(1) of the Code and the Seller shall not use “plan assets” within the
meaning of 29 CFR §2510.3 101, as amended by Section 3(42) of ERISA to engage in
this Agreement or any Transaction hereunder. Transactions by or with Seller or
Guarantor shall not be subject to any state or local statute regulating
investments of or fiduciary obligations with respect to governmental plans
within the meaning of Section 3(32) of ERISA.

aa.Sharing of Information.  The Seller and Guarantor shall allow the
Administrative Agent and Buyers to exchange information related to the Seller
and Guarantor and the Transaction hereunder with third party lenders and the
Seller and Guarantor shall permit each third party lender to share such
information with the Administrative Agent and Buyers.

bb.Negative Pledge.  Seller shall not sell, assign, transfer or otherwise
dispose of, or grant any option with respect to, or pledge, hypothecate, or
grant a security interest in or lien on or otherwise encumber any of the
Underlying Repurchase Documents or any interest therein (except for Mortgage
Loans subject thereto).

cc.Quality Control.  Seller shall cause each Underlying Repurchase Counterparty
to maintain an internal quality control program that verifies, on a regular
basis, the existence and accuracy of all legal documents, credit documents,
property appraisals, and underwriting decisions related to Mortgage Loans.  

dd.Financial Covenants.  Seller and Guarantor shall at all times comply with all
financial covenants and/or financial ratios set forth below.

(1)Adjusted Tangible Net Worth.  (A) Seller shall maintain an Adjusted Tangible
Net Worth of at least $700,000,000, and (B) Guarantor shall maintain an Adjusted
Tangible Net Worth of at least $860,000,000.

(2)Indebtedness to Adjusted Tangible Net Worth Ratio.  Seller’s ratio of
Indebtedness (on and off balance sheet and excluding (A) Non-Recourse Debt,
including any securitization debt and, (B) any intercompany debt eliminated in
consolidation) to Adjusted Tangible Net Worth shall not exceed 5:1. Guarantor’s
ratio of Indebtedness (on and off balance sheet and excluding (A)

 

-46-

 

 

--------------------------------------------------------------------------------

 

Non-Recourse Debt, including any securitization debt, and (B) any intercompany
debt eliminated in consolidation) to Adjusted Tangible Net Worth shall not
exceed 5:1.

(3)Maintenance of Profitability.  Guarantor shall maintain profitability of at
least $1.00 in Net Income for at least one of the two prior Test Periods.

(4)Maintenance of Liquidity.  The Seller and the Guarantor shall ensure that, as
of the end of each calendar month, they have consolidated cash and Cash
Equivalents other than Restricted Cash in amounts not less than (i) with respect
to the Seller, $40,000,000, and (ii) with respect to the Guarantor, $40,000,000.

ee.Most Favored Status.  Seller, Guarantor and the Administrative Agent each
agree that should Seller enter into a Warehouse Facility with any Person other
than the Administrative Agent or an Affiliate of the Administrative Agent which
by its terms provides more favorable terms to the Administrative Agent with
respect to the financial covenants set forth in Section 14(dd) hereof (a “More
Favorable Agreement”), the terms of this Agreement shall be deemed automatically
amended to include such more favorable terms contained in such More Favorable
Agreement; provided, that in the event that such More Favorable Agreement is
terminated, upon notice by the Seller to the Administrative Agent of such
termination, the original terms of this Agreement shall be deemed to be
automatically reinstated.  The Seller, the Guarantor, and the Administrative
Agent further agree to execute and deliver any new agreements or amendments to
this Agreement evidencing such provisions, provided that the execution of such
amendment shall not be a precondition to the effectiveness of such amendment,
but shall merely be for the convenience of the parties hereto.  Promptly upon
Seller entering into a repurchase agreement or other credit facility with any
Person other than the Administrative Agent, Seller shall notify Administrative
Agent that it has entered into such repurchase agreement or other credit
facility and deliver to Administrative Agent a summary of the material terms
related to the comparable financial covenants of such repurchase agreement or
other credit facility in form and substance acceptable to Administrative Agent.

ff.No Amendments/Waivers of Underlying Repurchase Documents.  Without the prior
written consent of Administrative Agent, Seller shall not, and shall not agree,
consent to or suffer to exist any amendment, modification, supplement, waiver or
forbearance with respect to any of the Underlying Repurchase Documents or any of
Seller’s rights thereunder.

 

-47-

 

 

--------------------------------------------------------------------------------

 

15.Events of Default

Each of the following shall constitute an “Event of Default” hereunder:

a.Payment Failure.  Failure of Seller to (i) make any payment of Price
Differential or Repurchase Price or any other sum which has become due, on a
Price Differential Payment Date or a Repurchase Date or otherwise, whether by
acceleration or otherwise, under the terms of this Agreement, any other
warehouse and security agreement or any other document evidencing or securing
Indebtedness of Seller to Administrative Agent or Buyers or to any Affiliate of
Administrative Agent or Buyers, or (ii) cure any Margin Deficit when due
pursuant to Section 6 hereof.

b.Cross Default.  Seller, Guarantor or any Affiliates thereof shall be in
default under (i) any Indebtedness, in the aggregate, in excess of $1.5 million
of Seller, Guarantor or any Affiliate thereof, which default (1) involves the
failure to pay a matured obligation, or (2) permits the acceleration of the
maturity of obligations by any other party to or beneficiary with respect to
such Indebtedness, or (ii) any other contract or contracts, in the aggregate in
excess of $1.5 million to which Seller, Guarantor or any Affiliate thereof is a
party which default (1) involves the failure to pay a matured obligation, or (2)
permits the acceleration of the maturity of obligations by any other party to or
beneficiary of such contract.

c.Assignment.  Assignment or attempted assignment by Seller or Guarantor of this
Agreement or any rights hereunder without first obtaining the specific written
consent of Administrative Agent, or the granting by Seller of any security
interest, lien or other encumbrances on any Purchased Mortgage Loans to any
person other than Administrative Agent.

d.Insolvency.  An Act of Insolvency shall have occurred with respect to Seller,
Guarantor or any Affiliate.

e.Material Adverse Change.  Any material adverse change in the Property,
business, financial condition or operations of Seller, Guarantor or any of their
Affiliates shall occur, in each case as determined by Administrative Agent in
its sole good faith discretion, or any other condition shall exist which, in
Administrative Agent’s sole good faith discretion, constitutes a material
impairment of Seller’s ability to perform its obligations under this Agreement
or any other Program Agreement.

f.Breach of Specified Representation or Covenant or Obligation. A breach by
Seller or Guarantor of any of the representations, warranties or covenants or
obligations set forth (i) in Sections 13(a)(1) (Seller and Guarantor Existence),
13(a)(7) (Solvency), 13(a)(12) (Material Adverse Change), 13(a)(19) (Adjusted
Tangible Net Worth), 14b (Prohibition of Fundamental Changes), 14m
(Distributions), 14o (Existence), 14s (Guarantees), or 14z (Plan Assets) of this
Agreement or (ii) Sections 13(a)(23) (Other Indebtedness), 14t (Indebtedness),

 

-48-

 

 

--------------------------------------------------------------------------------

 

14dd (Financial Covenants) or 14ee (Most Favored Status) of this Agreement and
such breach identified in this clause (ii) shall remain unremedied for one (1)
Business Day.

g.Breach of Take-out Payment Covenant.  A breach by Seller or Guarantor of the
covenant set forth in Section 14(x) (Take-out Payments), if such breach is not
cured within one (1) Business Day.

h.Breach of Non-Specified Representation or Covenant.  A breach by Seller or
Guarantor of any other representation, warranty or covenant set forth in this
Agreement in any material respect (and not otherwise specified in Sections 15(f)
and (g) above), if such breach is not cured within five (5) Business Days (other
than the representations and warranties set forth in Schedule 1, which shall be
considered solely for the purpose of determining the Asset Value, the existence
of a Margin Deficit and the obligation to repurchase such Purchased Mortgage
Loan) unless (i) such party shall have made any such representations and
warranties with knowledge that they were materially false or misleading at the
time made, (ii) any such representations and warranties have been determined by
Administrative Agent in its sole discretion to be materially false or misleading
on a regular basis, or (iii) Administrative Agent, in its sole discretion,
determines that such breach of a material representation, warranty or covenant
materially and adversely affects (A) the condition (financial or otherwise) of
such party, its Subsidiaries or Affiliates; or (B) Administrative Agent’s
determination to enter into this Agreement or Transactions with such party, then
such breach shall constitute an immediate Event of Default and neither Seller
nor Guarantor shall have any cure right hereunder).

i.Change of Control.  The occurrence of a Change in Control.

j.Failure to Transfer.  Seller fails to transfer the Purchased Mortgage Loans to
Administrative Agent for the benefit of the applicable Buyer on the applicable
Purchase Date (provided Administrative Agent, on behalf of the applicable Buyer,
has tendered the related Purchase Price).

k.Judgment.  A final judgment or judgments for the payment of money in excess of
$10,000,000 in the aggregate shall be rendered against the Seller or any of its
Affiliates by one or more courts, administrative tribunals or other bodies
having jurisdiction and the same shall not be satisfied, discharged (or
provision shall not be made for such discharge) or bonded, or a stay of
execution thereof shall not be procured, within 30 days from the date of entry
thereof.

l.Government Action.  Any Governmental Authority or any person, agency or entity
acting or purporting to act under governmental authority shall have taken any
action to condemn, seize or appropriate, or to assume custody or control of, all
or any substantial part of the Property of Seller, Guarantor or any Affiliate
thereof, or shall have taken any action to displace the management of Seller,
Guarantor or any Affiliate thereof or to curtail its authority in the conduct of
the

 

-49-

 

 

--------------------------------------------------------------------------------

 

business of Seller, Guarantor or any Affiliate thereof, or takes any action in
the nature of enforcement to remove, limit or restrict the approval of Seller,
Guarantor or Affiliate as an issuer, buyer or a seller/servicer of Mortgage
Loans or securities backed thereby, and such action provided for in this Section
15 shall not have been discontinued or stayed within 30 days.

m.Inability to Perform.  A Responsible Officer of Seller or Guarantor shall
admit its inability to, or its intention not to, perform any of the Obligations
hereunder or Guarantor’s obligations hereunder or under the Guaranty

n.Security Interest.  This Agreement shall for any reason cease to create a
valid, first priority security interest in any material portion of the Purchased
Mortgage Loans or other Repurchase Assets purported to be covered hereby.

o.Financial Statements.  Seller’s or Guarantor’s audited annual financial
statements or the notes thereto or other opinions or conclusions stated therein
shall be qualified or limited by reference to the status of Seller or Guarantor
as a “going concern” or a reference of similar import.

p.Underlying Repurchase Documents and Underlying Repurchase Counterparties.  (A)
Any material provision of any Underlying Repurchase Document shall at any time
for any reason cease to be valid and binding or in full force and effect; or (B)
the Underlying Repurchase Counterparty shall deny that it has any or further
liability or obligation under any material provision of any Underlying
Repurchase Document; or (C) [reserved]; or (D) the validity or enforceability of
any material provision of any Underlying Repurchase Document shall be contested
by any party thereto; unless in each case of clauses (A) through (D), the
related Mortgage Loans subject to the Underlying Repurchase Document are
repurchased by Seller within two (2) Business Days following notice or knowledge
thereof.  

q.Guarantor Breach.  A breach by Guarantor of any material representation,
warranty or covenant set forth in the Guaranty or any other Program Agreement,
any “event of default” by Guarantor under the Guaranty, any repudiation of the
Guaranty by Guarantor, or if the Guaranty is not enforceable against  Guarantor.

r.REIT Qualification.  The failure of Guarantor to qualify as a REIT and
Administrative Agent has delivered notice of an Event of Default to the Seller
with respect thereto.  

s.Governmental Event.  Administrative Agent shall determine, in its sole
discretion, that a Governmental Event, individually or collectively, and whether
unforeseen or arising out of Seller’s existing applications, communications and
correspondence with any Governmental Authority or Person, has had, or is likely
to have, a Material Adverse Effect with respect to Seller, Guarantor or any
Affiliate, or an adverse effect upon its ability to perform its obligations
under this Agreement or any other material agreement to which it is a party or
that may

 

-50-

 

 

--------------------------------------------------------------------------------

 

otherwise materially impair, limit or restrict Seller's ability to conduct its
business or its operations.

An Event of Default shall be deemed to be continuing unless expressly waived by
Administrative Agent in writing.

16.Remedies Upon Default

In the event that an Event of Default shall have occurred:

a.Administrative Agent may, at its option (which option shall be deemed to have
been exercised immediately upon the occurrence of an Act of Insolvency of Seller
or any Affiliate), declare an Event of Default to have occurred hereunder and,
upon the exercise or deemed exercise of such option, the Repurchase Date for
each Transaction hereunder shall, if it has not already occurred, be deemed
immediately to occur (except that, in the event that the Purchase Date for any
Transaction has not yet occurred as of the date of such exercise or deemed
exercise, such Transaction shall be deemed immediately
canceled).  Administrative Agent shall (except upon the occurrence of an Act of
Insolvency) give notice to Seller and Guarantor of the exercise of such option
as promptly as practicable.

b.If Administrative Agent exercises or is deemed to have exercised the option
referred to in subparagraph (a) of this Section, (i) Seller’s obligations in
such Transactions to repurchase all Purchased Mortgage Loans, at the Repurchase
Price therefor on the Repurchase Date determined in accordance with
subparagraph (a) of this Section, shall thereupon become immediately due and
payable, (ii) all Income paid after such exercise or deemed exercise shall be
retained by Administrative Agent and applied, in Administrative Agent’s sole
discretion, to the aggregate unpaid Repurchase Prices for all outstanding
Transactions and any other amounts owing by Seller hereunder, and (iii) Seller
shall immediately deliver to Administrative Agent the Mortgage Files relating to
any Purchased Mortgage Loans subject to such Transactions then in Seller’s
possession or control.

c.Administrative Agent also shall have the right to obtain physical possession,
and to commence an action to obtain physical possession, of all Records and
files of Seller relating to the Purchased Mortgage Loans and all documents
relating to the Purchased Mortgage Loans (including, without limitation, any
legal, credit or servicing files with respect to the Purchased Mortgage Loans)
which are then or may thereafter come in to the possession of Seller or any
third party acting for Seller including the Servicers and any Underlying
Repurchase Counterparty.  To obtain physical possession of any Purchased
Mortgage Loans held by Custodian, Administrative Agent shall present to
Custodian a Trust Receipt.  Without limiting the rights of Administrative Agent
hereto to pursue all other legal and equitable rights available to
Administrative Agent for Seller’s failure to perform its obligations under this
Agreement, Seller acknowledges and agrees that the

 

-51-

 

 

--------------------------------------------------------------------------------

 

remedy at law for any failure to perform obligations hereunder would be
inadequate and Administrative Agent shall be entitled to specific performance,
injunctive relief, or other equitable remedies in the event of any such failure.
The availability of these remedies shall not prohibit Administrative Agent from
pursuing any other remedies for such breach, including the recovery of monetary
damages.

d.Administrative Agent shall have the right to direct all servicers then
servicing any Purchased Mortgage Loans and each Underlying Repurchase
Counterparty to remit all collections thereon to Administrative Agent, and if
any such payments are received by Seller, Seller shall not commingle the amounts
received with other funds of Seller and shall promptly pay them over to
Administrative Agent.  Administrative Agent shall also have the right to
terminate any one or all of the servicers then servicing any Purchased Mortgage
Loans with or without cause.  In addition, Administrative Agent shall have the
right to immediately sell the Purchased Mortgage Loans and liquidate all
Repurchase Assets.  Such disposition of Purchased Mortgage Loans may be, at
Administrative Agent’s option, on either a servicing‑released or a
servicing‑retained basis.  Administrative Agent shall not be required to give
any warranties as to the Purchased Mortgage Loans with respect to any such
disposition thereof.  Administrative Agent may specifically disclaim or modify
any warranties of title or the like relating to the Purchased Mortgage
Loans.  The foregoing procedure for disposition of the Purchased Mortgage Loans
and liquidation of the Repurchase Assets shall not be considered to adversely
affect the commercial reasonableness of any sale thereof.  Seller agrees that it
would not be commercially unreasonable for Administrative Agent to dispose of
the Purchased Mortgage Loans or the Repurchase Assets or any portion thereof by
using Internet sites that provide for the auction of assets similar to the
Purchased Mortgage Loans or the Repurchase Assets, or that have the reasonable
capability of doing so, or that match buyers and sellers of
assets.  Administrative Agent shall be entitled to place the Purchased Mortgage
Loans in a pool for issuance of mortgage‑backed securities at the
then‑prevailing price for such securities and to sell such securities for such
prevailing price in the open market.  Administrative Agent shall also be
entitled to sell any or all of such Purchased Mortgage Loans individually for
the prevailing price. Administrative Agent shall also be entitled, in its sole
discretion to elect, in lieu of selling all or a portion of such Purchased
Mortgage Loans, to give the Seller credit for such Purchased Mortgage Loans and
the Repurchase Assets in an amount equal to the Market Value of the Purchased
Mortgage Loans against the aggregate unpaid Repurchase Price and any other
amounts owing by the Seller hereunder.  

e.Upon the happening of one or more Events of Default, Administrative Agent may
apply any proceeds from the liquidation of the Purchased Mortgage Loans and
Repurchase Assets to the Repurchase Prices hereunder and all other Obligations
in the manner Administrative Agent deems appropriate in its sole discretion.

 

-52-

 

 

--------------------------------------------------------------------------------

 

f.Seller shall be liable to Administrative Agent and each Buyer for (i) the
amount of all reasonable legal or other expenses (including, without limitation,
all costs and expenses of Administrative Agent and each Buyer in connection with
the enforcement of this Agreement or any other agreement evidencing a
Transaction, whether in action, suit or litigation or bankruptcy, insolvency or
other similar proceeding affecting  creditors’ rights generally, further
including, without limitation, the reasonable fees and expenses of counsel
(including the costs of internal counsel of Administrative Agent and Buyers)
incurred in connection with or as a result of an Event of Default, (ii) damages
in an amount equal to the cost (including all fees, expenses and commissions) of
entering into replacement transactions and entering into or terminating hedge
transactions in connection with or as a result of an Event of Default, and
(iii) any other loss, damage, cost or expense directly arising or resulting from
the occurrence of an Event of Default in respect of a Transaction.

g.To the extent permitted by applicable law, Seller shall be liable to
Administrative Agent and each Buyer for interest on any amounts owing by Seller
hereunder, from the date Seller becomes liable for such amounts hereunder until
such amounts are (i) paid in full by Seller or (ii) satisfied in full by the
exercise of Administrative Agent’s and Buyers’ rights hereunder.  Interest on
any sum payable by Seller under this Section 16(g) shall accrue at a rate equal
to the Post-Default Rate.

h.Reserved.

i.Administrative Agent shall have, in addition to its rights hereunder, any
rights otherwise available to it under any other agreement or applicable law.

j.Administrative Agent may exercise one or more of the remedies available to
Administrative Agent immediately upon the occurrence of an Event of Default and,
except to the extent provided in subsections (a) and (d) of this Section, at any
time thereafter without notice to Seller.  All rights and remedies arising under
this Agreement as amended from time to time hereunder are cumulative and not
exclusive of any other rights or remedies which Administrative Agent may have.

k.Administrative Agent may enforce its rights and remedies hereunder without
prior judicial process or hearing, and Seller hereby expressly waives any
defenses Seller might otherwise have to require Administrative Agent to enforce
its rights by judicial process.  Seller also waives any defense (other than a
defense of payment or performance) Seller might otherwise have arising from the
use of nonjudicial process, enforcement and sale of all or any portion of the
Repurchase Assets, or from any other election of remedies.  Seller recognizes
that nonjudicial remedies are consistent with the usages of the trade, are
responsive to commercial necessity and are the result of a bargain at arm’s
length.

 

-53-

 

 

--------------------------------------------------------------------------------

 

l.Administrative Agent shall have the right to perform reasonable due diligence
with respect to Seller and the Mortgage Loans, which review shall be at the
expense of Seller.

17.Reports

a.Default Notices.  Seller or Guarantor shall furnish to Administrative Agent
(i) promptly, copies of any material and adverse notices (including, without
limitation, notices of defaults, breaches, potential defaults or potential
breaches) and any material financial information that is not otherwise required
to be provided by Seller or Guarantor hereunder which is given to Seller’s or
Guarantor’s lenders and (ii) immediately, notice of the occurrence of any (A)
Event of Default hereunder, (B) default or breach by Seller or Servicer or
Guarantor of any obligation under any Program Agreement or any material contract
or agreement of Seller or Servicer or Guarantor or (C) event or circumstance
that such party reasonably expects has resulted in, or will, with the passage of
time, result in, a Material Adverse Effect or an Event of Default or such a
default or breach by such party.

b.Financial Notices.  Seller or Guarantor shall furnish to Administrative Agent:

(1)as soon as available and in any event within forty (40) calendar days after
the end of each calendar month, the unaudited consolidated balance sheets of
Seller and Guarantor and their consolidated Subsidiaries as at the end of such
period and the related unaudited consolidated statements of income and retained
earnings for the Seller and Guarantor and their consolidated Subsidiaries for
such period and the portion of the fiscal year through the end of such period,
accompanied by a certificate of a Responsible Officer of Seller and Guarantor,
which certificate shall state that said consolidated financial statements fairly
present in all material respects the consolidated financial condition and
results of operations of Seller and Guarantor and their consolidated
Subsidiaries in accordance with GAAP (other than solely with respect to
footnotes, year-end adjustments and cash flow statements) consistently applied,
as at the end of, and for, such period;

(2)to the extent not filed with the SEC on EDGAR, as soon as available and in
any event within ninety (90) days after the end of each fiscal year of Seller or
Guarantor, the consolidated balance sheets of Seller, Guarantor and their
consolidated Subsidiaries as at the end of such fiscal year and the related
consolidated statements of income and retained earnings and of cash flows for
the Seller or Guarantor and their consolidated Subsidiaries for such year, and
in the case of Guarantor, setting forth in comparative form the figures for the
previous year, accompanied by an opinion thereon of independent certified public
accountants of recognized national standing, which opinion and the scope of
audit shall be acceptable to Administrative Agent in its sole discretion, shall
have no “going concern” qualification and shall state that said consolidated
financial statements fairly present the consolidated financial condition and
results of

 

-54-

 

 

--------------------------------------------------------------------------------

 

operations of Guarantor and its consolidated Subsidiaries as at the end of, and
for, such fiscal year in accordance with GAAP;

(3)at the time the Seller and Guarantor furnish each set of financial statements
pursuant to Section 17(b)(1) or (2) above, an Officer’s Compliance Certificate
or, with respect to 17(b)(2) above, (at the time filed with the SEC on EDGAR), a
certificate of a Responsible Officer of Seller and Guarantor in the form
attached as Exhibit A to the Pricing Side Letter;

(4)if applicable, notice of any 10-K or 10-Q filings with the SEC on EDGAR by
Seller or Guarantor, within five (5) Business Days of such filing with the SEC;
and

(5)as soon as available and in any event within thirty (30) days of receipt
thereof:

(a)reserved;

(b)copies of relevant portions of all final written Agency, FHA, VA,
Governmental Authority and investor audits, examinations, evaluations,
monitoring reviews and reports of its operations (including those prepared on a
contract basis) which provide for or relate to (i) material corrective action
required, (ii) material sanctions proposed, imposed or required, including
without limitation notices of defaults, notices of termination of approved
status, notices of imposition of supervisory agreements or interim servicing
agreements, and notices of probation, suspension, or non-renewal, or (iii)
“report cards,” “grades” or other classifications of the quality of Seller’s or
any Underlying Repurchase Counterparty’s operations;

(c)such other information regarding the financial condition, operations, or
business of the Seller, Guarantor or any Underlying Repurchase Counterparty as
Administrative Agent may reasonably request; and

(d)the particulars of any Event of Termination in reasonable detail.

 

-55-

 

 

--------------------------------------------------------------------------------

 

c.Notices of Certain Events.  As soon as possible and in any event within five
(5) Business Days of knowledge thereof, Seller shall furnish to Administrative
Agent notice of the following events:

(1)a change in the insurance coverage required of Seller, Servicer or any other
Person pursuant to any Program Agreement, or any Underlying Repurchase
Counterparty with a copy of evidence of same attached;

(2)any material dispute, litigation, investigation, proceeding or suspension
between Seller, Servicer or any Underlying Repurchase Counterparty, on the one
hand, and any Governmental Authority or any Person;

(3)any material change in accounting policies or financial reporting practices
of Seller or Servicer;

(4)with respect to any Purchased Mortgage Loan, that the underlying Mortgaged
Property has been damaged by waste, fire, earthquake or earth movement,
windstorm, flood, tornado or other casualty, or otherwise damaged so as to
affect adversely the value of such Mortgage Loan;

(5)any material issues raised upon examination of Seller, any Underlying
Repurchase Counterparty or Seller’s or any Underlying Repurchase Counterparty’s
facilities by any Governmental Authority;

(6)any material change in the Indebtedness of the Seller, including, without
limitation, any default, non-renewal, termination, increase in available amount
or decrease in available amount related thereto;

(7)any default related to any Repurchase Asset, including without limitation any
default under any Underlying Repurchase Documents, or any lien or security
interest (other than security interests created hereby or by the other Program
Agreements) on, or claim asserted against, any of the Purchased Mortgage Loans;

(8)any Underlying Repurchase Counterparty for any reason ceases to possess all
applicable Agency approvals, or an event has occurred or Underlying Repurchase
Counterparty has a reason to believe or suspect that an event will occur prior
to the issuance of the Agency Security or the consummation of the Take-Out
Commitment, that will require notification to an Agency or the Department of
Housing and Urban Development, FHA or VA;

(9)any other event, circumstance or condition that has resulted, or has a
possibility of resulting, in a Material Adverse Effect with respect to Seller or
any Servicer;

(10)the occurrence of any material employment dispute and a description of the
strategy for resolving it that has the possibility of resulting in a Material
Adverse Effect with respect to Seller, Guarantor or any Affiliate;

 

-56-

 

 

--------------------------------------------------------------------------------

 

(11)without limiting any of the other reporting obligations of Seller hereunder,
Seller shall promptly notify Administrative Agent of any Governmental Event
relating to Seller, Guarantor, any Affiliate or any Underlying Repurchase
Counterparty or update thereto, and shall include the particulars of each update
with sufficient detail as is satisfactory to Administrative Agent; and

(12)any notice Seller receives from an Underlying Repurchase Counterparty in
accordance with the terms of the Underlying Repurchase Documents relating to a
material event, circumstance or condition affecting the Underlying Repurchase
Counterparty or Servicer.

d.Portfolio Performance Data.  On the first Reporting Date of each calendar
month, Seller will furnish to Administrative Agent (i) in the event the Mortgage
Loans are serviced on a “retained” basis, an electronic Mortgage Loan
performance data, including, without limitation, delinquency reports and volume
information, broken down by product (i.e., delinquency, foreclosure and net
charge-off reports) and (ii) electronically, in a format mutually acceptable to
Administrative Agent and Seller, servicing information, including, without
limitation, those fields reasonably requested by Administrative Agent from time
to time, on a loan-by-loan basis and in the aggregate, with respect to the
Purchased Mortgage Loans serviced by Seller or any Servicer for the month (or
any portion thereof) prior to the Reporting Date.  In addition to the foregoing
information on each Reporting Date, Seller will furnish to Administrative Agent
such information upon (i) the occurrence and continuation of an Event of Default
and (ii) upon any Purchased Mortgage Loan becoming an Aged Loan.

e.Monthly Summary Reports.  Within thirty (30) days following receipt by
Administrative Agent of the Officer’s Compliance Certificate, a Monthly Summary
Report; and

f.Pending/Completed Repurchase Requests.  Within forty (40) days following the
end of each calendar month, a summary of the portfolio performance of  Mortgage
Loans owned or financed by Underlying Repurchase Counterparty including
representation breaches, missing document breaches, repurchases due to fraud,
early payment default requests, and Mortgage Loans owned or financed by
Underlying Repurchase Counterparty subject to other warehouse lines in excess of
sixty (60) days summarized on the basis of (a) pending repurchase demands
(including weighted average duration of outstanding request), (b) satisfied
repurchase demands and (c) total repurchase demands.

g.Reserved.

h.Other Reports. Seller shall deliver to Administrative Agent any other reports
or information reasonably requested by Administrative Agent or as otherwise
required pursuant to this Agreement including without limitation any reports or
information received from any Underlying Repurchase Counterparty.  

 

-57-

 

 

--------------------------------------------------------------------------------

 

18.Repurchase Transactions

A Buyer may, in its sole election, engage in repurchase transactions (as
“seller” thereunder) with any or all of the Purchased Mortgage Loans and/or
Repurchase Assets or pledge, hypothecate, assign, transfer or otherwise convey
any or all of the Purchased Mortgage Loans and/or Repurchase Assets with a
counterparty of Buyers’ choice (such transaction, a “Repledge
Transaction”).  Any Repledge Transaction shall be effected by notice to the
Administrative Agent, and shall be reflected on the books and records of the
Administrative Agent.  No such Repledge Transaction shall relieve such Buyer of
its obligations to transfer Purchased Mortgage Loans and Repurchase Assets to
Seller (and not substitutions thereof) pursuant to the terms hereof.  In
furtherance, and not by limitation of, the foregoing, it is acknowledged that
each counterparty under a Repledge Transaction (a “Repledgee”), is a repledgee
as contemplated by Sections 9-207 and 9-623 of the UCC (and the relevant
Official Comments thereunder).  Administrative Agent and Buyers are each hereby
authorized to share any information delivered hereunder with the Repledgee;
provided, that, Administrative Agent or such Buyer will cause such Repledgee to
execute and deliver a non-disclosure agreement agreeing to keep such information
delivered by Administrative Agent or any Buyer to such Repledgee confidential,
on substantially similar terms as set forth in Section 32 of this Agreement.

19.Single Agreement

Administrative Agent, Buyers and Seller acknowledge they have and will enter
into each Transaction hereunder, in consideration of and in reliance upon the
fact that, all Transactions hereunder constitute a single business and
contractual relationship and have been made in consideration of each
other.  Accordingly, each of Administrative Agent, Buyers and Seller agrees
(i) to perform all of its obligations in respect of each Transaction hereunder,
and that a default in the performance of any such obligations shall constitute a
default by it in respect of all Transactions hereunder and (ii) that payments,
deliveries and other transfers made by either of them in respect of any
Transaction shall be deemed to have been made in consideration of payments,
deliveries and other transfers in respect of any other Transactions hereunder,
and the obligations to make any such payments, deliveries and other transfers
may be applied against each other and netted.

20.Notices and Other Communications

Any and all notices (with the exception of Transaction Requests, which shall be
delivered via electronic mail or other electronic medium agreed to by the
Administrative Agent and Seller), statements, demands or other communications
hereunder may be given by a party to the other by mail, email, facsimile,
messenger or otherwise to the address specified below, or so sent to such party
at any other place specified in a notice of change of address hereafter received
by the other.  All notices, demands and requests hereunder may be made orally,
to be confirmed promptly in writing, or by other communication as specified in
the preceding sentence. In all cases, to the extent that the related individual
set forth in the respective “Attention” line is no longer employed by the
respective Person, such notice may be given to the attention of a Responsible
Officer of the respective Person or to the attention of such individual or
individuals as subsequently notified in writing by a Responsible Officer of the
respective Person.

 

-58-

 

 

--------------------------------------------------------------------------------

 

If to Seller:

 

PennyMac Operating Partnership, L.P.

3043 Townsgate Road

Westlake Village, California 91361

Attention: Pamela Marsh/Kevin Chamberlain

Phone Number: (805) 330-6059/(818) 746-2877

E-mail: pamela.marsh@pnmac.com;  

             kevin.chamberlain@pnmac.com

 

with a copy to:

 

PennyMac Operating Partnership, L.P.

3043 Townsgate Road

Westlake Village, California 91361

Attention: Jeff Grogin

Phone Number: (818) 224-7050

E-mail: jeff.grogin@pnmac.com

 

If to Guarantor:

 

PennyMac Mortgage Investment Trust

3043 Townsgate Road

Westlake Village, California 91361

Attention: Anne D. McCallion

Phone Number: (818) 224-7434

E-mail: anne.mccallion@pnmac.com

 

 

-59-

 

 

--------------------------------------------------------------------------------

 

If to Administrative Agent:

 

For Transaction Requests:

 

CSFBMC LLC

c/o Credit Suisse Securities (USA) LLC

One Madison Avenue, 2nd floor

New York, New York 10010

Attention: Christopher Bergs, Resi Mortgage Warehouse Ops

Phone: 212-538-5087

E-mail: christopher.bergs@credit-suisse.com

 

with a copy to:

 

Credit Suisse First Boston Mortgage Capital LLC

c/o Credit Suisse Securities (USA) LLC

Eleven Madison Avenue, 4th Floor

New York, NY 10010

Attention: Margaret Dellafera

Phone: 212-325-6471

Fax: 212-743-4810

E-mail: margaret.dellafera@credit-suisse.com

 

For all other Notices:

 

Credit Suisse First Boston Mortgage Capital LLC

c/o Credit Suisse Securities (USA) LLC

Eleven Madison Avenue, 4th Floor

New York, New York 10010

Attention:     Margaret Dellafera

Phone Number: 212-325-6471

Fax Number:  212-743-4810

E-mail: margaret.dellafera@credit-suisse.com

 

with a copy to:

 

Credit Suisse First Boston Mortgage Capital LLC

c/o Credit Suisse Securities (USA) LLC

One Madison Avenue, 9th Floor

New York, NY 10010

Attention: Legal Department—RMBS Warehouse Lending

Fax Number: (212) 322-2376

21.Entire Agreement; Severability

This Agreement shall supersede any existing agreements between the parties
containing general terms and conditions for repurchase transactions.  Each
provision and

 

-60-

 

 

--------------------------------------------------------------------------------

 

agreement herein shall be treated as separate and independent from any other
provision or agreement herein and shall be enforceable notwithstanding the
unenforceability of any such other provision or agreement.

22.Non assignability

a.Assignments.  The Program Agreements are not assignable by Seller or
Guarantor.  Subject to Section 39 (Acknowledgement of Assignment and
Administration of Repurchase Agreement) hereof, Administrative Agent and Buyers
may from time to time assign all or a portion of their rights and obligations
under this Agreement and the Program Agreements; provided, that, unless an Event
of Default has occurred, (i) an assignment by a Committed Buyer or (ii) an
assignment to a non-Affiliate of Administrative Agent or Buyers, shall, in each
case, require Seller’s prior consent, such consent not to be unreasonably
withheld; provided, further, that Administrative Agent shall maintain, solely
for this purpose as a non-fiduciary agent of Seller, for review by Seller upon
written request, a register of assignees and participants (the “Register”) and a
copy of an executed assignment and acceptance by Administrative Agent and
assignee (“Assignment and Acceptance”), specifying the percentage or portion of
such rights and obligations assigned.  The entries in the Register shall be
conclusive absent manifest error, and the Seller, Guarantor, Administrative
Agent and Buyers shall treat each Person whose name is recorded in the Register
pursuant to the preceding sentence as a Buyer hereunder. Upon such assignment
and recordation in the Register, (a) such assignee shall be a party hereto and
to each Program Agreement to the extent of the percentage or portion set forth
in the Assignment and Acceptance, and shall succeed to the applicable rights and
obligations of Administrative Agent and Buyers hereunder, as applicable, and
(b) Administrative Agent and Buyers shall, to the extent that such rights and
obligations have been so assigned by them pursuant to this Section to an
assignee which assumes the obligations of Administrative Agent and Buyers, as
applicable, be released from its obligations hereunder and under the Program
Agreements.  Any assignment hereunder shall be deemed a joinder of such assignee
as a Buyer hereto.  Unless otherwise stated in the Assignment and Acceptance,
Seller shall continue to take directions solely from Administrative Agent unless
otherwise notified by Administrative Agent in writing.  Administrative Agent and
Buyers may distribute to any prospective or actual assignee this Agreement, the
other Program Agreements, any document or other information delivered to
Administrative Agent and/or Buyers by Seller.

b.Participations.  Any Buyer may sell participations to one or more Persons in
or to all or a portion of its rights and obligations under this Agreement and
under the Program Agreements; provided, however, that (i) such Buyer’s
obligations under this Agreement and the other Program Agreements shall remain
unchanged, (ii) such Buyer shall remain solely responsible to the other parties
hereto for the performance of such obligations; and (iii) Seller shall continue
to deal solely and directly with Administrative Agent and/or Buyers in
connection with such Buyer’s rights and obligations under this Agreement and the
other Program Agreements except as provided in Section 7.  Administrative Agent
and Buyers may distribute to any prospective or actual participant this
Agreement, the other Program Agreements any document or other information
delivered to Administrative Agent and/or Buyers by Seller; provided, that,
Administrative Agent or such Buyer will cause such party to execute and deliver
a non-disclosure agreement agreeing to keep such information delivered by
Administrative

 

-61-

 

 

--------------------------------------------------------------------------------

 

Agent or any Buyer to such prospective or actual participant confidential, on
substantially similar terms as set forth in Section 32 of this Agreement.

23.Set-off

In addition to any rights and remedies of the Administrative Agent and Buyers
hereunder and by law, the Administrative Agent and Buyers shall have the right,
without prior notice to the Seller or Guarantor, any such notice being expressly
waived by the Seller and Guarantor to the extent permitted by applicable law to
set‑off and appropriate and apply against any Obligation from Seller, Guarantor
or any Affiliate thereof to a Buyer or any of its Affiliates any and all
deposits (general or special, time or demand, provisional or final), in any
currency, and any other obligation (including to return excess margin), credits,
indebtedness or claims, in any currency, in each case whether direct or
indirect, absolute or contingent, matured or unmatured, at any time held or
owing by or due from a Buyer or any Affiliate thereof to or for the credit or
the account of the Seller, Guarantor or any Affiliate thereof.  The
Administrative Agent agrees promptly to notify the Seller or Guarantor after any
such set off and application made by a Buyer; provided that the failure to give
such notice shall not affect the validity of such set off and application.

24.Binding Effect; Governing Law; Jurisdiction

a.This Agreement shall be binding and inure to the benefit of the parties hereto
and their respective successors and permitted assigns.  Seller acknowledges that
the obligations of Administrative Agent and Buyers hereunder or otherwise are
not the subject of any guaranty by, or recourse to, any direct or indirect
parent or other Affiliate of Administrative Agent and Buyers.  THIS AGREEMENT
SHALL BE CONSTRUED IN ACCORDANCE WITH, AND GOVERNED BY, THE LAW OF THE STATE OF
NEW YORK, WITHOUT GIVING EFFECT TO THE CONFLICT OF LAWS PRINCIPLES THEREOF
(EXCEPT FOR SECTION 5-1401 AND 5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW).

b.SELLER AND GUARANTOR HEREBY WAIVE TRIAL BY JURY.  SELLER AND GUARANTOR HEREBY
IRREVOCABLY CONSENT TO THE EXCLUSIVE JURISDICTION OF ANY COURT OF THE STATE OF
NEW YORK, OR IN THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF
NEW YORK, ARISING OUT OF OR RELATING TO THE PROGRAM AGREEMENTS IN ANY ACTION OR
PROCEEDING.  SELLER AND GUARANTOR HEREBY SUBMIT TO, AND WAIVE ANY OBJECTION THEY
MAY HAVE TO, EXCLUSIVE PERSONAL JURISDICTION AND VENUE IN THE COURTS OF THE
STATE OF NEW YORK AND THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT
OF NEW YORK, WITH RESPECT TO ANY DISPUTES ARISING OUT OF OR RELATING TO THE
PROGRAM AGREEMENTS.

 

-62-

 

 

--------------------------------------------------------------------------------

 

25.No Waivers, Etc.

No express or implied waiver of any Event of Default by either party shall
constitute a waiver of any other Event of Default and no exercise of any remedy
hereunder by any party shall constitute a waiver of its right to exercise any
other remedy hereunder.  No modification or waiver of any provision of this
Agreement and no consent by any party to a departure herefrom shall be effective
unless and until such shall be in writing and duly executed by both of the
parties hereto.  Without limitation on any of the foregoing, the failure to give
a notice pursuant to Section 6(a), 16(a) or otherwise, will not constitute a
waiver of any right to do so at a later date.

26.Intent

a.The parties recognize that each Transaction is a “repurchase agreement” as
that term is defined in Section 101 of Title 11 of the United States Code, as
amended, a “securities contract” as that term is defined in Section 741 of
Title 11 of the United States Code, as amended, and a “master netting agreement”
as that term is defined in Section 101(38A)(A) of the Bankruptcy Code, that all
payments hereunder are deemed “margin payments” or “settlement payments” as
defined in Title 11 of the United States Code, and that the pledge of the
Repurchase Assets constitutes “a security agreement or other arrangement or
other credit enhancement” that is “related to” the Agreement and Transactions
hereunder within the meaning of Sections 101(38A)(A), 101(47)(A)(v) and
741(7)(A)(xi) of the Bankruptcy Code.  Seller, Administrative Agent and Buyers
further recognize and intend that this Agreement is an agreement to provide
financial accommodations and is not subject to assumption pursuant to Bankruptcy
Code Section 365(a).

b.Administrative Agent’s or a Buyer’s right to liquidate the Repurchase Assets
and Mortgage Loans delivered to it in connection with the Transactions hereunder
or to accelerate or terminate this Agreement or otherwise exercise any other
remedies pursuant to Section 16 hereof is a contractual right to liquidate,
accelerate or terminate such Transaction as described in Bankruptcy Code
Sections 555, 559 and 561; any payments or transfers of property made with
respect to this Agreement or any Transaction to satisfy a Margin Deficit shall
be considered a “margin payment” as such term is defined in Bankruptcy Code
Section 741(5).

c.The parties agree and acknowledge that if a party hereto is an “insured
depository institution,” as such term is defined in the Federal Deposit
Insurance Act, as amended (“FDIA”), then each Transaction hereunder is a
“qualified financial contract,” as that term is defined in FDIA and any rules,
orders or policy statements thereunder (except insofar as the type of assets
subject to such Transaction would render such definition inapplicable).

d.It is understood that this Agreement constitutes a “netting contract” as
defined in and subject to Title IV of the Federal Deposit Insurance Corporation

 

-63-

 

 

--------------------------------------------------------------------------------

 

Improvement Act of 1991 (“FDICIA”) and each payment entitlement and payment
obligation under any Transaction hereunder shall constitute a “covered
contractual payment entitlement” or “covered contractual payment obligation”,
respectively, as defined in and subject to FDICIA (except insofar as one or both
of the parties is not a “financial institution” as that term is defined in
FDICIA).

e.This Agreement is intended to be a “repurchase agreement” and a “securities
contract,” within the meaning of Section 101(47), Section 555, Section 559 and
Section 741 under the Bankruptcy Code.

f.Each party agrees that this Agreement is intended to create mutuality of
obligations among the parties, and as such, the Agreement constitutes a contract
which (i) is between all of the parties and (ii) places each party in the same
right and capacity.

g.For U.S. federal tax purposes, each of the Seller, the Guarantor, the
Administrative Agent, each Administrative Agent assignee, the Buyers, and each
Buyer assignee by acquiring an interest in any Transaction agree to treat and
report each Transaction as indebtedness issued by Guarantor or Seller as the
case may be, which indebtedness, in the case of each obligor, shall have but a
single maturity for purposes of Code section 7701(i)(2)(A)(ii) and U.S. Treasury
Regulation section 301.7701(i)-1(e).

27.Disclosure Relating to Certain Federal Protections

The parties acknowledge that they have been advised that:

a.in the case of Transactions in which one of the parties is a broker or dealer
registered with the SEC under Section 15 of the 1934 Act, the Securities
Investor Protection Corporation has taken the position that the provisions of
the SIPA do not protect the other party with respect to any Transaction
hereunder;

b.in the case of Transactions in which one of the parties is a government
securities broker or a government securities dealer registered with the SEC
under Section 15C of the 1934 Act, SIPA will not provide protection to the other
party with respect to any Transaction hereunder; and

c.in the case of Transactions in which one of the parties is a financial
institution, funds held by the financial institution pursuant to a Transaction
hereunder are not a deposit and therefore are not insured by the Federal Deposit
Insurance Corporation or the National Credit Union Share Insurance Fund, as
applicable.

28.Power of Attorney

Seller hereby authorizes Administrative Agent to file such financing statement
or statements relating to the Repurchase Assets as Administrative Agent, at its
option, may deem appropriate.  Seller hereby appoints Administrative Agent as
Seller’s agent and attorney‑in‑fact to file any such financing statement or
statements in Seller’s name and to perform all other acts

 

-64-

 

 

--------------------------------------------------------------------------------

 

which Administrative Agent deems appropriate to perfect and continue its
ownership interest in and/or the security interest granted hereby, if
applicable, and to protect, preserve and realize upon the Repurchase Assets,
including, but not limited to, the right to endorse notes, complete blanks in
documents, transfer servicing, and sign assignments on behalf of Seller as its
agent and attorney‑in‑fact and exercise all rights and remedies of Seller
thereunder and to act as attorney-in-fact for Underlying Repurchase
Counterparty.  This agency and power of attorney is coupled with an interest and
is irrevocable without Administrative Agent’s consent.  Notwithstanding the
foregoing, the power of attorney hereby granted may be exercised only during the
occurrence and continuance of any Default hereunder. Seller shall pay the filing
costs for any financing statement or statements prepared pursuant to this
Section 28.  In addition the foregoing, the Seller agrees to execute a power of
attorney, the form of Exhibit D hereto (the “Power of Attorney”), to be
delivered on the date hereof.

29.Buyer May Act Through Administrative Agent

Each Buyer has designated the Administrative Agent for the purpose of performing
any action hereunder.  

30.Indemnification; Obligations

a.Each of Seller and Guarantor agrees to hold Administrative Agent, Buyers and
each of their respective Affiliates and their officers, directors, employees,
agents and advisors (each, an “Indemnified Party”) harmless from and indemnify
each Indemnified Party (and will reimburse each Indemnified Party as the same is
incurred) against all liabilities, losses, damages, judgments, costs and
expenses (including, without limitation, reasonable fees and expenses of
counsel) of any kind which may be imposed on, incurred by, or asserted against
any Indemnified Party relating to or arising out of this Agreement, any
Transaction Request, any Program Agreement, any Underlying Repurchase Document,
or any transaction contemplated hereby or thereby resulting from anything other
than the Indemnified Party’s gross negligence or willful misconduct.  Each of
Seller and Guarantor also agrees to reimburse each Indemnified Party for all
reasonable expenses in connection with the enforcement of this Agreement and the
exercise of any right or remedy provided for herein, any Transaction Request and
any Program Agreement, including, without limitation, the reasonable fees and
disbursements of counsel.  Seller’s and Guarantor’s agreements in this
Section 30 shall survive the payment in full of the Repurchase Price and the
expiration or termination of this Agreement.  Each of Seller and Guarantor
hereby acknowledges that its obligations hereunder are recourse obligations of
Seller and such Guarantor and are not limited to recoveries each Indemnified
Party may have with respect to the Purchased Mortgage Loans.  Each of Seller and
Guarantor also agrees not to assert any claim against Administrative Agent or
any of its Affiliates, or any of their respective officers, directors,
employees, attorneys and agents, on any theory of liability, for special,
indirect, consequential or punitive damages arising out of or otherwise relating
to the facility established hereunder, the actual or proposed use of the
proceeds of the Transactions, this Agreement or any of the transactions
contemplated thereby.  THE FOREGOING INDEMNITY

 

-65-

 

 

--------------------------------------------------------------------------------

 

AND AGREEMENT NOT TO ASSERT CLAIMS EXPRESSLY APPLIES, WITHOUT LIMITATION, TO THE
NEGLIGENCE (BUT NOT GROSS NEGLIGENCE OR WILLFUL MISCONDUCT) OF THE INDEMNIFIED
PARTIES.

b.Without limitation to the provisions of Section 4, if any payment of the
Repurchase Price of any Transaction is made by Seller other than on the then
scheduled Repurchase Date thereto as a result of an acceleration of the
Repurchase Date pursuant to Section 16 or for any other reason, Seller shall,
upon demand by Administrative Agent, pay to Administrative Agent on behalf of
Buyers an amount sufficient to compensate Buyers for any losses, costs or
expenses that they may reasonably incur as of a result of such payment.

c.Without limiting the provisions of Section 30(a) hereof, if Seller fails to
pay when due any costs, expenses or other amounts payable by it under this
Agreement, including, without limitation, fees and expenses of counsel and
indemnities, such amount may be paid on behalf of Seller by Administrative Agent
(subject to reimbursement by Seller), in its sole discretion.

31.Counterparts

This Agreement may be executed in one or more counterparts, each of which shall
be deemed to be an original, and all such counterparts shall together constitute
one and the same instrument. Delivery of an executed counterpart of a signature
page of this Agreement in Portable Document Format (PDF) or by facsimile shall
be effective as delivery of a manually executed original counterpart of this
Agreement.

32.Confidentiality

a.This Agreement and its terms, provisions, supplements and amendments, and
notices hereunder, are proprietary to Administrative Agent and Buyers and shall
be held by Seller and Guarantor in strict confidence and shall not be disclosed
to any third party without the written consent of Administrative Agent except
for (i) disclosure to Seller’s or Guarantor’s direct and indirect Affiliates and
Subsidiaries, attorneys or accountants, but only to the extent such disclosure
is necessary and such parties agree to hold all information in strict
confidence, or (ii)  disclosure required by law, rule, regulation or order of a
court or other regulatory body.  Notwithstanding the foregoing or anything to
the contrary contained herein or in any other Program Agreement, the parties
hereto may disclose to any and all Persons, without limitation of any kind, the
federal, state and local tax treatment of the Transactions, any fact relevant to
understanding the federal, state and local tax treatment of the Transactions,
and all materials of any kind (including opinions or other tax analyses)
relating to such federal, state and local tax treatment and that may be relevant
to understanding such tax treatment; provided that Seller may not disclose the
name of or identifying information with respect to Administrative Agent and
Buyers or any pricing terms (including, without limitation, the Pricing Rate,
Purchase Price Percentage and Purchase

 

-66-

 

 

--------------------------------------------------------------------------------

 

Price) or other nonpublic business or financial information (including any
sublimits and financial covenants) that is unrelated to the federal, state and
local tax treatment of the Transactions and is not relevant to understanding the
federal, state and local tax treatment of the Transactions, without the prior
written consent of the Administrative Agent.

b.Notwithstanding anything in this Agreement to the contrary, the Seller shall
comply with all applicable local, state and federal laws, including, without
limitation, all privacy and data protection law, rules and regulations that are
applicable to the Purchased Mortgage Loans and/or any applicable terms of this
Agreement (the “Confidential Information”).  The Seller understands that the
Confidential Information may contain “nonpublic personal information”, as that
term is defined in Section 509(4) of the Gramm-Leach-Bliley Act (the “Act”), and
the Seller agrees to maintain such nonpublic personal information that it
receives hereunder in accordance with the Act and other applicable federal and
state privacy laws.  The Seller shall implement such physical and other security
measures as shall be necessary to (a) ensure the security and confidentiality of
the “nonpublic personal information” of the “customers” and “consumers” (as
those terms are defined in the Act) of Administrative Agent and Buyers or any
Affiliate of Administrative Agent  or Buyers which the Seller holds, (b) protect
against any threats or hazards to the security and integrity of such nonpublic
personal information, and (c) protect against any unauthorized access to or use
of such nonpublic personal information. The Seller represents and warrants that
it has implemented appropriate measures to meet the objectives of Section 501(b)
of the Act and of the applicable standards adopted pursuant thereto, as now or
hereafter in effect.  Upon request, the Seller will provide evidence reasonably
satisfactory to allow Administrative Agent and/or Buyers to confirm that the
providing party has satisfied its obligations as required under this
Section.  Without limitation, this may include Administrative Agent’s or Buyers’
review of audits, summaries of test results, and other equivalent evaluations of
the Seller.  The Seller shall notify Administrative Agent immediately following
discovery of any breach or compromise of the security, confidentiality, or
integrity of nonpublic personal information of the customers and consumers of
Administrative Agent, Buyers or any Affiliate of Buyers provided directly to the
Seller by Administrative Agent, Buyers or such Affiliate.  The Seller shall
provide such notice to Administrative Agent by personal delivery, by facsimile
with confirmation of receipt, or by overnight courier with confirmation of
receipt to the applicable requesting individual.

33.Recording of Communications

Administrative Agent, Buyers, Seller and Guarantor shall have the right (but not
the obligation) from time to time to make or cause to be made tape recordings of
communications between its employees and those of the other party with respect
to Transactions.  Administrative Agent, Buyers, Seller and Guarantor consent to
the admissibility of such tape recordings in any court, arbitration, or other
proceedings.  The parties agree that a duly

 

-67-

 

 

--------------------------------------------------------------------------------

 

authenticated transcript of such a tape recording shall be deemed to be a
writing conclusively evidencing the parties’ agreement.

34.Commitment Fee

Seller shall pay to the Administrative Agent for the benefit of the Committed
Buyers in immediately available funds a non-refundable Commitment Fee.  The
Commitment Fee shall be paid in accordance with the payment schedule set forth
in the Pricing Side Letter.  All payments of the Commitment Fee shall be made in
Dollars, in immediately available funds, without deduction, set-off or
counterclaim, to Administrative Agent, for the benefit of the Committed Buyers,
at such account designated by Administrative Agent.

35.Reserved

36.Periodic Due Diligence Review

Seller acknowledges that Administrative Agent and Buyers have the right to
perform continuing due diligence reviews with respect to the Seller, Underlying
Repurchase Counterparty, Servicer and the Mortgage Loans, for purposes of
verifying compliance with the representations, warranties and specifications
made hereunder, for the purpose of performing quality control review of the
Mortgage Loans or otherwise, and upon reasonable (but no less than one (1)
Business Day’s) prior notice unless an Event of Default shall have occurred, in
which case no notice is required, to Seller, Seller agrees to permit or shall
cause Underlying Repurchase Counterparty to permit Administrative Agent, Buyers
or their authorized representatives will be permitted during normal business
hours to examine, inspect, and make copies and extracts of, the Mortgage Files
and any and all documents, data, records, agreements, instruments or information
relating to such Mortgage Loans (including, without limitation, quality control
review) in the possession or under the control of Seller, Underlying Repurchase
Counterparty, Servicer and/or the Custodian.  Seller also shall make available
or cause Underlying Repurchase Counterparty to make available to Administrative
Agent and Buyers a knowledgeable financial or accounting officer for the purpose
of answering questions respecting the Mortgage Files and the Mortgage
Loans.  Without limiting the generality of the foregoing, Seller acknowledges
that Administrative Agent and Buyers may purchase Mortgage Loans from Seller
based solely upon the information provided by Seller to Administrative Agent and
Buyers in the Mortgage Loan Schedule and the representations, warranties and
covenants contained herein, and that Administrative Agent or Buyers, at their
option, have the right at any time to conduct a partial or complete due
diligence review on some or all of the Mortgage Loans purchased in a
Transaction, including, without limitation, ordering Broker’s price opinions,
new credit reports and new appraisals on the related Mortgaged Properties and
otherwise re-generating the information used to originate such Mortgage
Loan.  Administrative Agent or Buyers may underwrite such Mortgage Loans itself
or engage a mutually agreed upon third party underwriter to perform such
underwriting.  Seller agrees to cooperate or cause Underlying Repurchase
Counterparty to cooperate with Administrative Agent, Buyers and any third party
underwriter in connection with such underwriting, including, but not limited to,
providing Administrative Agent, Buyers and any third party underwriter with
access to any and all documents, records, agreements, instruments or information
relating to such Mortgage Loans in the possession, or under the control, of
Seller.  Seller further agrees that Seller shall pay all out-of-pocket costs and
expenses incurred by

 

-68-

 

 

--------------------------------------------------------------------------------

 

Administrative Agent and Buyers in connection with Administrative Agent’s and
Buyers’ activities pursuant to this Section 36 (“Due Diligence Costs”).

37.Approval of Underlying Repurchase Counterparties and Servicers

a.Seller shall provide Administrative Agent with (a) a written list of proposed
Underlying Repurchase Counterparties and (b) any reasonably requested
information with respect to such proposed Underlying Repurchase Counterparties,
in each case, prior to Administrative Agent’s purchase of any Mortgage Loan
subject to the respective Underlying Repurchase Documents.  Administrative Agent
in its sole and absolute discretion may reject any proposed Underlying
Repurchase Counterparty by providing written notice in accordance with Section
20 hereof to Seller within ten (10) Business Days after Seller provides such
written list of proposed Underlying Repurchase Counterparties.  If
Administrative Agent does not approve an Underlying Repurchase Counterparty by
providing a written notice to Seller within ten (10) Business Days after Seller
provides the written list of proposed Underlying Repurchase Counterparties, then
such Underlying Repurchase Counterparties shall be deemed rejected by
Administrative Agent for the purposes of this Agreement.  After an Underlying
Repurchase Counterparty is approved by Administrative Agent as an Underlying
Repurchase Counterparty for the purposes of this Agreement, Administrative Agent
may in its sole and absolute discretion reject any previously approved
Underlying Repurchase Counterparty by providing to Seller written notice in
accordance with Section 20 hereof.  Following any such rejection of a previously
approved Underlying Repurchase Counterparty, Seller shall not sell to
Administrative Agent hereunder any Mortgage Loans purchased by Seller from such
previously approved Underlying Repurchase Counterparty and any such Mortgage
Loans may be assigned a Market Value of zero in Administrative Agent’s good
faith discretion.

b.Seller shall provide Administrative Agent with (a) a written list of proposed
Servicers and (b) any reasonably requested information with respect to such
proposed Servicers, in each case, prior to any Servicer being engaged with
respect to a prospective Purchased Mortgage Loan.  Administrative Agent in its
sole and absolute discretion may reject any proposed Servicer by providing
written notice in accordance with Section 20 hereof to Seller within ten (10)
Business Days after Seller provides such written list of proposed Servicers.  If
Administrative Agent does not approve a Servicer by providing a written notice
to Seller within ten (10) Business Days after Seller provides the written list
of proposed Servicers, then such Servicers shall be deemed rejected by
Administrative Agent for the purposes of this Agreement.  After a Servicer is
approved by Administrative Agent as a Servicer for the purposes of this
Agreement, Administrative Agent may in its sole good faith discretion reject any
previously approved Servicer by providing to Seller written notice in accordance
with Section 20 hereof.

c.Administrative Agent, with or without cause, may instruct Seller to remove and
discharge (i) MERS and MERSCORP Holdings, Inc., as Electronic Agent (as

 

-69-

 

 

--------------------------------------------------------------------------------

 

defined in the Underlying Electronic Tracking Agreement) from the performance of
their duties under the Underlying Electronic Tracking Agreement with respect to
some or all of the Purchased Mortgage Loans or (ii) the Custodian from the
performance of its duties under the Underlying Custodial Agreement with respect
to some or all of the Purchased Mortgage Loans.  If Administrative Agent
delivers such instruction to Seller, Seller shall promptly exercise its rights
to terminate MERS, MERSCORP Holdings, Inc. or the Custodian, as applicable, in
accordance with the related Underlying Repurchase Document.  

38.Authorizations  

Any of the persons whose signatures and titles appear on Schedule 2 are
authorized, acting singly, to act for Seller or Administrative Agent to the
extent set forth therein, as the case may be, under this Agreement.  The Seller
may amend Schedule 2 from time to time by delivering a revised Schedule 2 to
Administrative Agent and expressly stating that such revised Schedule 2 shall
replace the existing Schedule 2.

39.Acknowledgment of Assignment and Administration of Repurchase Agreement.

Pursuant to Section 22 (Non assignability) of this Agreement, Administrative
Agent may sell, transfer and convey or allocate certain Purchased Mortgage Loans
and the related Repurchase Assets and related Transactions to certain affiliates
of Administrative Agent and/or one or more CP Conduits (the “Additional
Buyers”).  Seller and Guarantor each hereby acknowledges and agrees to the
joinder of such Additional Buyers.  The Administrative Agent shall administer
the provisions of this Agreement.  For the avoidance of doubt, all payments,
notices, communications and agreements pursuant to this Agreement shall be
delivered to, and entered into by, the Administrative Agent for the benefit of
the Buyers and/or the Repledgees, as applicable.  Furthermore, to the extent
that the Administrative Agent exercises remedies pursuant to this Agreement, any
of the Administrative Agent and/or any Buyer will have the right to bid on
and/or purchase any of the Repurchase Assets pursuant to Section 16 (Remedies
Upon Default).  The benefit of all representations, rights, remedies and
covenants set forth in the Agreement shall inure to the benefit of the
Administrative Agent on behalf of each Buyer and Repledgees, as applicable.  All
provisions of the Agreement shall survive the transfers contemplated herein
(including any Repledge Transactions).  Notwithstanding that multiple Buyers may
purchase individual Mortgage Loans subject to Transactions entered into under
this Agreement, all Transactions shall continue to be deemed a single
Transaction and all of the Repurchase Assets shall be security for all of the
Obligations hereunder.

40.Acknowledgement Of Anti-Predatory Lending Policies

Administrative Agent has in place internal policies and procedures that
expressly prohibit its purchase of any High Cost Mortgage Loan.

41.Documents Mutually Drafted

The Seller, the Guarantor and the Administrative Agent and the Buyers agree that
this Agreement and each other Program Agreement prepared in connection with the
Transactions

 

-70-

 

 

--------------------------------------------------------------------------------

 

set forth herein have been mutually drafted and negotiated by each party, and
consequently such documents shall not be construed against either party as the
drafter thereof.

42.Conflicts

In the event of any conflict between the terms of this Agreement and any other
Program Agreement, the documents shall control in the following order of
priority: first, the terms of the Pricing Side Letter shall prevail, then the
terms of this Agreement shall prevail, and then the terms of the other Program
Agreements shall prevail.

43.Bankruptcy Non-Petition

The parties hereby agree that they shall not institute against, or join any
other person in instituting against, any Buyer that is a CP Conduit any
bankruptcy, reorganization, arrangement, insolvency or liquidation proceeding,
or other proceeding under any federal or state bankruptcy or similar law, for
one year and one day after the latest maturing commercial paper note issued by
the applicable CP Conduit is paid in full.

44.Limited Recourse

The obligations of each Buyer under this Agreement or any other Program
Agreement are solely the corporate obligations of such Buyer. No recourse shall
be had for the payment of any amount owing by any Buyer under this Agreement, or
for the payment by any Buyer of any fee in respect hereof or any other
obligation or claim of or against such Buyer arising out of or based on this
Agreement, against any stockholder, partner, member, employee, officer, director
or incorporator or other authorized person of such Buyer. In addition,
notwithstanding any other provision of this Agreement, the Parties agree that
all payment obligations of any Buyer that is a CP Conduit under this Agreement
shall be limited recourse obligations of such Buyer, payable solely from the
funds of such Buyer available for such purpose in accordance with its commercial
paper program documents. Each party waives payment of any amount which such
Buyer does not pay pursuant to the operation of the preceding sentence until the
day which is at least one year and one day after the payment in full of the
latest maturing commercial paper note (and waives any "claim" against such Buyer
within the meaning of Section 101(5) of the Bankruptcy Code or any other Debtor
Relief Law for any such insufficiency until such date).

45.General Interpretive Principles

For purposes of this Agreement, except as otherwise expressly provided or unless
the context otherwise requires:

a.the terms defined in this Agreement have the meanings assigned to them in this
Agreement and include the plural as well as the singular, and the use of any
gender herein shall be deemed to include the other gender;

b.accounting terms not otherwise defined herein have the meanings assigned to
them in accordance with GAAP;

 

-71-

 

 

--------------------------------------------------------------------------------

 

c.references herein to “Articles”, “Sections”, “Subsections”, “Paragraphs”, and
other subdivisions without reference to a document are to designated Articles,
Sections, Subsections, Paragraphs and other subdivisions of this Agreement;

d.a reference to a Subsection without further reference to a Section is a
reference to such Subsection as contained in the same Section in which the
reference appears, and this rule shall also apply to Paragraphs and other
subdivisions;

e.the words “herein”, “hereof”, “hereunder” and other words of similar import
refer to this Agreement as a whole and not to any particular provision;

f.the term “include” or “including” shall mean without limitation by reason of
enumeration;

g.all times specified herein or in any other Program Agreement (unless expressly
specified otherwise) are local times in New York, New York unless otherwise
stated; and

h.all references herein or in any Program Agreement to "good faith" means good
faith as defined in Section 1-201(19) of the UCC as in effect in the State of
New York.

46.Amendment and Restatement

Administrative Agent, as a Buyer, Guarantor and Seller entered into the Existing
Master Repurchase Agreement. Administrative Agent, Buyers, Guarantor and the
Seller desire to enter into this Agreement in order to amend and restate the
Existing Master Repurchase Agreement in its entirety.  The amendment and
restatement of the Existing Master Repurchase Agreement shall become effective
on the date hereof, and each of Administrative Agent, Buyers, Guarantor and the
Seller shall hereafter be bound by the terms and conditions of this Agreement
and the other Program Agreements.  This Agreement amends and restates the terms
and conditions of the Existing Master Repurchase Agreement, and is not a
novation of any of the agreements or obligations incurred pursuant to the terms
of the Existing Master Repurchase Agreement. Accordingly, all of the agreements
and obligations incurred pursuant to the terms of the Existing Master Repurchase
Agreement are hereby ratified and affirmed by the parties hereto and remain in
full force and effect.  For the avoidance of doubt, it is the intent of
Administrative Agent, Buyers, Guarantor and the Seller that the security
interests and liens granted in the Purchased Mortgage Loans or Repurchase Assets
pursuant to Section 8 of the Existing Master Repurchase Agreement shall continue
in full force and effect. All references to the Existing Master Repurchase
Agreement in any Program Agreement or other document or instrument delivered in
connection therewith shall be deemed to refer to this Agreement and the
provisions hereof.

47.Reaffirmation of Guaranty

Guarantor hereby (i) agrees that the liability of Guarantor or rights of
Administrative Agent under the Guaranty shall not be affected as a result of
amending and restating this Agreement, (ii) ratifies and affirms all of the
terms, covenants, conditions and obligations of the

 

-72-

 

 

--------------------------------------------------------------------------------

 

Guaranty and (iii) acknowledges and agrees that such Guaranty is and shall
continue to be in full force and effect.

[Signature Page Follows]

 

 

 

-73-

 

 

--------------------------------------------------------------------------------

 

IN WITNESS WHER EOF, the undersigned have caused this Agreement to be duly
executed as of the date first above written.

 

Credit Suisse First Boston Mortgage Capital LLC,

as Administrative Agent

 

By:

/s/ Margaret Dellafera

 

Name:

Margaret Dellafera

 

Title:

Vice President

 

Credit Suisse AG, Cayman Islands Branch,

as a Committed Buyer and as a Buyer

 

By:

/s/ Chris Fera

 

Name:

Chris Fera

 

Title:

Authorized Signatory

 

By:

/s/ Elie Chau

 

Name:

Elie Chau

 

Title:

Authorized Signatory

 

Alpine Securitization LTD as a Buyer, by

Credit Suisse AG, New York Branch as Attorney-in-Fact

 

 

By:

/s/ Chris Fera

 

Name:

Chris Fera

 

Title:

Authorized Signatory

 

 

By:

/s/ Elie Chau

 

Name:

Elie Chau

 

Title:

Authorized Signatory

 






Signature Page to the Second Amended and Restated Master Repurchase Agreement

--------------------------------------------------------------------------------

 

PennyMac Operating Partnership, L.P., as Seller

 

 

 

 

By:  PennyMac GP OP, Inc., its General Partner

 

 

 

 

 

 

 

 

By:

/s/ Pamela Marsh

 

 

 

Name:

Pamela Marsh

 

 

 

Title:

Managing Director, Treasurer

 

 

PennyMac Mortgage Investment Trust, as Guarantor

 

 

 

By:

/s/ Pamela Marsh

 

 

Name:

Pamela Marsh

 

 

Title:

Managing Director, Treasurer

 

 

 

Signature Page to the Second Amended and Restated Master Repurchase Agreement

--------------------------------------------------------------------------------

 

SCHEDULE 1

PART 1

REPRESENTATIONS AND WARRANTIES WITH RESPECT TO PURCHASED MORTGAGE LOANS

Seller makes the following representations and warranties to Administrative
Agent with respect to each Purchased Mortgage Loan that is at all times subject
to a Transaction hereunder and at all times while the Program Agreements and any
Transaction hereunder is in full force and effect.  With respect to those
representations and warranties which are made to the best of Seller’s knowledge,
if it is discovered by Seller or Administrative Agent that the substance of such
representation and warranty is inaccurate, notwithstanding Seller’s lack of
knowledge with respect to the substance of such representation and warranty,
such inaccuracy shall be deemed a breach of the applicable representation and
warranty for purposes of determining Asset Value.

(a)Payments Current.  All payments required to be made up to the Purchase Date
for the Mortgage Loan under the terms of the Mortgage Note have been made and
credited.  No payment required under the Mortgage Loan is delinquent nor has any
payment under the Mortgage Loan been delinquent at any time since the
origination of the Mortgage Loan.  The first Monthly Payment shall be made, or
shall have been made, with respect to the Mortgage Loan on its Due Date or
within the grace period, all in accordance with the terms of the related
Mortgage Note.

(b)No Outstanding Charges.  All taxes, governmental assessments, insurance
premiums, water, sewer and municipal charges, leasehold payments or ground rents
which previously became due and owing have been paid, or an escrow of funds has
been established in an amount sufficient to pay for every such item which
remains unpaid and which has been assessed but is not yet due and
payable.  Neither Seller nor the Qualified Originator from which Seller acquired
the Mortgage Loan has advanced funds, or induced, solicited or knowingly
received any advance of funds by a party other than the Mortgagor, directly or
indirectly, for the payment of any amount required under the Mortgage Loan,
except for interest accruing from the date of the Mortgage Note or date of
disbursement of the proceeds of the Mortgage Loan, whichever is earlier, to the
day which precedes by one month the Due Date of the first installment of
principal and/or interest thereunder.

(c)Original Terms Unmodified.  The terms of the Mortgage Note and Mortgage have
not been impaired, waived, altered or modified in any respect, from the date of
origination; except by a written instrument which has been recorded, if
necessary to protect the interests of Buyers, and which has been delivered to
the Custodian and the terms of which are reflected in the Custodial Mortgage
Loan Schedule.  The substance of any such waiver, alteration or modification has
been approved by the title insurer, to the extent required, and its terms are
reflected on the Custodial Mortgage Loan Schedule.  No Mortgagor in respect of
the Mortgage Loan has been released, in whole or in part, except in connection
with an assumption agreement approved by the title insurer, to the extent
required by such policy, and which assumption agreement is part of the Mortgage
File delivered to the Custodian and the terms of which are reflected in the
Custodial Mortgage Loan Schedule.

 

Schedule 1 Part 1-1

 

 

--------------------------------------------------------------------------------

 

(d)No Defenses.  The Mortgage Loan is not subject to any right of rescission,
set-off, counterclaim or defense, including, without limitation, the defense of
usury, nor will the operation of any of the terms of the Mortgage Note or the
Mortgage, or the exercise of any right thereunder, render either the Mortgage
Note or the Mortgage unenforceable, in whole or in part and no such right of
rescission, set-off, counterclaim or defense has been asserted with respect
thereto, and no Mortgagor in respect of the Mortgage Loan was a debtor in any
state or Federal bankruptcy or insolvency proceeding at the time the Mortgage
Loan was originated.  Seller has no knowledge nor has it received any notice
that any Mortgagor in respect of the Mortgage Loan is a debtor in any state or
federal bankruptcy or insolvency proceeding.  

(e)Hazard Insurance.  The Mortgaged Property is insured by a fire and extended
perils insurance policy, issued by a Qualified Insurer, and such other hazards
as are customary in the area where the Mortgaged Property is located, and to the
extent required by Seller as of the date of origination consistent with the
Underwriting Guidelines, against earthquake and other risks insured against by
Persons operating like properties in the locality of the Mortgaged Property, in
an amount not less than the greatest of (i) 100% of the replacement cost of all
improvements to the Mortgaged Property, (ii) the outstanding principal balance
of the Mortgage Loan, or (iii) the amount necessary to avoid the operation of
any co-insurance provisions with respect to the Mortgaged Property, and
consistent with the amount that would have been required as of the date of
origination in accordance with the Underwriting Guidelines.  If any portion of
the Mortgaged Property is in an area identified by any federal Governmental
Authority as having special flood hazards, and flood insurance is available, a
flood insurance policy meeting the current guidelines of the Federal Emergency
Management Agency is in effect with a generally acceptable insurance carrier, in
an amount representing coverage not less than the least of (1) the outstanding
principal balance of the Mortgage Loan (2) the full insurable value of the
Mortgaged Property, and (3) the maximum amount of insurance available under the
National Flood Insurance Act of 1968, as amended by the Flood Disaster
Protection Act of 1973.  All such insurance policies (collectively, the “hazard
insurance policy”) contain a standard mortgagee clause naming Seller, its
successors and assigns (including, without limitation, subsequent owners of the
Mortgage Loan), as mortgagee, and may not be reduced, terminated or canceled
without 30 days’ prior written notice to the mortgagee.  No such notice has been
received by Seller.  All premiums on such insurance policy have been paid.  The
related Mortgage obligates the Mortgagor to maintain all such insurance and, at
such Mortgagor’s failure to do so, authorizes the mortgagee to maintain such
insurance at the Mortgagor’s cost and expense and to seek reimbursement therefor
from such Mortgagor.  Where required by state law or regulation, the Mortgagor
has been given an opportunity to choose the carrier of the required hazard
insurance, provided the policy is not a “master” or “blanket” hazard insurance
policy covering a condominium, or any hazard insurance policy covering the
common facilities of a planned unit development.  The hazard insurance policy is
the valid and binding obligation of the insurer and is in full force and
effect.  Seller has not engaged in, and has no knowledge of the Mortgagor’s
having engaged in, any act or omission which would impair the coverage of any
such policy, the benefits of the endorsement provided for herein, or the
validity and binding effect of either including, without limitation, no unlawful
fee, commission, kickback or other unlawful compensation or value of any kind
has been or will be received, retained or realized by any attorney, firm or
other Person, and no such unlawful items have been received, retained or
realized by Seller.

 

Schedule 1 Part 1-2

 

 

--------------------------------------------------------------------------------

 

(f)Compliance with Applicable Laws.  Any and all requirements of any federal,
state or local law including, without limitation, usury, truth-in-lending, real
estate settlement procedures, consumer credit protection, equal credit
opportunity or disclosure laws applicable to the Mortgage Loan have been
complied with, the consummation of the transactions contemplated hereby will not
involve the violation of any such laws or regulations, and Seller shall maintain
or shall cause its agent to maintain in its possession, available for the
inspection of Administrative Agent, and shall deliver to Administrative Agent,
upon demand, evidence of compliance with all such requirements.

(g)No Satisfaction of Mortgage.  The Mortgage has not been satisfied, canceled,
subordinated or rescinded, in whole or in part, and the Mortgaged Property has
not been released from the lien of the Mortgage, in whole or in part, nor has
any instrument been executed that would affect any such release, cancellation,
subordination or rescission.  Seller has not waived the performance by the
Mortgagor of any action, if the Mortgagor’s failure to perform such action would
cause the Mortgage Loan to be in default, nor has Seller waived any default
resulting from any action or inaction by the Mortgagor.

(h)Location and Type of Mortgaged Property.  The Mortgaged Property is located
in an Acceptable State as identified in the Custodial Mortgage Loan Schedule and
consists of a single parcel of real property with a detached single family
residence erected thereon, or a two- to four-family dwelling, or an individual
condominium unit in a condominium project, or an individual unit in a planned
unit development or a de minimis planned unit development; provided, however,
that any condominium unit or planned unit development shall conform with the
applicable Fannie Mae and Freddie Mac requirements regarding such dwellings or
shall conform to underwriting guidelines acceptable to Administrative Agent in
its sole discretion and that no residence or dwelling is a mobile home.  No
portion of the Mortgaged Property is used for commercial purposes; provided,
that, the Mortgaged Property may be a mixed use property if such Mortgaged
Property conforms to underwriting guidelines acceptable to Administrative Agent
in its sole discretion.

(i)Valid First Lien.  The Mortgage is a valid, subsisting, enforceable and
perfected first priority lien and first priority security interest on the real
property included in the Mortgaged Property, including all buildings on the
Mortgaged Property and all installations and mechanical, electrical, plumbing,
heating and air conditioning systems located in or annexed to such buildings,
and all additions, alterations and replacements made at any time with respect to
the foregoing.  The lien of the Mortgage is subject only to:

a.the lien of current real property taxes and assessments not yet due and
payable;

b.covenants, conditions and restrictions, rights of way, easements and other
matters of the public record as of the date of recording acceptable to prudent
mortgage lending institutions generally and specifically referred to in lender’s
title insurance policy delivered to the originator of the Mortgage Loan and
(a) referred to or otherwise considered in the appraisal made for the originator
of the Mortgage Loan or (b) which do not adversely affect the Appraised Value of
the Mortgaged Property set forth in such appraisal;

 

Schedule 1 Part 1-3

 

 

--------------------------------------------------------------------------------

 

c.other matters to which like properties are commonly subject which do not
materially interfere with the benefits of the security intended to be provided
by the Mortgage or the use, enjoyment, value or marketability of the related
Mortgaged Property.

Any security agreement, chattel mortgage or equivalent document related to and
delivered in connection with the Mortgage Loan establishes and creates a valid,
subsisting and enforceable first lien and first priority security interest on
the property described therein and Seller has full right to pledge and assign
the same to Administrative Agent.  The Mortgaged Property was not, as of the
date of origination of the Mortgage Loan, subject to a mortgage, deed of trust,
deed to secure debt or other security instrument creating a lien subordinate to
the lien of the Mortgage.

(j)Validity of Mortgage Documents.  The Mortgage Note and the Mortgage and any
other agreement executed and delivered by a Mortgagor or guarantor, if
applicable, in connection with a Mortgage Loan are genuine, and each is the
legal, valid and binding obligation of the maker thereof enforceable in
accordance with its terms.  All parties to the Mortgage Note, the Mortgage and
any other such related agreement had legal capacity to enter into the Mortgage
Loan and to execute and deliver the Mortgage Note, the Mortgage and any such
agreement, and the Mortgage Note, the Mortgage and any other such related
agreement have been duly and properly executed by such related parties.  No
fraud, error, omission, misrepresentation, negligence or similar occurrence with
respect to a Mortgage Loan has taken place on the part of any Person, including,
without limitation, the Mortgagor, any appraiser, any builder or developer, or
any other party involved in the origination of the Mortgage Loan.  Seller has
reviewed all of the documents constituting the Mortgage File and has made such
inquiries as it deems necessary to make and confirm the accuracy of the
representations set forth herein.  To the best of Seller’s knowledge, except as
disclosed to Administrative Agent in writing, all tax identifications and
property descriptions are legally sufficient; and tax segregation, where
required, has been completed.

(k)Full Disbursement of Proceeds.  There is no further requirement for future
advances under the Mortgage Loan, and any and all requirements as to completion
of any on-site or off-site improvement and as to disbursements of any escrow
funds therefor have been complied with.  All costs, fees and expenses incurred
in making or closing the Mortgage Loan and the recording of the Mortgage were
paid, and the Mortgagor is not entitled to any refund of any amounts paid or due
under the Mortgage Note or Mortgage.

(l)Ownership.  Seller has full right to sell the Mortgage Loan to Buyers free
and clear of any encumbrance, equity, participation interest, lien, pledge,
charge, claim or security interest, and has full right and authority subject to
no interest or participation of, or agreement with, any other party, to sell
each Mortgage Loan pursuant to this Agreement and following the sale of each
Mortgage Loan, Buyers will own such Mortgage Loan free and clear of any
encumbrance, equity, participation interest, lien, pledge, charge, claim or
security interest except any such security interest created pursuant to the
terms of this Agreement.

(m)Doing Business.  All parties which have had any interest in the Mortgage
Loan, whether as mortgagee, assignee, pledgee or otherwise, are (or, during the
period in which they held and disposed of such interest, were) (i) in compliance
with any and all applicable licensing requirements of the laws of the state
wherein the Mortgaged Property is located, and

 

Schedule 1 Part 1-4

 

 

--------------------------------------------------------------------------------

 

(ii) either (A) organized under the laws of such state, (B) qualified to do
business in such state, (C) a federal savings and loan association, a savings
bank or a national bank having a principal office in such state, or (D) not
doing business in such state.

(n)Title Insurance.  The Mortgage Loan is covered by either (i) an attorney’s
opinion of title and abstract of title, the form and substance of which is
acceptable to prudent mortgage lending institutions making mortgage loans in the
area wherein the Mortgaged Property is located or (ii) an ALTA lender’s title
insurance policy or other generally acceptable form of policy or insurance
acceptable to Fannie Mae or Freddie Mac and each such title insurance policy is
issued by a title insurer acceptable to Fannie Mae or Freddie Mac and qualified
to do business in the jurisdiction where the Mortgaged Property is located,
insuring Seller, its successors and assigns, as to the first priority lien of
the Mortgage, as applicable, in the original principal amount of the Mortgage
Loan, with respect to a Mortgage Loan (or to the extent a Mortgage Note provides
for negative amortization, the maximum amount of negative amortization in
accordance with the Mortgage), subject only to the exceptions contained in
clauses (a), (b) and (c) of paragraph (i) of this Schedule 1. Seller, its
successors and assigns, are the sole insureds of such lender’s title insurance
policy, and such lender’s title insurance policy is valid and remains in full
force and effect and will be in force and effect upon the consummation of the
transactions contemplated by this Agreement. No claims have been made under such
lender’s title insurance policy, and no prior holder or servicer of the related
Mortgage, including Seller, has done, by act or omission, anything which would
impair the coverage of such lender’s title insurance policy, including without
limitation, no unlawful fee, commission, kickback or other unlawful compensation
or value of any kind has been or will be received, retained or realized by any
attorney, firm or other Person, and no such unlawful items have been received,
retained or realized by Seller.

(o)No Defaults.  There is no default, breach, violation or event of acceleration
existing under the Mortgage or the Mortgage Note and no event has occurred
which, with the passage of time or with notice and the expiration of any grace
or cure period, would constitute a default, breach, violation or event of
acceleration, and neither Seller nor its predecessors have waived any default,
breach, violation or event of acceleration.

(p)No Mechanics’ Liens.  There are no mechanics’ or similar liens or claims
which have been filed for work, labor or material (and no rights are outstanding
that under the law could give rise to such liens) affecting the Mortgaged
Property which are or may be liens prior to, or equal or coordinate with, the
lien of the Mortgage.

(q)Location of Improvements; No Encroachments.  All improvements which were
considered in determining the Appraised Value of the Mortgaged Property lie
wholly within the boundaries and building restriction lines of the Mortgaged
Property, and no improvements on adjoining properties encroach upon the
Mortgaged Property.  No improvement located on or being part of the Mortgaged
Property is in violation of any applicable zoning and building law, ordinance or
regulation.  

(r)Origination; Payment Terms.  The Mortgage Loan was originated by or in
conjunction with a mortgagee approved by the Secretary of Housing and Urban
Development pursuant to Sections 203 and 211 of the National Housing Act, a
savings and loan association, a

 

Schedule 1 Part 1-5

 

 

--------------------------------------------------------------------------------

 

savings bank, a commercial bank, credit union, insurance company or similar
banking institution which is supervised and examined by a federal or state
authority.  Principal and/or interest payments on the Mortgage Loan commenced no
more than 60 days after funds were disbursed in connection with the Mortgage
Loan.  The Mortgagor contributed from their own funds to the purchase price for
the Mortgaged Property, as required by the applicable Agency.  With respect to
adjustable rate Mortgage Loans, the Mortgage Interest Rate is adjusted on each
Interest Rate Adjustment Date to equal the Index plus the Gross Margin (rounded
up or down to the nearest .125%), subject to the Mortgage Interest Rate Cap. The
Mortgage Note is payable on the first day of each month in equal monthly
installments of principal and/or interest (subject to an “interest only” period
in the case of Interest Only Loans), which installments of interest (a) with
respect to adjustable rate Mortgage Loans are subject to change on the Interest
Rate Adjustment Date due to adjustments to the Mortgage Interest Rate on each
Interest Rate Adjustment Date and (b) with respect to Interest Only Loans are
subject to change on the Interest Only Adjustment Date due to adjustments to the
Mortgage Interest Rate on each Interest Only Adjustment Date, in both cases with
interest calculated and payable in arrears, sufficient to amortize the Mortgage
Loan fully by the stated maturity date, over an original term of not more than
30 years from commencement of amortization.

(s)Customary Provisions.  The Mortgage Note has a stated maturity.  The Mortgage
contains customary and enforceable provisions such as to render the rights and
remedies of the holder thereof adequate for the realization against the
Mortgaged Property of the benefits of the security provided thereby, including,
(i) in the case of a Mortgage designated as a deed of trust, by trustee’s sale,
and (ii) otherwise by judicial foreclosure.  Upon default by a Mortgagor on a
Mortgage Loan and foreclosure on, or trustee’s sale of, the Mortgaged Property
pursuant to the proper procedures, the holder of the Mortgage Loan will be able
to deliver good and merchantable title to the Mortgaged Property. There is no
homestead or other exemption or other right available to the Mortgagor or any
other person, or restriction on the Seller or any other person, including
without limitation, any federal, state or local, law, ordinance, decree,
regulation, guidance, attorney general action, or other pronouncement, whether
temporary or permanent in nature, that would interfere with, restrict or delay,
either (y) the ability of the Seller, Administrative Agent, a Buyer or any
servicer or any successor servicer to sell the related Mortgaged Property at a
trustee's sale or otherwise, or (z) the ability of the Seller, Administrative
Agent, a Buyer or any servicer or any successor servicer to foreclose on the
related Mortgage. The Mortgage Note and Mortgage are on forms acceptable to
Freddie Mac or Fannie Mae.

(t)Occupancy of the Mortgaged Property.  As of the Purchase Date the Mortgaged
Property is lawfully occupied under applicable law.  All inspections, licenses
and certificates required to be made or issued with respect to all occupied
portions of the Mortgaged Property and, with respect to the use and occupancy of
the same, including but not limited to certificates of occupancy and fire
underwriting certificates, have been made or obtained from the appropriate
authorities.  Seller has not received notification from any Governmental
Authority that the Mortgaged Property is in material non-compliance with such
laws or regulations, is being used, operated or occupied unlawfully or has
failed to have or obtain such inspection, licenses or certificates, as the case
may be.  Seller has not received notice of any violation or failure to conform
with any such law, ordinance, regulation, standard, license or
certificate.  With respect to any Mortgage Loan originated with an
“owner-occupied” Mortgaged Property,

 

Schedule 1 Part 1-6

 

 

--------------------------------------------------------------------------------

 

the Mortgagor represented at the time of origination of the Mortgage Loan that
the Mortgagor would occupy the Mortgaged Property as the Mortgagor’s primary
residence.

(u)No Additional Collateral.  The Mortgage Note is not and has not been secured
by any collateral except the lien of the corresponding Mortgage and the security
interest of any applicable security agreement or chattel mortgage referred to in
clause (i) above.

(v)Deeds of Trust.  In the event the Mortgage constitutes a deed of trust, a
trustee, authorized and duly qualified under applicable law to serve as such,
has been properly designated and currently so serves and is named in the
Mortgage, and no fees or expenses are or will become payable by the Custodian or
Administrative Agent to the trustee under the deed of trust, except in
connection with a trustee’s sale after default by the Mortgagor.

(w)Transfer of Mortgage Loans.  Except with respect to Mortgage Loans intended
for purchase by GNMA and for Mortgage Loans registered with MERS, the Assignment
of Mortgage is in recordable form and is acceptable for recording under the laws
of the jurisdiction in which the Mortgaged Property is located.

(x)Due-On-Sale.  Except with respect to Mortgage Loans intended for purchase by
GNMA, the Mortgage contains an enforceable provision for the acceleration of the
payment of the unpaid principal balance of the Mortgage Loan in the event that
the Mortgaged Property is sold or transferred without the prior written consent
of the mortgagee thereunder.

(y)No Buydown Provisions; No Graduated Payments or Contingent Interests.  Except
with respect to Agency Mortgage Loans, the Mortgage Loan does not contain
provisions pursuant to which Monthly Payments are paid or partially paid with
funds deposited in any separate account established by Seller, the Mortgagor, or
anyone on behalf of the Mortgagor, or paid by any source other than the
Mortgagor nor does it contain any other similar provisions which may constitute
a “buydown” provision.  The Mortgage Loan is not a graduated payment mortgage
loan and the Mortgage Loan does not have a shared appreciation or other
contingent interest feature.

(z)Consolidation of Future Advances.  Any future advances made to the Mortgagor
prior to the Purchase Date have been consolidated with the outstanding principal
amount secured by the Mortgage, and the secured principal amount, as
consolidated, bears a single interest rate and single repayment term.  The lien
of the Mortgage securing the consolidated principal amount is expressly insured
as having first lien priority by a title insurance policy, an endorsement to the
policy insuring the mortgagee’s consolidated interest or by other title evidence
acceptable to Fannie Mae and Freddie Mac.  The consolidated principal amount
does not exceed the original principal amount of the Mortgage Loan.

(aa)No Condemnation Proceeding.  There have not been any condemnation
proceedings with respect to the Mortgaged Property and Seller has no knowledge
of any such proceedings.

(bb)Collection Practices; Escrow Deposits; Interest Rate Adjustments.  The
origination and collection practices used by the originator, each servicer of
the Mortgage Loan and Seller with respect to the Mortgage Loan have been in all
respects in compliance with

 

Schedule 1 Part 1-7

 

 

--------------------------------------------------------------------------------

 

Accepted Servicing Practices, applicable laws and regulations, and have been in
all respects legal and proper.  With respect to escrow deposits and Escrow
Payments, all such payments are in the possession of, or under the control of,
Seller and there exist no deficiencies in connection therewith for which
customary arrangements for repayment thereof have not been made.  All Escrow
Payments have been collected in full compliance with state and federal law.  An
escrow of funds is not prohibited by applicable law and has been established in
an amount sufficient to pay for every item that remains unpaid and has been
assessed but is not yet due and payable.  No escrow deposits or Escrow Payments
or other charges or payments due Seller have been capitalized under the Mortgage
or the Mortgage Note.  All Mortgage Interest Rate adjustments have been made in
strict compliance with state and federal law and the terms of the related
Mortgage Note.  Any interest required to be paid pursuant to state, federal and
local law has been properly paid and credited.

(cc)Conversion to Fixed Interest Rate.  Except as allowed by Fannie Mae or
Freddie Mac or otherwise as expressly approved in writing by Administrative
Agent, with respect to adjustable rate Mortgage Loans, the Mortgage Loan is not
convertible to a fixed interest rate Mortgage Loan.

(dd)Other Insurance Policies.  No action, inaction or event has occurred and no
state of facts exists or has existed that has resulted or will result in the
exclusion from, denial of, or defense to coverage under any applicable special
hazard insurance policy, PMI Policy or bankruptcy bond, irrespective of the
cause of such failure of coverage.  In connection with the placement of any such
insurance, no commission, fee, or other compensation has been or will be
received by Seller or by any officer, director, or employee of Seller or any
designee of Seller or any corporation in which Seller or any officer, director,
or employee had a financial interest at the time of placement of such insurance.

(ee)Servicemembers Civil Relief Act.  The Mortgagor has not notified Seller, and
Seller has no knowledge, of any relief requested or allowed to the Mortgagor
under the Servicemembers Civil Relief Act of 2003.

(ff)Appraisal.  The Mortgage File contains either (i) to the extent permitted by
the applicable Agency, a Property Inspection Waiver (as defined in the
applicable Agency guidelines) or (ii) an appraisal of the related Mortgaged
Property signed prior to the funding of the Mortgage Loan by a qualified
appraiser, who had no interest, direct or indirect in the Mortgaged Property or
in any loan made on the security thereof, and whose compensation is not affected
by the approval or disapproval of the Mortgage Loan, and the appraisal and
appraiser both satisfy the requirements of Fannie Mae or Freddie Mac and Title
XI of the Federal Institutions Reform, Recovery, and Enforcement Act of 1989 as
amended and the regulations promulgated thereunder, all as in effect on the date
the Mortgage Loan was originated.  

(gg)Disclosure Materials.  The Mortgagor has executed a statement to the effect
that the Mortgagor has received all disclosure materials required by applicable
law with respect to the making of adjustable rate mortgage loans, and Seller
maintains such statement in the Mortgage File.

 

Schedule 1 Part 1-8

 

 

--------------------------------------------------------------------------------

 

(hh)Construction or Rehabilitation of Mortgaged Property.  No Mortgage Loan was
made in connection with the construction or rehabilitation of a Mortgaged
Property or facilitating the trade-in or exchange of a Mortgaged Property.

(ii)No Defense to Insurance Coverage.  No action has been taken or failed to be
taken, no event has occurred and no state of facts exists or has existed on or
prior to the Purchase Date (whether or not known to Seller on or prior to such
date) which has resulted or will result in an exclusion from, denial of, or
defense to coverage under any private mortgage insurance (including, without
limitation, any exclusions, denials or defenses which would limit or reduce the
availability of the timely payment of the full amount of the loss otherwise due
thereunder to the insured) whether arising out of actions, representations,
errors, omissions, negligence, or fraud of Seller, the related Mortgagor or any
party involved in the application for such coverage, including the appraisal,
plans and specifications and other exhibits or documents submitted therewith to
the insurer under such insurance policy, or for any other reason under such
coverage, but not including the failure of such insurer to pay by reason of such
insurer’s breach of such insurance policy or such insurer’s financial inability
to pay.

(jj)Capitalization of Interest.  The Mortgage Note does not by its terms provide
for the capitalization or forbearance of interest.

(kk)No Equity Participation.  No document relating to the Mortgage Loan provides
for any contingent or additional interest in the form of participation in the
cash flow of the Mortgaged Property or a sharing in the appreciation of the
value of the Mortgaged Property.  The indebtedness evidenced by the Mortgage
Note is not convertible to an ownership interest in the Mortgaged Property or
the Mortgagor and Seller has not financed nor does it own directly or
indirectly, any equity of any form in the Mortgaged Property or the Mortgagor.

(ll)Proceeds of Mortgage Loan.  The proceeds of the Mortgage Loan have not been
and shall not be used to satisfy, in whole or in part, any debt owed or owing by
the Mortgagor to Seller or any Affiliate or correspondent of Seller, except in
connection with a refinanced Mortgage Loan.

(mm)Origination Date.  The Purchase Date for a Mortgage Loan other than a
correspondent Mortgage Loan is no more than thirty (30) days following the
origination date and the Purchase Date for a correspondent Mortgage Loan is no
more than one hundred eighty (180) days following the origination date.

(nn)No Exception.  The Custodian has not noted any material exceptions on a
Custodial Mortgage Loan Schedule with respect to the Mortgage Loan which would
materially adversely affect the Mortgage Loan or Administrative Agent’s or
Buyers’ interest in the Mortgage Loan.

(oo)Mortgage Submitted for Recordation.  The Mortgage either has been or will
promptly be submitted for recordation in the appropriate governmental recording
office of the jurisdiction where the Mortgaged Property is located.

 

Schedule 1 Part 1-9

 

 

--------------------------------------------------------------------------------

 

(pp)Documents Genuine.  Such Purchased Mortgage Loan and all accompanying
collateral documents are complete and authentic and all signatures thereon are
genuine.  Such Purchased Mortgage Loan is a “closed” loan.

(qq)Bona Fide Loan.  Such Purchased Mortgage Loan arose from a bona fide loan,
complying with all applicable State and Federal laws and regulations, to persons
having legal capacity to contract and is not subject to any defense, set‑off or
counterclaim.

(rr)Other Encumbrances.  To the best of Seller’s knowledge, any property subject
to any security interest given in connection with such Purchased Mortgage Loan
is not subject to any other encumbrances other than a stated first mortgage, if
applicable, and encumbrances which may be allowed under the Underwriting
Guidelines.

(ss)Description.  Each Purchased Mortgage Loan conforms to the description
thereof as set forth on the related Custodial Mortgage Loan Schedule delivered
to the Custodian and Administrative Agent.

(tt)Located in U.S.  No collateral (including, without limitation, the related
real property and the dwellings thereon and otherwise) relating to a Purchased
Mortgage Loan is located in any jurisdiction other than in one of the fifty (50)
states of the United States of America or the District of Columbia.

(uu)Underwriting Guidelines.  Each Purchased Mortgage Loan has been originated
in accordance with the Underwriting Guidelines (including all supplements or
amendments thereto).

(vv)Aging.  Such Purchased Mortgage Loan has not been subject to a Transaction
hereunder for more than the applicable Aging Limit.

(ww)Reserved.

(xx)Primary Mortgage Guaranty Insurance.  Each Conforming Mortgage Loan with a
Loan to Value Ratio of 80% or higher is insured as to payment defaults by
primary mortgage guaranty insurance.  Each other Mortgage Loan is insured as to
payment defaults by a policy of primary mortgage guaranty insurance where
applicable.  Each Purchased Mortgage Loan is insured in the amount required, and
by an insurer approved, by the applicable Take-out Investor, if applicable, and
all provisions of such primary mortgage guaranty insurance have been and are
being complied with, such policy is in full force and effect, and all premiums
due thereunder have been paid.  Each Mortgage Loan which is represented to
Administrative Agent to have, or to be eligible for, FHA insurance is insured,
or eligible to be insured, pursuant to the National Housing Act.  Each Mortgage
Loan which is represented by Seller to be guaranteed, or to be eligible for
guaranty, by the VA is guaranteed, or eligible to be guaranteed, under the
provisions of Chapter 37 of Title 38 of the United States Code.  As to each FHA
insurance certificate or each VA guaranty certificate, Seller has complied with
applicable provisions of the insurance for guaranty contract and federal
statutes and regulations, all premiums or other charges due in connection with
such insurance or guarantee have been paid, there has been no act or omission
which would or may invalidate any such insurance or guaranty, and the insurance
or guaranty is, or when issued, will be, in full force and effect with respect
to each Mortgage Loan.  

 

Schedule 1 Part 1-10

 

 

--------------------------------------------------------------------------------

 

There are no defenses, counterclaims, or rights of setoff affecting the Mortgage
Loans or affecting the validity or enforceability of any private mortgage
insurance or FHA insurance applicable to the Mortgage Loans or any VA guaranty
with respect to the Mortgage Loans.

(yy)Predatory Lending Regulations; High Cost Loans.  None of the Mortgage Loans
are classified as High Cost Mortgage Loans.

(zz)Wet-Ink Mortgage Loans.  With respect to each Mortgage Loan that is a
Wet-Ink Mortgage Loan, the Settlement Agent has been instructed in writing by
Seller to hold the related Mortgage Loan Documents as agent and bailee for
Administrative Agent or Administrative Agent’s agent and to promptly forward
such Mortgage Loan Documents in accordance with the provisions of the applicable
Custodial Agreement and the Escrow Instruction Letter.

(aaa)FHA Mortgage Insurance; VA Loan Guaranty.  With respect to the FHA Loans,
the FHA Mortgage Insurance Contract is or is eligible to be in full force and
effect and there exists no impairment to full recovery without indemnity to the
Department of Housing and Urban Development or the FHA under FHA Mortgage
Insurance.  With respect to the VA Loans, the VA Loan Guaranty Agreement is in
full force and effect to the maximum extent stated therein.  All necessary steps
have been taken to keep such guaranty or insurance valid, binding and
enforceable and each of such is the binding, valid and enforceable obligation of
the FHA and the VA, respectively, to the full extent thereof, without surcharge,
set-off or defense.  Each FHA Loan and VA Loan was originated in accordance with
the criteria of an Agency for purchase of such Mortgage Loans.

(bbb)Second Lien.  None of the Mortgage Loans are second lien Mortgage Loans.

(ccc)Qualified Mortgage.  Notwithstanding anything to the contrary set forth in
this Agreement, on and after January 10, 2014 (or such later date as set forth
in the relevant regulations), (i) prior to the origination of each Mortgage
Loan, the originator made a reasonable and good faith determination that the
Mortgagor had a reasonable ability to repay the loan according to its terms, in
accordance with, at a minimum, the eight underwriting factors set forth in 12
CFR 1026.43(c) and (ii) each Mortgage Loan is a “Qualified Mortgage” as defined
in 12 CFR 1026.43(e).

(ddd)TRID Compliance. With respect to each Mortgage Loan where the Mortgagor’s
loan application for the Mortgage Loan was taken on or after October 3, 2015,
such Mortgage Loan was originated in compliance with the TILA-RESPA Integrated
Disclosure Rule.

 

 

 

Schedule 1 Part 1-11

 

 

--------------------------------------------------------------------------------

 

SCHEDULE 1

PART 2

 

REPRESENTATIONS AND WARRANTIES WITH RESPECT TO

UNDERLYING REPURCHASE TRANSACTIONS

 

Seller makes the following representations and warranties to Administrative
Agent with respect to each Underlying Repurchase Transaction that is at all
times subject to a Transaction hereunder and at all times while the Program
Agreements and any Transaction hereunder is in full force and effect.  With
respect to those representations and warranties which are made to the best of a
Seller’s knowledge, if it is discovered by such Seller or Administrative Agent
that the substance of such representation and warranty is inaccurate,
notwithstanding such Seller’s lack of knowledge with respect to the substance of
such representation and warranty, such inaccuracy shall be deemed a breach of
the applicable representation and warranty for purposes of determining Asset
Value.

(a)Validity of Underlying Repurchase Documents. The Underlying Repurchase
Documents and any other agreement executed and delivered by the Underlying
Repurchase Counterparty or guarantor thereto, as applicable, in connection with
an Underlying Repurchase Transaction are genuine, and each is the legal, valid
and binding obligation of the maker thereof enforceable in accordance with its
terms, except as such enforcement may be affected by bankruptcy, by other
insolvency laws or by general principles of equity.  Seller and the Underlying
Repurchase Counterparty had legal capacity to enter into the Underlying
Repurchase Transaction and the Underlying Repurchase Counterparty had the legal
capacity to execute and deliver the Underlying Repurchase Documents and any such
agreement, and the Underlying Repurchase Documents and any such other related
agreement to which Seller or the Underlying Repurchase Counterparty are parties
have been duly and properly executed by Seller and the Underlying Repurchase
Counterparty, as applicable.  The Underlying Repurchase Documents to which the
Underlying Repurchase Counterparty is a party constitute legal, valid, binding
and enforceable obligations of the Underlying Repurchase Counterparty.  The
Underlying Repurchase Transaction and the Underlying Repurchase Documents are in
full force and effect, and the enforceability of the Underlying Repurchase
Documents has not been contested by the Underlying Repurchase Counterparty.

(b)Original Terms Unmodified.  Except to the extent approved in writing by
Administrative Agent, the terms of the Underlying Repurchase Documents have not
been impaired, altered or modified in any material respect.

(c)No Defenses.  The Underlying Repurchase Transaction is not subject to any
right of rescission, set-off, counterclaim or defense nor will the operation of
any of the terms of any Underlying Repurchase Documents, or the exercise of any
right thereunder, render any Underlying Repurchase Document unenforceable in
whole or in part and no such right of rescission, set-off, counterclaim or
defense has been asserted with respect thereto.

 

Schedule 1 Part 2-1

 

 

--------------------------------------------------------------------------------

 

(d)No Bankruptcy.  The Underlying Repurchase Counterparty is not subject to an
Act of Insolvency.  The Underlying Repurchase Counterparty has not threatened
and, to Seller’s knowledge, is not contemplating either the filing of a petition
by it under any state or federal bankruptcy or insolvency laws or the
liquidation of all or a major portion of the Underlying Repurchase
Counterparty’s assets or any of the Mortgage Loans.

(e)Compliance with Applicable Laws; Consents.  Any and all requirements of any
federal, state or local law including, without limitation, usury, consumer
credit protection, or disclosure laws applicable to the Underlying Repurchase
Transaction have been complied with in all material respects, the consummation
of the transactions contemplated hereby will not involve the violation of any
such laws or regulations, and Seller shall maintain in its possession, available
for the inspection by Administrative Agent or a Buyer, and shall deliver to
Administrative Agent or a Buyer, upon demand, evidence of compliance with all
such requirements.  All consents of and all filings with any federal or state
Governmental Authority necessary in connection with the execution, delivery or
performance of the Underlying Repurchase Transaction have been obtained or made
and are in full force and effect.

(f)[reserved].

(g)[reserved].

(h)Delivery of Underlying Repurchase Documents.  True and correct fully executed
copies of the Underlying Repurchase Documents have been delivered to
Administrative Agent.

(i)Organization.  The Underlying Repurchase Counterparty has been duly organized
and is validly existing and in good standing under the laws of the jurisdiction
of its formation.  The Underlying Repurchase Counterparty has requisite power
and authority to (i) own its properties, (ii) transact the business in which it
is now engaged, (iii) execute and deliver the Underlying Repurchase Documents
and (iv) consummate the transactions contemplated thereby.  The Underlying
Repurchase Counterparty is duly qualified to do business and is in good standing
in the jurisdictions where it is required to be so qualified in connection with
the ownership, maintenance, management and operation of its business.  The
Underlying Repurchase Counterparty possesses all material rights, licenses,
permits and authorizations, governmental or otherwise, necessary to entitle it
to own its properties and to transact the businesses in which it is now engaged.

(j)No Conflicts.  The execution, delivery and performance of the Underlying
Repurchase Documents by the Underlying Repurchase Counterparty do not conflict
with or constitute a default under, or result in the creation or imposition of
any lien (other than pursuant to the Underlying Repurchase Documents) under, any
material mortgage, deed of trust, Agreement, partnership agreement, or other
agreement or instrument to which the Underlying Repurchase Counterparty is a
party or to which any of its property is subject, nor will such action result in
any violation of the provisions of any statute of any Governmental Authority
having jurisdiction over the Underlying Repurchase Counterparty, and any
qualification of or with any governmental authority required for the execution,
delivery, and performance by the Underlying

 

Schedule 1 Part 2-2

 

 

--------------------------------------------------------------------------------

 

Repurchase Counterparty of the Underlying Repurchase Documents has been obtained
and is in full force and effect.

(k)Compliance.  The Underlying Repurchase Counterparty is in compliance in all
material respects with all applicable legal requirements.  The Underlying
Repurchase Counterparty is not in default or violation of any order, writ,
injunction, decree or demand of any Governmental Authority, the violation of
which might adversely affect the condition (financial or otherwise) or business
of the Underlying Repurchase Counterparty.

(l)Underlying Repurchase Transaction Not Assigned.  No Underlying Repurchase
Transaction Document is assigned to any third party.  No Underlying Repurchase
Counterparty has sold, assigned, transferred or otherwise disposed of, or
granted any option with respect to, or pledged, hypothecated or granted a
security interest in or lien on or otherwise encumbered (except pursuant to the
Underlying Repurchase Documents), any of the Purchased Mortgage Loans or any
interest therein. The Underlying Repurchase Documents permit Seller to sell,
assign, pledge, transfer or rehypothecate the Mortgage Loans and all other
collateral purchased by Seller pursuant to the Underlying Repurchase Documents.

(m)Solvency.  The transfer of the Mortgage Loans subject to the Underlying
Repurchase Documents is not undertaken with the intent to hinder, delay or
defraud any of the Underlying Repurchase Counterparty’s creditors.  The
Underlying Repurchase Counterparty is not insolvent within the meaning of 11
U.S.C. Section 101(32) and the transfer and pledge of the Mortgage Loans
pursuant to the Underlying Repurchase Documents (i) will not cause the
Underlying Repurchase Counterparty to become insolvent, (ii) will not result in
any property remaining with the Underlying Repurchase Counterparty to be
unreasonably small capital, and (iii) will not result in debts that would be
beyond the Underlying Repurchase Counterparty’s ability to pay as same
mature.  The Underlying Repurchase Counterparty receives reasonably equivalent
value in exchange for the transfer and pledge of the Mortgage Loans in
accordance with the Underlying Repurchase Documents.

(n)Ownership.  Underlying Repurchase Counterparty has sold the Underlying
Mortgage Loan on a servicing-released basis to the Seller under the Underlying
Repurchase Transaction. Underlying Repurchase Counterparty has good,
indefeasible and marketable title to the Mortgage Loans, and has full right to
transfer, pledge and assign the Mortgage Loans to Seller free and clear of any
encumbrance, equity, participation interest, lien, pledge, charge, claim or
security interest, and has full right and authority subject to no interest or
participation of, or agreement with, any other party, to assign, transfer and
pledge the Mortgage Loans pursuant to the Underlying Repurchase Documents, and
following the transfer and pledge of the Mortgage Loans, Seller will hold such
Mortgage Loans free and clear of any encumbrance, equity, participation
interest, lien, pledge, charge, claim or security interest except any such
security interest created other than those created under this Agreement.

(o)Agency Approvals.  In the event the applicable Underlying Repurchase
Counterparty becomes an FHA Approved Mortgagee, a VA Approved Lender and a GNMA
Approved Lender, such Underlying Repurchase Counterparty shall remain an FHA
Approved Mortgagee, a VA Approved Lender and a GNMA Approved Lender, as
applicable.  In the event the applicable Underlying Repurchase Counterparty is
also approved by Fannie Mae as an

 

Schedule 1 Part 2-3

 

 

--------------------------------------------------------------------------------

 

approved lender and Freddie Mac as an approved seller/servicer, and, to the
extent necessary, approved by the Secretary of Housing and Urban Development
pursuant to Sections 203 and 211 of the National Housing Act, such Underlying
Repurchase Counterparty shall remain so approved.  In each such case, the
applicable Underlying Repurchase Counterparty is in good standing, with no event
having occurred or such Underlying Repurchase Counterparty having any reason
whatsoever to believe or suspect will occur prior to the issuance of the Agency
Security or the consummation of the Take-out Commitment, as the case may be,
including, without limitation, a change in insurance coverage which would either
make such Underlying Repurchase Counterparty unable to comply with the
eligibility requirements for maintaining all such applicable approvals or
require notification to the relevant Agency or to the Department of Housing and
Urban Development, FHA or VA.  

(p)No Plan Assets.  The related Underlying Repurchase Counterparty is not an
“employee benefit plan,” as defined in Section 3(3) of ERISA, subject to Title I
of ERISA, and none of the assets of the Mortgagor constitutes or will constitute
“plan assets” of one or more such plans within the meaning of 29 C.F.R. Section
2510.3-101.

(q)No Prohibited Persons.  Neither the related Underlying Repurchase
Counterparty nor any of its affiliates, officers, directors, partners or
members, is an entity or person (or to Seller’s knowledge after due inquiry,
owned or controlled by an entity or person): (i) that is listed in the Annex to,
or is otherwise subject to the provisions of Executive Order 13224 issued on
September 24, 2001 (“EO13224”); (ii) whose name appears on the United States
Treasury Department’s Office of Foreign Assets Control (“OFAC”) most current
list of “Specifically Designated National and Blocked Persons” (which list may
be published from time to time in various mediums including, but not limited to,
the OFAC website, http:www.treas.gov/ofac/t11sdn.pdf); (iii) who commits,
threatens to commit or supports “terrorism”, as that term is defined in EO13224;
or (iv) who is otherwise affiliated with any entity or person listed above.

(r)[reserved].

(s)Mortgage Loans Assignable; Administrative Agent’s Security Interest.  The
Underlying Mortgage Loan Documents and Underlying Repurchase Documents have been
delivered to Administrative Agent and the UCC-1 Financing Statement naming the
Underlying Repurchase Counterparty as debtor and Seller as secured party and
identifying the Mortgage Loans as collateral has been filed in the applicable
filing office.  

(t)Reserved.

(u)Reserved.

(v)Underlying Repurchase Counterparty Diligence.  Seller has delivered to
Administrative Agent all information regarding the applicable Underlying
Repurchase Counterparty as Administrative Agent has requested and such
information is satisfactory to Administrative Agent in all material respects.

 

Schedule 1 Part 2-4

 

 

--------------------------------------------------------------------------------

 

(w)Lender Insurance Authority.  In the event that the related Underlying
Repurchase Counterparty has on the date hereof or subsequently receives Lender
Insurance Authority, such authority shall not be revoked or suspended.

(x)Underlying Repurchase Documents. The Underlying Repurchase Documents are
“repurchase agreements” within the meaning of Section 559 of the Bankruptcy
Code.

(y)Reserved.

(z)True and Complete Disclosure.  All information, reports, exhibits, schedules,
financial statements or certificates of each Underlying Repurchase Counterparty
or any of its officers furnished or to be furnished to Administrative Agent in
connection with the initial or any ongoing due diligence of any Underlying
Repurchase Counterparty or officer thereof, negotiation, preparation, or
delivery of the Program Agreements are true and complete and do not omit to
disclose any material facts necessary to make the statements herein or therein,
in light of the circumstances in which they are made, not misleading.  All
financial statements have been prepared in accordance with GAAP (other than
monthly financial statements solely with respect to footnotes, year-end
adjustments and cash flow statements).

(aa)Material Adverse Change.  There has been no material adverse change in the
business, operations, financial condition, properties or prospects of any
Underlying Repurchase Counterparty since the date set forth in the most recent
financial statements supplied to Administrative Agent as determined by
Administrative Agent in its sole good faith discretion and there is no other
condition which, in Administrative Agent’s sole good faith discretion,
constitutes a material impairment of any Underlying Repurchase Counterparty’s
ability to perform its obligations under the Underlying Repurchase Documents.

(bb)Insurance.  The Underlying Repurchase Counterparty maintains, for itself and
its Subsidiaries, Fidelity Insurance in an aggregate amount at least equal to
$300,000.  Each Underlying Repurchase Counterparty maintains, for itself and its
Subsidiaries, Fidelity Insurance in respect of its officers, employees and
agents, with respect to any claims made in connection with all or any portion of
the Mortgage Loans it originates.  The Underlying Repurchase Counterparty will
notify the Administrative Agent of any material change in the terms of any such
Fidelity Insurance.

(cc)Government Action.  No Governmental Authority or any person, agency or
entity acting or purporting to act under governmental authority has taken any
action, which has not been discontinued or stayed within thirty (30) days: (i)
to condemn, seize or appropriate, or to assume custody or control of, all or any
substantial part of the Property of the Underlying Repurchase Counterparty or
any Affiliate thereof, (ii) to displace the management of the Underlying
Repurchase Counterparty or any Affiliate thereof, (iii) to curtail its authority
in the conduct of the business of the Underlying Repurchase Counterparty or any
Affiliate thereof, or (iv) in the nature of enforcement, to remove, limit or
restrict the approval of such Underlying Repurchase Counterparty or Affiliate as
an issuer, buyer or a seller/servicer of Mortgage Loans or securities backed
thereby.

 

Schedule 1 Part 2-5

 

 

--------------------------------------------------------------------------------

 

(dd)Financial Statements.  The Underlying Repurchase Counterparty’s audited
annual financial statements or the notes thereto or other opinions or
conclusions stated therein are not qualified or limited by reference to the
status of such Underlying Repurchase Counterparty as a “going concern” or a
reference of similar import.

(ee)Governmental Event.  In Administrative Agent’s sole discretion, no
Governmental Event individually or collectively, and whether unforeseen or
arising out of the Underlying Repurchase Counterparty’s existing applications,
communications and correspondence with any Governmental Authority or Person, has
had a Material Adverse Effect with respect to the Underlying Repurchase
Counterparty, or an adverse effect upon such Underlying Repurchase
Counterparty’s ability to perform such Underlying Repurchase Counterparty’s
obligations under the Underlying Repurchase Documents or any other material
agreement to which it is a party or would otherwise materially impair, limit or
restrict such Underlying Repurchase Counterparty’s ability to conduct its
business or its operations.

(ff)Litigation.  There is no action, proceeding or investigation pending with
respect to which the Underlying Repurchase Counterparty has received service of
process or, to the best of such Underlying Repurchase Counterparty’s knowledge
threatened against it before any court, administrative agency or other tribunal
(A) asserting the invalidity of any Underlying Repurchase Document, (B) seeking
to prevent the consummation of any of the transactions contemplated any
Underlying Repurchase Document, (C) making a claim individually or in the
aggregate in an amount greater than $10,000,000, (D) which requires filing with
the Securities and Exchange Commission in accordance with the 1934 Act or any
rules thereunder or (E) which might materially and adversely affect the validity
of the Mortgage Loans or the performance by it of its obligations under, or the
validity or enforceability of any Underlying Repurchase Document.

 

Schedule 1 Part 2-6

 

 

--------------------------------------------------------------------------------

 

SCHEDULE 2

AUTHORIZED REPRESENTATIVES

 

SELLER AUTHORIZATIONS

Any of the persons whose signatures and titles appear below are authorized,
acting singly, to act for Seller under this Agreement:

Authorized Representatives for execution of Program Agreements and amendments

Name

Title

Authorized Signature

Pamela Marsh

Managing Director, Treasurer

 

 

 

Authorized Representatives for execution of Transaction Requests and day-to-day
operational functions

Name

Title

Authorized Signature

Maurice Watkins

Managing Director, Capital Markets

 

Thomas Rettinger

Managing Director, Portfolio Risk Management

 

Kevin Chamberlain

Authorized Representative

 

Angela Everest

Authorized Representative

 

Adeshola Makinde

Richard Hetzel

Authorized Representative

Authorized Representative

 




Schedule 2-1

--------------------------------------------------------------------------------

 

ADMINISTRATIVE AGENT AND BUYER AUTHORIZATIONS

Any of the persons whose signatures and titles appear below, including any other
authorized officers, are authorized, acting singly, to act for Administrative
Agent and/or Buyers under this Agreement:

 

Name

Title

Signature

Margaret Dellafera

Vice President

 

Elie Chau

Vice President

 

Deirdre Harrington

Vice President

 

Robert Durden

Vice President

 

Ron Tarantino

Vice President

 

Michael Marra

Vice President

 

 

 

 

Schedule 2-2

--------------------------------------------------------------------------------

 

EXHIBIT A

RESERVED

 

 

 

Exhibit A-1

 

 

--------------------------------------------------------------------------------

 

EXHIBIT B

MORTGAGE LOAN SCHEDULE

MORTGAGE LOAN CHARACTERISTICS

 

1.

Customer Name

2.

Collateral Number

3.

Primary Borrower Last Name

4.

Primary Borrower First Name

5.

Co-Borrower Last Name *

6.

Co-Borrower First Name *

7.

Property Address

8.

City

9.

State

10.

Zip Code

11.

County

12.

SS Number

13.

SS # Co-borrower *

14.

Product Type/Code

15.

Underlying Repurchase Counterparty

16.

Servicer/REO Manager

17.

Loan Amount

18.

Original monthly principal and interest

19.

Original interest rate

20.

Original date of Mortgage Note

21.

Closing Date

22.

First Payment Date

23.

Maturity Date

24.

Loan Type (adjustable, fixed, etc)

25.

Purchase Date

26.

Funding Method Code (wire disbursement, etc.)

27.

Closing Agent

28.

Address

29.

City

30.

State

31.

Zip Code

32.

Account Number

33.

ABA Number

34.

Closing Schedule

35.

Instructions

36.

Name of Bank

37.

Address of Bank

38.

City of Bank

39.

State of Bank

40.

Zip of Bank

41.

Other Account Bank *

 

Exhibit B-1

 

 

--------------------------------------------------------------------------------

42.

Further Instructions *

43.

Investor *

44.

Investor Commitment Number *

45.

Price *

46.

Commitment Date *

47.

Commitment Expiration Date *

48.

Property Type

49.

Lien Position

50.

LTV

51.

CLTV

52.

FICO

53.

Amortization Term

54.

Purpose

55.

No. of Units

56.

Original Appraised Value

57.

Name of appraiser

58.

Certificate Number for each loan with primary mortgage insurance*

59.

Margin*

60.

Life floor*

61.

Index type*

62.

Initial rate floor*

63.

Periodic rate cap*

64.

Life cap*

65.

First interest rate adjustment date*

66.

Underlying Repurchase Counterparty

 

* If applicable.

 

 

 

Exhibit B-2

 

 

--------------------------------------------------------------------------------

 

EXHIBIT C

 

RESERVED

 

 

 

Exhibit C-1

 

 

--------------------------------------------------------------------------------

 

EXHIBIT D

FORM OF POWER OF ATTORNEY

KNOW ALL MEN BY THESE PRESENTS, that PennyMac Operating Partnership, L.P.
(“Seller”) hereby irrevocably constitutes and appoints Credit Suisse First
Boston Mortgage Capital LLC (“Administrative Agent”) and any officer or agent
thereof, with full power of substitution, as its true and lawful
attorney-in-fact with full irrevocable power and authority in the place and
stead of Seller and in the name of Seller or in its own name, from time to time
in Administrative Agent’s discretion:

 

a.

in the name of Seller, or in its own name, or otherwise, to take possession of
and endorse and collect any checks, drafts, notes, acceptances or other
instruments for the payment of moneys due with respect to any assets purchased
by Administrative Agent on behalf of certain Buyers and/or Repledgees under the
Second Amended and Restated Master Repurchase Agreement (as amended, restated,
supplemented or otherwise modified from time to time, the “Agreement”) dated
April 28, 2017, by and among PennyMac Operating Partnership, L.P., PennyMac
Mortgage Investment Trust and Credit Suisse First Boston Mortgage Capital LLC
(the “Assets”) from Seller and to file any claim or to take any other action or
proceeding in any court of law or equity or otherwise deemed appropriate by
Administrative Agent for the purpose of collecting any and all such moneys due
with respect to the Obligations;

 

b.

to pay or discharge taxes and liens levied or placed on or threatened against
the Assets;

 

c.

(i) to direct any party liable for any payment under any Assets, including
without limitation, any Underlying Repurchase Counterparty under any Underlying
Repurchase Document, to make payment of any and all moneys due or to become due
thereunder directly to Administrative Agent or as Administrative Agent shall
direct; (ii) to ask or demand for, collect, receive payment of and receipt for,
any and all moneys, claims and other amounts due or to become due at any time in
respect of or arising out of any Assets including without limitation, from any
Underlying Repurchase Counterparty under any Underlying Repurchase Document;
(iii) to sign and endorse any invoices, assignments, verifications, notices and
other documents in connection with any Assets including without limitation, with
respect to any Underlying Repurchase Counterparty under any Underlying
Repurchase Document; (iv) to commence and prosecute any suits, actions or
proceedings at law or in equity in any court of competent jurisdiction to
collect the Assets or any proceeds thereof and to enforce any other right in
respect of any Assets including without limitation, any Underlying Repurchase
Document; (v) to defend any suit, action or proceeding brought against Seller
with respect to any Assets, (vi) to settle, compromise or adjust any suit,
action or proceeding described in clause (vii) above and, in connection
therewith, to give such discharges or releases as Administrative Agent may deem
appropriate; and (viii) generally, to sell, transfer, pledge and make any
agreement with respect to or otherwise deal with any Assets as fully and
completely as though Administrative Agent were the absolute owner thereof for
all purposes, and to do, at Administrative Agent’s option and Seller’s expense,
at any time, and from time to time, all acts and things which Administrative
Agent deems necessary to protect, preserve or

 

Exhibit D-1

 

 

--------------------------------------------------------------------------------

 

 

realize upon the Assets and Administrative Agent’s Liens thereon and to effect
the intent of this Agreement, all as fully and effectively as Seller might do,
including without limitation, in each case, with respect to any Underlying
Repurchase Counterparty and any Underlying Repurchase Document;

 

d.

for the purpose of carrying out the transfer of servicing with respect to the
Assets including without limitation, directing any Underlying Repurchase
Counterparty under any Underlying Repurchase Document, from Seller or any third
party to a successor servicer appointed by Administrative Agent in its sole
discretion and to take any and all appropriate action and to execute any and all
documents and instruments which may be necessary or desirable to accomplish such
transfer of servicing, and, without limiting the generality of the foregoing,
Seller hereby gives Administrative Agent the power and right, on behalf of
Seller, without assent by Seller, to, in the name of Seller or its own name, or
otherwise, prepare and send or cause to be sent “good‑bye” letters to all
mortgagors under the Assets, transferring the servicing of the Assets to a
successor servicer appointed by Administrative Agent in its sole discretion;

 

e.

for the purpose of delivering any notices of sale including without limitation,
on behalf of any Underlying Repurchase Counterparty under any Underlying
Repurchase Document, to mortgagors or other third parties, including without
limitation, those required by law.

 

f.

For the purpose of acting as attorney-in-fact for any Underlying Repurchase
Counterparty pursuant to any power of attorney granted to Seller by such
Underlying Repurchase Counterparty.

Seller hereby ratifies all that said attorneys shall lawfully do or cause to be
done by virtue hereof.  This power of attorney is a power coupled with an
interest and shall be irrevocable.

Any capitalized term used but not defined herein shall have the meaning assigned
to such term in the Agreement.

Seller also authorizes Administrative Agent, from time to time, to execute, in
connection with any sale, any endorsements, assignments or other instruments of
conveyance or transfer with respect to the Assets.

The powers conferred on Administrative Agent hereunder are solely to protect
Administrative Agent’s interests in the Assets and shall not impose any duty
upon it to exercise any such powers.  Administrative Agent shall be accountable
only for amounts that it actually receives as a result of the exercise of such
powers, and neither it nor any of its officers, directors, employees or agents
shall be responsible to Seller for any act or failure to act hereunder, except
for its or their own gross negligence or willful misconduct.

TO INDUCE ANY THIRD PARTY TO ACT HEREUNDER, SELLER HEREBY AGREES THAT ANY THIRD
PARTY RECEIVING A DULY EXECUTED COPY OR FACSIMILE OF THIS INSTRUMENT MAY ACT
HEREUNDER, AND THAT REVOCATION OR TERMINATION HEREOF SHALL BE INEFFECTIVE AS TO
SUCH THIRD PARTY UNLESS AND UNTIL ACTUAL NOTICE OR KNOWLEDGE OF SUCH REVOCATION
OR TERMINATION SHALL HAVE BEEN RECEIVED BY SUCH THIRD

 

Exhibit D-2

 

 

--------------------------------------------------------------------------------

 

PARTY, AND ADMINISTRATIVE AGENT ON ITS OWN BEHALF AND ON BEHALF OF
ADMINISTRATIVE AGENT’S ASSIGNS, HEREBY AGREES TO INDEMNIFY AND HOLD HARMLESS ANY
SUCH THIRD PARTY FROM AND AGAINST ANY AND ALL CLAIMS THAT MAY ARISE AGAINST SUCH
THIRD PARTY BY REASON OF SUCH THIRD PARTY HAVING RELIED ON THE PROVISIONS OF
THIS INSTRUMENT.

[REMAINDER OF PAGE INTENTIONALLY BLANK.  SIGNATURES FOLLOW.]

 

 




 

Exhibit D-3

 

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, Seller has caused this Power of Attorney to be executed and
Seller’s seal to be affixed this ____ day of _________, 2017.

 

PennyMac Operating Partnership, L.P., as Seller

 

 

 

 

By:  

PennyMac GP OP, Inc., its General Partner

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 






Signature Page to Power of Attorney

--------------------------------------------------------------------------------

 

STATE OF

 

)

 

 

)

ss.:

 

COUNTY OF

 

)

 

 

On the _______ day of _________, 2017 before me, a Notary Public in and for said
State, personally appeared                                                    ,
known to me to be ______________________ of PennyMac Operating Partnership,
L.P., the institution that executed the within instrument and also known to me
to be the person who executed it on behalf of said limited partnership, and
acknowledged to me that such limited partnership executed the within instrument.

IN WITNESS WHEREOF, I have hereunto set my hand affixed my office seal the day
and year in this certificate first above written.

_____________________________
Notary Public

 

My Commission expires

 

 

 

Signature Page to Power of Attorney

--------------------------------------------------------------------------------

 

EXHIBIT E

LITIGATION

 

[None]

 

 

 

 

Exhibit E-1

 

 

--------------------------------------------------------------------------------

 

EXHIBIT F

Officer’s Certificate

The undersigned, ____________ of [PennyMac Operating Partnership, L.P.]
[PennyMac Mortgage Investment Trust] [PennyMac GP OP, Inc.], a [STATE]
[corporation] (the “Company”), hereby certifies as follows:

1.Attached hereto as Exhibit A is a copy of the formation documents of the
Company, as certified by the Secretary of State of the State of [STATE].

2.Neither any amendment to the formation documents of the Company nor any other
organizational document with respect to the Company has been filed, recorded or
executed since _______ __, ____, and no authorization for the filing, recording
or execution of any such amendment or other organizational document is
outstanding.

3.Attached hereto as Exhibit B is a true, correct and complete copy of the
By‑laws of the Company as in effect as of the date hereof and at all times since
________ ___, ____.

4.Attached hereto as Exhibit C is a true, correct and complete copy of
resolutions adopted by the Board of Directors of the Company by unanimous
written consent on _________ __, 20__ (the “Resolutions”). The Resolutions have
not been further amended, modified or rescinded and are in full force and effect
in the form adopted, and they are the only resolutions adopted by the Board of
Directors of the Company or by any committee of or designated by such Board of
Directors relating to the execution and delivery of, and performance of the
transactions contemplated by the Second Amended and Restated Master Repurchase
Agreement dated as of April 28, 2017 (the “Repurchase Agreement”), among the
Seller, the Guarantor and Credit Suisse First Boston Mortgage Capital LLC (the
“Administrative Agent”) on behalf of Buyers.

5.The Repurchase Agreement [and the Guarantee] are substantially in the form
approved by the Resolutions or pursuant to authority duly granted by the
Resolutions.

6.The undersigned, as a officers of the Company or as attorney‑in‑fact, are
authorized to and have signed manually the Repurchase Agreement, [the Guarantee]
or any other document delivered in connection with the transactions contemplated
thereby, were duly elected or appointed, were qualified and acting as such
officer or attorney‑in‑fact at the respective times of the signing and delivery
thereof, and were duly authorized to sign such document on behalf of the
Company, and the signature of each such person appearing on any such document is
the genuine signature of each such person.

 

Name

Title

Signature

 

 

Exhibit F‑1

 

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned has hereunto executed this Certificate as of
the _____ day of __________, 2017.

[PennyMac Operating Partnership, L.P.]  [PennyMac Mortgage Investment Trust]
[PennyMac GP OP, Inc.], as [Seller] [Guarantor]

 

By:

 

Name:

 

Title:

 

 

 

 

 

Exhibit F‑2

 

 

--------------------------------------------------------------------------------

 

EXHIBIT G

SELLER’S AND GUARANTOR’S TAX IDENTIFICATION NUMBERS

 

PennyMac Operating Partnership, L.P.

27-0214441

PennyMac Mortgage Investment Trust

27-0186273

 

 

 

 

 

Exhibit G‑1

 

 

--------------------------------------------------------------------------------

 

EXHIBIT H

EXISTING INDEBTEDNESS


See attached.

 

 

 

Exhibit H‑1

 

 

--------------------------------------------------------------------------------

 

EXHIBIT I

 

 

form of ESCROW INSTRUCTION letter TO BE PROVIDED BY SELLER bEFORE CLOSING

 

 

The escrow instruction letter (the “Escrow Instruction Letter”) shall also
include the following instruction to the Settlement Agent (the “Escrow Agent”):

 

Credit Suisse First Boston Mortgage Capital LLC (the “Administrative Agent”),
has agreed to provide funds (“Escrow Funds”) on behalf of PennyMac Operating
Partnership, L.P. to [UNDERLYING REPURCHASE COUNTERPARTY] to finance certain
mortgage loans (the “Mortgage Loans”) for which you are acting as Escrow
Agent.  

 

You hereby agree that (a) you shall receive such Escrow Funds from
Administrative Agent to be disbursed in connection with this Escrow Instruction
Letter, (b) you will hold such Escrow Funds in trust, without deduction, set-off
or counterclaim for the sole and exclusive benefit of Administrative Agent until
such Escrow Funds are fully disbursed on behalf of Administrative Agent in
accordance with the instructions set forth herein, and (c) you will disburse
such Escrow Funds on the date specified for closing (the “Closing Date”) only
after you have followed the Escrow Instruction Letter’s requirements with
respect to the Mortgage Loans.  In the event that the Escrow Funds cannot be
disbursed on the Closing Date in accordance with the Escrow Instruction Letter,
you agree to promptly remit the Escrow Funds to the Administrative Agent by
re-routing via wire transfer the Escrow Funds in immediately available funds,
without deduction, set-off or counterclaim, back to the account specified in
Administrative Agent’s incoming wire transfers.

 

You further agree that, upon disbursement of the Escrow Funds, you will hold all
Mortgage Loan Documents specified in the Escrow Instruction Letter in escrow as
agent and bailee for Administrative Agent, and will forward or cause to be
forwarded the Mortgage Loan Documents and original Escrow Instruction Letter in
connection with such Mortgage Loans by overnight courier to the Custodian within
five (5) Business Days following the date of origination.

 

You agree that all fees, charges and expenses regarding your services to be
performed pursuant to the Escrow Instruction Letter are to be paid by Seller or
its borrowers, and Administrative Agent shall have no liability with respect
thereto.

 

You represent, warrant and covenant that you are not an affiliate of or
otherwise controlled by Seller, and that you are acting as an independent
contractor and not as an agent of Seller.

 

The provisions of this Escrow Instruction Letter may not be modified, amended or
altered, except by written instrument, executed by the parties hereto and
Administrative Agent.  You understand that Administrative Agent shall act in
reliance upon the provisions set forth in

 

Exhibit I-1

 

 

--------------------------------------------------------------------------------

 

this Escrow Instruction Letter, and that Administrative Agent on behalf of
Buyers and certain Repledgees is an intended third party beneficiary hereof.

 

Whether or not an Escrow Instruction Letter executed by you is received by the
Custodian, your acceptance of the Escrow Funds shall be deemed to constitute
your acceptance of the Escrow Instruction Letter.

 

 

 

 

Exhibit I-2

 

 

--------------------------------------------------------------------------------

 

EXHIBIT J

FORM OF SERVICER NOTICE AND PLEDGE

(Affiliate Servicer)

[Date]

[__________], as Servicer
[ADDRESS]
Attention:  ___________

 

Re:

Second Amended and Restated Master Repurchase Agreement, dated as of April 28,
2017 (the “Repurchase Agreement”), by and among PennyMac Operating Partnership,
L.P. (the “Seller”), PennyMac Mortgage Investment Trust (the “Guarantor”) and
Credit Suisse First Boston Mortgage Capital LLC (the “Administrative Agent”) on
behalf of Buyers and/or certain Repledgees, as applicable.

Ladies and Gentlemen:

 

[__________] (the “Servicer”) is servicing certain mortgage loans originated by
[UNDERLYING REPURCHASE COUNTERPARTY] (“URC”) and purchased by Seller, which
mortgage loans are serviced pursuant to that certain [Servicing Agreement],
dated as of [_____ __, ____], between the Servicer and URC, as amended from time
to time.  Pursuant to the Repurchase Agreement between Administrative Agent and
Seller, the Servicer is hereby notified that Seller has sold and pledged to
Administrative Agent for the benefit of Buyers certain mortgage loans which are
serviced by Servicer which are subject to a security interest in favor of
Administrative Agent. Capitalized Terms used but not defined herein shall have
the meaning assigned to such term in the Repurchase Agreement.

 

Section 1.  Servicing Rights and Grant of Security Interest.  (a) Administrative
Agent and Servicer hereby agree that in order to further secure the Obligations
under the Repurchase Agreement, Servicer hereby grants, assigns and pledges to
Administrative Agent a fully perfected first priority security interest in all
of its Servicing Rights related to the Purchased Mortgage Loans and all proceeds
related thereto and in all instances, whether now owned or hereafter acquired,
now existing or hereafter created.  

 

(b)The foregoing provision is intended to constitute a security agreement or
other arrangement or other credit enhancement related to the Repurchase
Agreement and Transactions thereunder as defined under Sections 101(47)(A)(v)
and 741(7)(A)(xi) of the Bankruptcy Code.

 

(c)Administrative Agent shall have all rights and remedies hereunder as are set
forth in the Repurchase Agreement.  

 

 

Exhibit J-1

 

 

--------------------------------------------------------------------------------

 

(d)In addition, Servicer hereby acknowledges that the Administrative Agent has
purchased the Purchased Mortgage Loans on a servicing released basis and
Administrative Agent shall have the same rights and remedies with respect to the
Servicing Rights as it has with respect to the Repurchase Assets under the
Repurchase Agreement.

 

(e)Servicer agrees to execute, deliver and/or file such documents and perform
such acts as may be reasonably necessary to fully perfect Administrative Agent’s
security interest created hereby.  Furthermore, the Servicer hereby authorizes
Administrative Agent to file financing statements relating to the security
interest set forth herein, as Administrative Agent, at its option, may deem
appropriate.

 

(f)Servicer waives any and all notice of the creation, renewal, extension or
accrual of any of the Obligations under the Repurchase Agreement or security
interest hereunder and notice or proof of reliance by Administrative Agent upon
this Servicer Notice and Pledge.  Servicer hereby waives diligence, presentment,
protest, demand for payment and notice of default or nonpayment to or upon
Seller or Servicer with respect the Obligations.

Section 2.

Act as Servicer. (a) Upon receipt of a Notice of Event of Default from
Administrative Agent (“Notice of Event of Default”) in which Administrative
Agent shall identify the Purchased Mortgage Loans which are then pledged to
Administrative Agent under the Repurchase Agreement, the Servicer shall
segregate all amounts collected on account of such Purchased Mortgage Loans,
hold them in trust for the sole and exclusive benefit of Administrative Agent,
and remit such collections in accordance with Administrative Agent’s written
instructions.  Following such Notice of Event of Default, Servicer shall follow
the instructions of Administrative Agent with respect to the Purchased Mortgage
Loans, including, without limitation, any instructions to transfer servicing,
and shall deliver to Administrative Agent any information with respect to the
Purchased Mortgage Loans reasonably requested by Administrative Agent.

 

(b)Servicer further acknowledges that notwithstanding any prior owner of the
Repurchase Assets, or any other agreement between such prior owner and the
Servicer, Administrative Agent’s rights are superior to any other claim by any
party and Servicer shall follow the directions of Administrative Agent and no
other party, including, without limitation, the URC and the Seller.

 

(c)Notwithstanding any contrary information which may be delivered to the
Servicer by Seller, the Servicer may conclusively rely on any information or
Notice of Event of Default delivered by Administrative Agent, and Seller shall
indemnify and hold the Servicer harmless for any and all claims asserted against
it for any actions taken in good faith by the Servicer in connection with the
delivery of such information or Notice of Event of Default.

 

Section 3.Back-up Administrative Agent; Successor Administrative Agent. In the
event that the Administrative Agent gives the Servicer written notice that a
back-up Administrative Agent (the “Back-up Administrative Agent”) has been
appointed under the Repurchase Agreement, then to the extent that the Servicer
subsequently receives written notice from the Back-up Administrative Agent that
it has assumed the role of Administrative Agent thereunder (in such case, the
“Successor Administrative Agent”), then the Successor Administrative Agent

 

Exhibit J-2

 

 

--------------------------------------------------------------------------------

 

shall assume all rights and obligations of the Administrative Agent hereunder,
with no further action required by the parties, and the Servicer shall follow
the directions of the Successor Administrative Agent hereunder for all
directions to be given by the Administrative Agent hereunder.

 

Section 4. Counterparts.  This Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original, and all such
counterparts shall together constitute one and the same instrument.

 

Section 5.Entire Agreement; Severability.  This Agreement shall supersede any
existing agreements between the parties containing general terms and conditions
for repurchase transactions.  Each provision and agreement herein shall be
treated as separate and independent from any other provision or agreement herein
and shall be enforceable notwithstanding the unenforceability of any such other
provision or agreement.

 

Section 6.Governing Law; Jurisdiction; Waiver of Trial by Jury.  (a) THIS
SERVICER NOTICE AND PLEDGE SHALL BE CONSTRUED IN ACCORDANCE WITH, AND GOVERNED
BY, THE LAW OF THE STATE OF NEW YORK, WITHOUT GIVING EFFECT TO THE CONFLICT OF
LAWS PRINCIPLES THEREOF.

 

(b)SELLER AND SERVICER HEREBY IRREVOCABLY CONSENTS TO THE EXCLUSIVE JURISDICTION
OF ANY COURT OF THE STATE OF NEW YORK, OR IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF NEW YORK, ARISING OUT OF OR RELATING TO THE PROGRAM
AGREEMENTS IN ANY ACTION OR PROCEEDING.  SERVICER HEREBY SUBMITS TO, AND WAIVES
ANY OBJECTION THEY MAY HAVE TO, EXCLUSIVE PERSONAL JURISDICTION AND VENUE IN THE
COURTS OF THE STATE OF NEW YORK AND THE UNITED STATES DISTRICT COURT FOR THE
SOUTHERN DISTRICT OF NEW YORK, WITH RESPECT TO ANY DISPUTES ARISING OUT OF OR
RELATING TO THE PROGRAM AGREEMENTS.

 

(c)SELLER AND SERVICER HEREBY WAIVES TRIAL BY JURY.

 

[remainder of page intentionally left blank]

 




 

Exhibit J-3

 

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have caused their names to be signed hereto by
their respective officers thereunto duly authorized as of the day and year first
above written.

Credit Suisse First Boston Mortgage Capital LLC, as Administrative Agent

 

By:

 

 

Name:

 

Title:

 






 

Exhibit J-4

 

 

--------------------------------------------------------------------------------

 

[__________], as Servicer

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

PennyMac Operating Partnership, L.P., as Seller

 

 

 

 

By:  PennyMac GP OP, Inc., its General Partner

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

[UNDERLYING REPURCHASE COUNTERPARTY]

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

Exhibit J-5

 

 

--------------------------------------------------------------------------------

 

EXHIBIT K

 

FORM OF SERVICER NOTICE

(Third Party Servicer)

[Date]

[__________], as Servicer
[ADDRESS]
Attention:  ___________

 

Re:

Master Repurchase Agreement, dated as of [______ __], 201[__] (the “Repurchase
Agreement”), by and [between] [among] [UNDERLYING REPURCHASE COUNTERPARTY]. (the
“URC”)[, [ ] (the “Guarantor”)] and PennyMac Operating Partnership, L.P. (the
“Buyer”), and any related repledge of assets as permitted thereunder.

Ladies and Gentlemen:

 

[__________] (the “Servicer”) is servicing certain mortgage loans originated by
URC, which mortgage loans are serviced pursuant to that certain [Servicing
Agreement], dated as of [_____ __, ____], between the Servicer and URC, as
amended from time to time.  Pursuant to the Second Amended and Restated Master
Repurchase Agreement, dated as of April 28, 2017 between Buyer and Credit Suisse
First Boston Mortgage Capital LLC (the “Repledgee”), the Servicer is hereby
notified that URC has sold and pledged to Buyer certain mortgage loans which are
serviced by Servicer, and Buyer has sold and repledged and may from time to time
repledge certain of such mortgage loans to Repledgee. Capitalized terms used but
not defined herein shall have the meaning assigned to such term in the
Repurchase Agreement.

Section 1.Act as Servicer. (a) Upon receipt of a Notice of Event of Default from
Buyer (“Notice of Event of Default”) in which Buyer shall identify the Purchased
Mortgage Loans which are then pledged to Buyer under the Repurchase Agreement
(“Purchased Mortgage Loans”), the Servicer shall segregate all amounts collected
on account of such Purchased Mortgage Loans, hold them in trust for the sole and
exclusive benefit of Buyer, and remit such collections in accordance with
Buyer’s written instructions.  Following such Notice of Event of Default,
Servicer shall follow the instructions of Buyer with respect to the Purchased
Mortgage Loans, including, without limitation, any instructions to transfer
servicing, and shall deliver to Buyer any information with respect to the
Purchased Mortgage Loans reasonably requested by Buyer.

 

(b)Upon receipt of a Notice of Event of Default from Repledgee (“Notice of
Repledge Event of Default”) in which Repledgee shall identify the mortgage loans
which are then pledged to Repledgee (the “Repledged Mortgage Loans”), the
Servicer shall segregate all

 

Exhibit K-1

 

 

--------------------------------------------------------------------------------

 

amounts collected on account of such Repledged Mortgage Loans, hold them in
trust for the sole and exclusive benefit of Repledgee, and remit such
collections in accordance with Repledgee’s written instructions.  Following such
Notice of Repledge Event of Default, Servicer shall follow the instructions of
Repledgee with respect to the Repledged Mortgage Loans, and shall deliver to
Repledgee any information with respect to the Repledged Mortgage Loans
reasonably requested by Repledgee.

(c)Servicer further acknowledges that notwithstanding any prior owner of the
Repurchase Assets, or any other agreement between such prior owner and the
Servicer, Repledgee’s rights are superior to any other claim by any party and
Servicer shall follow the directions of Repledgee and no other party, including,
without limitation, URC and the Buyer.  For the avoidance of doubt, Servicer
acknowledges that Repledgee owns the Servicing Rights and proceeds related
thereto and in all instances, whether now owned or hereafter acquired, now
existing or hereafter created.

(d)Notwithstanding any contrary information which may be delivered to the
Servicer by URC, the Servicer may conclusively rely on any information or Notice
of Event of Default delivered by Buyer, and URC shall indemnify and hold the
Servicer harmless for any and all claims asserted against it for any actions
taken in good faith by the Servicer in connection with the delivery of such
information or Notice of Event of Default.

(e)Notwithstanding any contrary information which may be delivered to the
Servicer by Buyer, the Servicer may conclusively rely on any information or
Notice of Repledge Event of Default delivered by Repledgee, and URC shall
indemnify and hold the Servicer harmless for any and all claims asserted against
it for any actions taken in good faith by the Servicer in connection with the
delivery of such information or Notice of Repledge Event of Default.  

(f)In the event that the Servicer shall receive both a Notice of Event of
Default and a Notice of Repledge Event of Default, the Servicer is hereby
instructed to follow only the directions of the Repledgee, and shall disregard
any instructions of Buyer given without the consent of the Repledgee.  

Section 2.Counterparts.  This Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original, and all such
counterparts shall together constitute one and the same instrument.

 

Section 3.Entire Agreement; Severability.  This Agreement shall supersede any
existing agreements between the parties containing general terms and conditions
for repurchase transactions.  Each provision and agreement herein shall be
treated as separate and independent from any other provision or agreement herein
and shall be enforceable notwithstanding the unenforceability of any such other
provision or agreement.

 

Section 4.Governing Law; Jurisdiction; Waiver of Trial by Jury.  (a) THIS
SERVICER NOTICE SHALL BE CONSTRUED IN ACCORDANCE WITH, AND GOVERNED BY, THE LAW
OF THE STATE OF NEW YORK, WITHOUT GIVING EFFECT TO THE CONFLICT OF LAWS
PRINCIPLES THEREOF.

 

Exhibit K-2

 

 

--------------------------------------------------------------------------------

 

(b)EACH PARTY HERETO HEREBY IRREVOCABLY CONSENTS TO THE EXCLUSIVE JURISDICTION
OF ANY COURT OF THE STATE OF NEW YORK, OR IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF NEW YORK, ARISING OUT OF OR RELATING TO THE PROGRAM
AGREEMENTS IN ANY ACTION OR PROCEEDING.  SERVICER HEREBY SUBMITS TO, AND WAIVES
ANY OBJECTION THEY MAY HAVE TO, EXCLUSIVE PERSONAL JURISDICTION AND VENUE IN THE
COURTS OF THE STATE OF NEW YORK AND THE UNITED STATES DISTRICT COURT FOR THE
SOUTHERN DISTRICT OF NEW YORK, WITH RESPECT TO ANY DISPUTES ARISING OUT OF OR
RELATING TO THE PROGRAM AGREEMENTS.

 

(c)EACH PARTY HERETO HEREBY WAIVES TRIAL BY JURY.

 

[remainder of page intentionally left blank]

 




 

Exhibit K-3

 

 

--------------------------------------------------------------------------------

 

Please acknowledge receipt of this instruction letter by signing in the
signature block below and forwarding an executed copy to Buyer promptly upon
receipt.  Any notices to Buyer should be delivered to the following
address:  _______________, _______________, _______________, Attention:
_______________.

Very truly yours,

 

PennyMac Operating Partnership, L.P., as Buyer

 

 

 

 

By:  PennyMac GP OP, Inc., its General Partner

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

ACKNOWLEDGED:

 

 

 

 

 

 

 

[UNDERLYING REPURCHASE COUNTERPARTY]

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

[__________], as Servicer

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

[__________], as Repledgee

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

Exhibit K-4

 

 